Name: Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts
 Type: Directive
 Subject Matter: trade policy;  European Union law;  tariff policy;  executive power and public service
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Union L 134/114 DIRECTIVE 2004/18/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 47(2) and Article 55 and Article 95 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Having regard to the opinion of the Committee of the Regions (3), Acting in accordance with the procedure laid down in Article 251 of the Treaty (4), in the light of the joint text approved by the Conciliation Committee on 9 December 2003, Whereas: (1) On the occasion of new amendments being made to Council Directives 92/50/EEC of 18 June 1992 relating to the coordination of procedures for the award of public service contracts (5), 93/36/EEC of 14 June 1993 coordinating procedures for the award of public supply contracts (6) and 93/37/EEC of 14 June 1993 concerning the coordination of procedures for the award of public works contracts (7), which are necessary to meet requests for simplification and modernisation made by contracting authorities and economic operators alike in their responses to the Green Paper adopted by the Commission on 27 November 1996, the Directives should, in the interests of clarity, be recast. This Directive is based on Court of Justice case-law, in particular case-law on award criteria, which clarifies the possibilities for the contracting authorities to meet the needs of the public concerned, including in the environmental and/or social area, provided that such criteria are linked to the subject-matter of the contract, do not confer an unrestricted freedom of choice on the contracting authority, are expressly mentioned and comply with the fundamental principles mentioned in recital 2. (2) The award of contracts concluded in the Member States on behalf of the State, regional or local authorities and other bodies governed by public law entities, is subject to the respect of the principles of the Treaty and in particular to the principle of freedom of movement of goods, the principle of freedom of establishment and the principle of freedom to provide services and to the principles deriving therefrom, such as the principle of equal treatment, the principle of non-discrimination, the principle of mutual recognition, the principle of proportionality and the principle of transparency. However, for public contracts above a certain value, it is advisable to draw up provisions of Community coordination of national procedures for the award of such contracts which are based on these principles so as to ensure the effects of them and to guarantee the opening-up of public procurement to competition. These coordinating provisions should therefore be interpreted in accordance with both the aforementioned rules and principles and other rules of the Treaty. (3) Such coordinating provisions should comply as far as possible with current procedures and practices in each of the Member States. (4) Member States should ensure that the participation of a body governed by public law as a tenderer in a procedure for the award of a public contract does not cause any distortion of competition in relation to private tenderers. (5) Under Article 6 of the Treaty, environmental protection requirements are to be integrated into the definition and implementation of the Community policies and activities referred to in Article 3 of that Treaty, in particular with a view to promoting sustainable development. This Directive therefore clarifies how the contracting authorities may contribute to the protection of the environment and the promotion of sustainable development, whilst ensuring the possibility of obtaining the best value for money for their contracts. (6) Nothing in this Directive should prevent the imposition or enforcement of measures necessary to protect public policy, public morality, public security, health, human and animal life or the preservation of plant life, in particular with a view to sustainable development, provided that these measures are in conformity with the Treaty. (7) Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the Agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (8), approved in particular the WTO Agreement on Government Procurement, hereinafter referred to as the Agreement, the aim of which is to establish a multilateral framework of balanced rights and obligations relating to public contracts with a view to achieving the liberalisation and expansion of world trade. In view of the international rights and commitments devolving on the Community as a result of the acceptance of the Agreement, the arrangements to be applied to tenderers and products from signatory third countries are those defined by the Agreement. This Agreement does not have direct effect. The contracting authorities covered by the Agreement which comply with this Directive and which apply the latter to economic operators of third countries which are signatories to the Agreement should therefore be in conformity with the Agreement. It is also appropriate that those coordinating provisions should guarantee for Community economic operators conditions for participation in public procurement which are just as favourable as those reserved for economic operators of third countries which are signatories to the Agreement. (8) Before launching a procedure for the award of a contract, contracting authorities may, using a technical dialogue, seek or accept advice which may be used in the preparation of the specifications provided, however, that such advice does not have the effect of precluding competition. (9) In view of the diversity of public works contracts, contracting authorities should be able to make provision for contracts for the design and execution of work to be awarded either separately or jointly. It is not the intention of this Directive to prescribe either joint or separate contract awards. The decision to award contracts separately or jointly must be determined by qualitative and economic criteria, which may be defined by national law. (10) A contract shall be deemed to be a public works contract only if its subject matter specifically covers the execution of activities listed in Annex I, even if the contract covers the provision of other services necessary for the execution of such activities. Public service contracts, in particular in the sphere of property management services, may, in certain circumstances, include works. However, insofar as such works are incidental to the principal subject-matter of the contract, and are a possible consequence thereof or a complement thereto, the fact that such works are included in the contract does not justify the qualification of the contract as a public works contract. (11) A Community definition of framework agreements, together with specific rules on framework agreements concluded for contracts falling within the scope of this Directive, should be provided. Under these rules, when a contracting authority enters into a framework agreement in accordance with the provisions of this Directive relating, in particular, to advertising, time limits and conditions for the submission of tenders, it may enter into contracts based on such a framework agreement during its term of validity either by applying the terms set forth in the framework agreement or, if all terms have not been fixed in advance in the framework agreement, by reopening competition between the parties to the framework agreement in relation to those terms. The reopening of competition should comply with certain rules the aim of which is to guarantee the required flexibility and to guarantee respect for the general principles, in particular the principle of equal treatment. For the same reasons, the term of the framework agreements should not exceed four years, except in cases duly justified by the contracting authorities. (12) Certain new electronic purchasing techniques are continually being developed. Such techniques help to increase competition and streamline public purchasing, particularly in terms of the savings in time and money which their use will allow. Contracting authorities may make use of electronic purchasing techniques, providing such use complies with the rules drawn up under this Directive and the principles of equal treatment, non-discrimination and transparency. To that extent, a tender submitted by a tenderer, in particular where competition has been reopened under a framework agreement or where a dynamic purchasing system is being used, may take the form of that tenderer's electronic catalogue if the latter uses the means of communication chosen by the contracting authority in accordance with Article 42. (13) In view of the rapid expansion of electronic purchasing systems, appropriate rules should now be introduced to enable contracting authorities to take full advantage of the possibilities afforded by these systems. Against this background, it is necessary to define a completely electronic dynamic purchasing system for commonly used purchases, and lay down specific rules for setting up and operating such a system in order to ensure the fair treatment of any economic operator who wishes to take part therein. Any economic operator which submits an indicative tender in accordance with the specification and meets the selection criteria should be allowed to join such a system. This purchasing technique allows the contracting authority, through the establishment of a list of tenderers already selected and the opportunity given to new tenderers to take part, to have a particularly broad range of tenders as a result of the electronic facilities available, and hence to ensure optimum use of public funds through broad competition. (14) Since use of the technique of electronic auctions is likely to increase, such auctions should be given a Community definition and governed by specific rules in order to ensure that they operate in full accordance with the principles of equal treatment, non-discrimination and transparency. To that end, provision should be made for such electronic auctions to deal only with contracts for works, supplies or services for which the specifications can be determined with precision. Such may in particular be the case for recurring supplies, works and service contracts. With the same objective, it must also to be possible to establish the respective ranking of the tenderers at any stage of the electronic auction. Recourse to electronic auctions enables contracting authorities to ask tenderers to submit new prices, revised downwards, and when the contract is awarded to the most economically advantageous tender, also to improve elements of the tenders other than prices. In order to guarantee compliance with the principle of transparency, only the elements suitable for automatic evaluation by electronic means, without any intervention and/or appreciation by the contracting authority, may be the object of electronic auctions, that is, only the elements which are quantifiable so that they can be expressed in figures or percentages. On the other hand, those aspects of the tenders which imply an appreciation of non-quantifiable elements should not be the object of electronic auctions. Consequently, certain works contracts and certain service contracts having as their subject-matter intellectual performances, such as the design of works, should not be the object of electronic auctions. (15) Certain centralised purchasing techniques have been developed in Member States. Several contracting authorities are responsible for making acquisitions or awarding public contracts/framework agreements for other contracting authorities. In view of the large volumes purchased, those techniques help increase competition and streamline public purchasing. Provision should therefore be made for a Community definition of central purchasing bodies dedicated to contracting authorities. A definition should also be given of the conditions under which, in accordance with the principles of non-discrimination and equal treatment, contracting authorities purchasing works, supplies and/or services through a central purchasing body may be deemed to have complied with this Directive. (16) In order to take account of the different circumstances obtaining in Member States, Member States should be allowed to choose whether contracting authorities may use framework agreements, central purchasing bodies, dynamic purchasing systems, electronic auctions or the competitive dialogue procedure, as defined and regulated by this Directive. (17) Multiplying the number of thresholds for applying the coordinating provisions complicates matters for contracting authorities. Furthermore, in the context of monetary union such thresholds should be established in euro. Accordingly, thresholds should be set, in euro, in such a way as to simplify the application of such provisions, while at the same time ensuring compliance with the thresholds provided for by the Agreement which are expressed in special drawing rights. In this context, provision should also be made for periodic reviews of the thresholds expressed in euro so as to adjust them, where necessary, in line with possible variations in the value of the euro in relation to the special drawing right. (18) The field of services is best delineated, for the purpose of applying the procedural rules of this Directive and for monitoring purposes, by subdividing it into categories corresponding to particular headings of a common classification and by bringing them together in two Annexes, II A and II B, according to the regime to which they are subject. As regards services in Annex II B, the relevant provisions of this Directive should be without prejudice to the application of Community rules specific to the services in question. (19) As regards public service contracts, full application of this Directive should be limited, for a transitional period, to contracts where its provisions will permit the full potential for increased cross-frontier trade to be realised. Contracts for other services need to be monitored during this transitional period before a decision is taken on the full application of this Directive. In this respect, the mechanism for such monitoring needs to be defined. This mechanism should, at the same time, enable interested parties to have access to the relevant information. (20) Public contracts which are awarded by the contracting authorities operating in the water, energy, transport and postal services sectors and which fall within the scope of those activities are covered by Directive 2004/17/EC of the European Parliament and of the Council of 31 March 2004 coordinating the procurement procedures of entities operating in the water, energy, transport and postal services sectors (9). However, contracts awarded by the contracting authorities in the context of their service activities for maritime, coastal or river transport must fall within the scope of this Directive. (21) In view of the situation of effective market competition in the telecommunications sector following the implementation of the Community rules aimed at liberalising that sector, public contracts in that area should be excluded from the scope of this Directive insofar as they are intended primarily to allow the contracting authorities to exercise certain activities in the telecommunications sector. Those activities are defined in accordance with the definitions used in Articles 1, 2 and 8 of Council Directive 93/38/EEC of 14 June 1993 coordinating the procurement procedures of entities operating in the water, energy, transport and telecommunications sector (10), such that this Directive does not apply to contracts which have been excluded from the scope of Directive 93/38/EEC pursuant to Article 8 thereof. (22) Provision should be made for cases in which it is possible to refrain from applying the measures for coordinating procedures on grounds relating to State security or secrecy, or because specific rules on the awarding of contracts which derive from international agreements, relating to the stationing of troops, or which are specific to international organisations are applicable. (23) Pursuant to Article 163 of the Treaty, the encouragement of research and technological development is a means of strengthening the scientific and technological basis of Community industry, and the opening-up of public service contracts contributes to this end. This Directive should not cover the cofinancing of research and development programmes: research and development contracts other than those where the benefits accrue exclusively to the contracting authority for its use in the conduct of its own affairs, on condition that the service provided is wholly remunerated by the contracting authority, are not therefore covered by this Directive. (24) In the context of services, contracts for the acquisition or rental of immovable property or rights to such property have particular characteristics which make the application of public procurement rules inappropriate. (25) The awarding of public contracts for certain audiovisual services in the field of broadcasting should allow aspects of cultural or social significance to be taken into account which render application of procurement rules inappropriate. For these reasons, an exception must therefore be made for public service contracts for the purchase, development, production or co-production of off-the-shelf programmes and other preparatory services, such as those relating to scripts or artistic performances necessary for the production of the programme and contracts concerning broadcasting times. However, this exclusion should not apply to the supply of technical equipment necessary for the production, co-production and broadcasting of such programmes. A broadcast should be defined as transmission and distribution using any form of electronic network. (26) Arbitration and conciliation services are usually provided by bodies or individuals designated or selected in a manner which cannot be governed by procurement rules. (27) In accordance with the Agreement, the financial services covered by this Directive do not include instruments of monetary policy, exchange rates, public debt, reserve management or other policies involving transactions in securities or other financial instruments, in particular transactions by the contracting authorities to raise money or capital. Accordingly, contracts relating to the issue, purchase, sale or transfer of securities or other financial instruments are not covered. Central bank services are also excluded. (28) Employment and occupation are key elements in guaranteeing equal opportunities for all and contribute to integration in society. In this context, sheltered workshops and sheltered employment programmes contribute efficiently towards the integration or reintegration of people with disabilities in the labour market. However, such workshops might not be able to obtain contracts under normal conditions of competition. Consequently, it is appropriate to provide that Member States may reserve the right to participate in award procedures for public contracts to such workshops or reserve performance of contracts to the context of sheltered employment programmes. (29) The technical specifications drawn up by public purchasers need to allow public procurement to be opened up to competition. To this end, it must be possible to submit tenders which reflect the diversity of technical solutions. Accordingly, it must be possible to draw up the technical specifications in terms of functional performance and requirements, and, where reference is made to the European standard or, in the absence thereof, to the national standard, tenders based on equivalent arrangements must be considered by contracting authorities. To demonstrate equivalence, tenderers should be permitted to use any form of evidence. Contracting authorities must be able to provide a reason for any decision that equivalence does not exist in a given case. Contracting authorities that wish to define environmental requirements for the technical specifications of a given contract may lay down the environmental characteristics, such as a given production method, and/or specific environmental effects of product groups or services. They can use, but are not obliged to use appropriate specifications that are defined in eco-labels, such as the European Eco-label, (multi-)national eco-labels or any other eco-label providing the requirements for the label are drawn up and adopted on the basis of scientific information using a procedure in which stakeholders, such as government bodies, consumers, manufacturers, distributors and environmental organisations can participate, and providing the label is accessible and available to all interested parties. Contracting authorities should, whenever possible, lay down technical specifications so as to take into account accessibility criteria for people with disabilities or design for all users. The technical specifications should be clearly indicated, so that all tenderers know what the requirements established by the contracting authority cover. (30) Additional information concerning contracts must, as is customary in Member States, be given in the contract documents for each contract or else in an equivalent document. (31) Contracting authorities which carry out particularly complex projects may, without this being due to any fault on their part, find it objectively impossible to define the means of satisfying their needs or of assessing what the market can offer in the way of technical solutions and/or financial/legal solutions. This situation may arise in particular with the implementation of important integrated transport infrastructure projects, large computer networks or projects involving complex and structured financing the financial and legal make-up of which cannot be defined in advance. To the extent that use of open or restricted procedures does not allow the award of such contracts, a flexible procedure should be provided which preserves not only competition between economic operators but also the need for the contracting authorities to discuss all aspects of the contract with each candidate. However, this procedure must not be used in such a way as to restrict or distort competition, particularly by altering any fundamental aspects of the offers, or by imposing substantial new requirements on the successful tenderer, or by involving any tenderer other than the one selected as the most economically advantageous. (32) In order to encourage the involvement of small and medium-sized undertakings in the public contracts procurement market, it is advisable to include provisions on subcontracting. (33) Contract performance conditions are compatible with this Directive provided that they are not directly or indirectly discriminatory and are indicated in the contract notice or in the contract documents. They may, in particular, be intended to favour on-site vocational training, the employment of people experiencing particular difficulty in achieving integration, the fight against unemployment or the protection of the environment. For instance, mention may be made, amongst other things, of the requirements  applicable during performance of the contract  to recruit long-term job-seekers or to implement training measures for the unemployed or young persons, to comply in substance with the provisions of the basic International Labour Organisation (ILO) Conventions, assuming that such provisions have not been implemented in national law, and to recruit more handicapped persons than are required under national legislation. (34) The laws, regulations and collective agreements, at both national and Community level, which are in force in the areas of employment conditions and safety at work apply during performance of a public contract, providing that such rules, and their application, comply with Community law. In cross-border situations, where workers from one Member State provide services in another Member State for the purpose of performing a public contract, Directive 96/71/EC of the European Parliament and of the Council of 16 December 1996 concerning the posting of workers in the framework of the provision of services (11) lays down the minimum conditions which must be observed by the host country in respect of such posted workers. If national law contains provisions to this effect, non-compliance with those obligations may be considered to be grave misconduct or an offence concerning the professional conduct of the economic operator concerned, liable to lead to the exclusion of that economic operator from the procedure for the award of a public contract. (35) In view of new developments in information and communications technology, and the simplifications these can bring in terms of publicising contracts and the efficiency and transparency of procurement processes, electronic means should be put on a par with traditional means of communication and information exchange. As far as possible, the means and technology chosen should be compatible with the technologies used in other Member States. (36) To ensure development of effective competition in the field of public contracts, it is necessary that contract notices drawn up by the contracting authorities of Member States be advertised throughout the Community. The information contained in these notices must enable economic operators in the Community to determine whether the proposed contracts are of interest to them. For this purpose, it is appropriate to give them adequate information on the object of the contract and the conditions attached thereto. Improved visibility should therefore be ensured for public notices by means of appropriate instruments, such as standard contract notice forms and the Common Procurement Vocabulary (CPV) provided for in Regulation (EC) No 2195/2002 of the European Parliament and of the Council (12) as the reference nomenclature for public contracts. In restricted procedures, advertisement is, more particularly, intended to enable contractors of Member States to express their interest in contracts by seeking from the contracting authorities invitations to tender under the required conditions. (37) Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures (13) and Directive 2000/31/EC of the European Parliament and of the Council of 8 June 2000 on certain legal aspects of information society services, in particular electronic commerce, in the internal market (Directive on electronic commerce) (14) should, in the context of this Directive, apply to the transmission of information by electronic means. The public procurement procedures and the rules applicable to service contests require a level of security and confidentiality higher than that required by these Directives. Accordingly, the devices for the electronic receipt of offers, requests to participate and plans and projects should comply with specific additional requirements. To this end, use of electronic signatures, in particular advanced electronic signatures, should, as far as possible, be encouraged. Moreover, the existence of voluntary accreditation schemes could constitute a favourable framework for enhancing the level of certification service provision for these devices. (38) The use of electronic means leads to savings in time. As a result, provision should be made for reducing the minimum periods where electronic means are used, subject, however, to the condition that they are compatible with the specific mode of transmission envisaged at Community level. (39) Verification of the suitability of tenderers, in open procedures, and of candidates, in restricted and negotiated procedures with publication of a contract notice and in the competitive dialogue, and the selection thereof, should be carried out in transparent conditions. For this purpose, non-discriminatory criteria should be indicated which the contracting authorities may use when selecting competitors and the means which economic operators may use to prove they have satisfied those criteria. In the same spirit of transparency, the contracting authority should be required, as soon as a contract is put out to competition, to indicate the selection criteria it will use and the level of specific competence it may or may not demand of the economic operators before admitting them to the procurement procedure. (40) A contracting authority may limit the number of candidates in the restricted and negotiated procedures with publication of a contract notice, and in the competitive dialogue. Such a reduction of candidates should be performed on the basis of objective criteria indicated in the contract notice. These objective criteria do not necessarily imply weightings. For criteria relating to the personal situation of economic operators, a general reference in the contract notice to the situations set out in Article 45 may suffice. (41) In the competitive dialogue and negotiated procedures with publication of a contract notice, in view of the flexibility which may be required and the high level of costs associated with such methods of procurement, contracting authorities should be entitled to make provision for the procedure to be conducted in successive stages in order gradually to reduce, on the basis of previously indicated contract award criteria, the number of tenders which they will go on to discuss or negotiate. This reduction should, insofar as the number of appropriate solutions or candidates allows, ensure that there is genuine competition. (42) The relevant Community rules on mutual recognition of diplomas, certificates or other evidence of formal qualifications apply when evidence of a particular qualification is required for participation in a procurement procedure or a design contest. (43) The award of public contracts to economic operators who have participated in a criminal organisation or who have been found guilty of corruption or of fraud to the detriment of the financial interests of the European Communities or of money laundering should be avoided. Where appropriate, the contracting authorities should ask candidates or tenderers to supply relevant documents and, where they have doubts concerning the personal situation of a candidate or tenderer, they may seek the cooperation of the competent authorities of the Member State concerned. The exclusion of such economic operators should take place as soon as the contracting authority has knowledge of a judgment concerning such offences rendered in accordance with national law that has the force of res judicata. If national law contains provisions to this effect, non-compliance with environmental legislation or legislation on unlawful agreements in public contracts which has been the subject of a final judgment or a decision having equivalent effect may be considered an offence concerning the professional conduct of the economic operator concerned or grave misconduct. Non-observance of national provisions implementing the Council Directives 2000/78/EC (15) and 76/207/EEC (16) concerning equal treatment of workers, which has been the subject of a final judgment or a decision having equivalent effect may be considered an offence concerning the professional conduct of the economic operator concerned or grave misconduct. (44) In appropriate cases, in which the nature of the works and/or services justifies applying environmental management measures or schemes during the performance of a public contract, the application of such measures or schemes may be required. Environmental management schemes, whether or not they are registered under Community instruments such as Regulation (EC) No 761/2001 (17) (EMAS), can demonstrate that the economic operator has the technical capability to perform the contract. Moreover, a description of the measures implemented by the economic operator to ensure the same level of environmental protection should be accepted as an alternative to environmental management registration schemes as a form of evidence. (45) This Directive allows Member States to establish official lists of contractors, suppliers or service providers or a system of certification by public or private bodies, and makes provision for the effects of such registration or such certification in a contract award procedure in another Member State. As regards official lists of approved economic operators, it is important to take into account Court of Justice case-law in cases where an economic operator belonging to a group claims the economic, financial or technical capabilities of other companies in the group in support of its application for registration. In this case, it is for the economic operator to prove that those resources will actually be available to it throughout the period of validity of the registration. For the purposes of that registration, a Member State may therefore determine the level of requirements to be met and in particular, for example where the operator lays claim to the financial standing of another company in the group, it may require that that company be held liable, if necessary jointly and severally. (46) Contracts should be awarded on the basis of objective criteria which ensure compliance with the principles of transparency, non-discrimination and equal treatment and which guarantee that tenders are assessed in conditions of effective competition. As a result, it is appropriate to allow the application of two award criteria only: the lowest price and the most economically advantageous tender. To ensure compliance with the principle of equal treatment in the award of contracts, it is appropriate to lay down an obligation  established by case-law  to ensure the necessary transparency to enable all tenderers to be reasonably informed of the criteria and arrangements which will be applied to identify the most economically advantageous tender. It is therefore the responsibility of contracting authorities to indicate the criteria for the award of the contract and the relative weighting given to each of those criteria in sufficient time for tenderers to be aware of them when preparing their tenders. Contracting authorities may derogate from indicating the weighting of the criteria for the award in duly justified cases for which they must be able to give reasons, where the weighting cannot be established in advance, in particular on account of the complexity of the contract. In such cases, they must indicate the descending order of importance of the criteria. Where the contracting authorities choose to award a contract to the most economically advantageous tender, they shall assess the tenders in order to determine which one offers the best value for money. In order to do this, they shall determine the economic and quality criteria which, taken as a whole, must make it possible to determine the most economically advantageous tender for the contracting authority. The determination of these criteria depends on the object of the contract since they must allow the level of performance offered by each tender to be assessed in the light of the object of the contract, as defined in the technical specifications, and the value for money of each tender to be measured. In order to guarantee equal treatment, the criteria for the award of the contract should enable tenders to be compared and assessed objectively. If these conditions are fulfilled, economic and qualitative criteria for the award of the contract, such as meeting environmental requirements, may enable the contracting authority to meet the needs of the public concerned, as expressed in the specifications of the contract. Under the same conditions, a contracting authority may use criteria aiming to meet social requirements, in response in particular to the needs  defined in the specifications of the contract  of particularly disadvantaged groups of people to which those receiving/using the works, supplies or services which are the object of the contract belong. (47) In the case of public service contracts, the award criteria must not affect the application of national provisions on the remuneration of certain services, such as, for example, the services performed by architects, engineers or lawyers and, where public supply contracts are concerned, the application of national provisions setting out fixed prices for school books. (48) Certain technical conditions, and in particular those concerning notices and statistical reports, as well as the nomenclature used and the conditions of reference to that nomenclature, will need to be adopted and amended in the light of changing technical requirements. The lists of contracting authorities in the Annexes will also need to be updated. It is therefore appropriate to put in place a flexible and rapid adoption procedure for this purpose. (49) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (18). (50) It is appropriate that Council Regulation (EEC, Euratom) No 1182/71 of 3 June 1971 determining the rules applicable to periods, dates and time limits (19) should apply to the calculation of the time limits contained in this Directive. (51) This Directive should not prejudice the time limits set out in Annex XI, within which Member States are required to transpose and apply Directives 92/50/EEC, 93/36/EEC and 93/37/EEC, HAVE ADOPTED THIS DIRECTIVE: TABLE OF CONTENTS TITLE I Definitions and general principles Article 1  Definitions Article 2  Principles of awarding contracts Article 3  Granting of special or exclusive rights: non-discrimination clause TITLE II Rules on public contracts CHAPTER I General provisions Article 4  Economic operators Article 5  Conditions relating to agreements concluded within the World Trade Organisation Article 6  Confidentiality CHAPTER II Scope Section 1  Thresholds Article 7  Threshold amounts for public contracts Article 8  Contracts subsidised by more than 50 % by contracting authorities Article 9  Methods for calculating the estimated value of public contracts, framework agreements and dynamic purchasing systems Section 2  Specific situations Article 10  Defence procurement Article 11  Public contracts and framework agreements awarded by central purchasing bodies Section 3  Excluded contracts Article 12  Contracts in the water, energy, transport and postal services sectors Article 13  Specific exclusions in the field of telecommunications Article 14  Secret contracts and contracts requiring special security measures Article 15  Contracts awarded pursuant to international rules Article 16  Specific exclusions Article 17  Service concessions Article 18  Service contracts awarded on the basis of an exclusive right Section 4  Special arrangement Article 19  Reserved contracts CHAPTER III Arrangements for public service contracts Article 20  Service contracts listed in Annex II A Article 21  Service contracts listed in Annex II B Article 22  Mixed contracts including services listed in Annex II A and services listed in Annex II B CHAPTER IV Specific rules governing specifications and contract documents Article 23  Technical specifications Article 24  Variants Article 25  Subcontracting Article 26  Conditions for performance of contracts Article 27  Obligations relating to taxes, environmental protection, employment protection provisions and working conditions CHAPTER V Procedures Article 28  Use of open, restricted and negotiated procedures and of competitive dialogue Article 29  Competitive dialogue Article 30  Cases justifying use of the negotiated procedure with prior publication of a contract notice Article 31  Cases justifying use of the negotiated procedure without publication of a contract notice Article 32  Framework agreements Article 33  Dynamic purchasing systems Article 34  Public works contracts: particular rules on subsidised housing schemes CHAPTER VI Rules on advertising and transparency Section 1  Publication of notices Article 35  Notices Article 36  Form and manner of publication of notices Article 37  Non-mandatory publication Section 2  Time limits Article 38  Time limits for receipt of requests to participate and for receipt of tenders Article 39  Open procedures: Specifications, additional documents and information Section 3  Information content and means of transmission Article 40  Invitations to submit a tender, participate in the dialogue or negotiate Article 41  Informing candidates and tenderers Section 4  Communication Article 42  Rules applicable to communication Section 5  Reports Article 43  Content of reports CHAPTER VII Conduct of the procedure Section 1  General provisions Article 44  Verification of the suitability and choice of participants and award of contracts Section 2  Criteria for qualitative selection Article 45  Personal situation of the candidate or tenderer Article 46  Suitability to pursue the professional activity Article 47  Economic and financial standing Article 48  Technical and/or professional ability Article 49  Quality assurance standards Article 50  Environmental management standards Article 51  Additional documentation and information Article 52  Official lists of approved economic operators and certification by bodies established under public or private law Section 3  Award of the contract Article 53  Contract award criteria Article 54  Use of electronic auctions Article 55  Abnormally low tenders TITLE III Rules on public works concessions CHAPTER I Rules governing public works concessions Article 56  Scope Article 57  Exclusions from the scope Article 58  Publication of the notice concerning public works concessions Article 59  Time limit Article 60  Subcontracting Article 61  Awarding of additional works to the concessionaire CHAPTER II Rules on contracts awarded by concessionaires which are contracting authorities Article 62  Applicable rules CHAPTER III Rules applicable to contracts awarded by concessionaires which are not contracting authorities Article 63  Advertising rules: threshold and exceptions Article 64  Publication of the notice Article 65  Time limit for the receipt of requests to participate and receipt of tenders TITLE IV Rules governing design contests Article 66  General provisions Article 67  Scope Article 68  Exclusions from the scope Article 69  Notices Article 70  Form and manner of publication of notices of contests Article 71  Means of communication Article 72  Selection of competitors Article 73  Composition of the jury Article 74  Decisions of the jury TITLE V Statistical obligations, executory powers and final provisions Article 75  Statistical obligations Article 76  Content of statistical report Article 77  Advisory Committee Article 78  Revision of the thresholds Article 79  Amendments Article 80  Implementation Article 81  Monitoring mechanisms Article 82  Repeals Article 83  Entry into force Article 84  Addressees ANNEXES Annex I  List of the activities referred to in Article 1(2)(b) Annex II  Services referred to in Article 1(2)(d) Annex II A Annex II B Annex III  List of bodies and categories of bodies governed by public law referred to in the second subparagraph of Article 1(9) Annex IV  Central Government authorities Annex V  List of products referred to in Article 7 with regard to contracts awarded by contracting authorities in the field of defence Annex VI  Definition of certain technical specifications Annex VII  Information to be included in notices Annex VII A  Information to be included in public contract notices Annex VII B  Information which must appear in public works concession notices Annex VII C  Information which must appear in works contracts notices of concessionaires who are not contracting authorities Annex VII D  Information which must appear in design contest notices Annex VIII  Features concerning publication Annex IX  Registers Annex IX A  Public works contracts Annex IX B  Public supply contracts Annex IX C  Public service contracts Annex X  Requirements relating to equipment for the electronic receipt of tenders, requests to participate and plans and projects in design contests Annex XI  Deadlines for transportation and application (Article 80) Annex XII  Correlation table TITLE I DEFINITIONS AND GENERAL PRINCIPLES Article 1 Definitions 1. For the purposes of this Directive, the definitions set out in paragraphs 2 to 15 shall apply. 2. (a) Public contracts are contracts for pecuniary interest concluded in writing between one or more economic operators and one or more contracting authorities and having as their object the execution of works, the supply of products or the provision of services within the meaning of this Directive. (b) Public works contracts are public contracts having as their object either the execution, or both the design and execution, of works related to one of the activities within the meaning of Annex I or a work, or the realisation, by whatever means, of a work corresponding to the requirements specified by the contracting authority. A work means the outcome of building or civil engineering works taken as a whole which is sufficient of itself to fulfil an economic or technical function. (c) Public supply contracts are public contracts other than those referred to in (b) having as their object the purchase, lease, rental or hire purchase, with or without option to buy, of products. A public contract having as its object the supply of products and which also covers, as an incidental matter, siting and installation operations shall be considered to be a public supply contract. (d) Public service contracts are public contracts other than public works or supply contracts having as their object the provision of services referred to in Annex II. A public contract having as its object both products and services within the meaning of Annex II shall be considered to be a public service contract if the value of the services in question exceeds that of the products covered by the contract. A public contract having as its object services within the meaning of Annex II and including activities within the meaning of Annex I that are only incidental to the principal object of the contract shall be considered to be a public service contract. 3. Public works concession is a contract of the same type as a public works contract except for the fact that the consideration for the works to be carried out consists either solely in the right to exploit the work or in this right together with payment. 4. Service concession is a contract of the same type as a public service contract except for the fact that the consideration for the provision of services consists either solely in the right to exploit the service or in this right together with payment. 5. A framework agreement is an agreement between one or more contracting authorities and one or more economic operators, the purpose of which is to establish the terms governing contracts to be awarded during a given period, in particular with regard to price and, where appropriate, the quantity envisaged. 6. A dynamic purchasing system is a completely electronic process for making commonly used purchases, the characteristics of which, as generally available on the market, meet the requirements of the contracting authority, which is limited in duration and open throughout its validity to any economic operator which satisfies the selection criteria and has submitted an indicative tender that complies with the specification. 7. An electronic auction is a repetitive process involving an electronic device for the presentation of new prices, revised downwards, and/or new values concerning certain elements of tenders, which occurs after an initial full evaluation of the tenders, enabling them to be ranked using automatic evaluation methods. Consequently, certain service contracts and certain works contracts having as their subject-matter intellectual performances, such as the design of works, may not be the object of electronic auctions. 8. The terms contractor, supplier and service provider mean any natural or legal person or public entity or group of such persons and/or bodies which offers on the market, respectively, the execution of works and/or a work, products or services. The term economic operator shall cover equally the concepts of contractor, supplier and service provider. It is used merely in the interest of simplification. An economic operator who has submitted a tender shall be designated a tenderer. One which has sought an invitation to take part in a restricted or negotiated procedure or a competitive dialogue shall be designated a candidate. 9. Contracting authorities means the State, regional or local authorities, bodies governed by public law, associations formed by one or several of such authorities or one or several of such bodies governed by public law. A body governed by public law means any body: (a) established for the specific purpose of meeting needs in the general interest, not having an industrial or commercial character; (b) having legal personality; and (c) financed, for the most part, by the State, regional or local authorities, or other bodies governed by public law; or subject to management supervision by those bodies; or having an administrative, managerial or supervisory board, more than half of whose members are appointed by the State, regional or local authorities, or by other bodies governed by public law. Non-exhaustive lists of bodies and categories of bodies governed by public law which fulfil the criteria referred to in (a), (b) and (c) of the second subparagraph are set out in Annex III. Member States shall periodically notify the Commission of any changes to their lists of bodies and categories of bodies. 10. A central purchasing body is a contracting authority which:  acquires supplies and/or services intended for contracting authorities, or  awards public contracts or concludes framework agreements for works, supplies or services intended for contracting authorities. 11. (a) Open procedures means those procedures whereby any interested economic operator may submit a tender. (b) Restricted procedures means those procedures in which any economic operator may request to participate and whereby only those economic operators invited by the contracting authority may submit a tender. (c) Competitive dialogue is a procedure in which any economic operator may request to participate and whereby the contracting authority conducts a dialogue with the candidates admitted to that procedure, with the aim of developing one or more suitable alternatives capable of meeting its requirements, and on the basis of which the candidates chosen are invited to tender. For the purpose of recourse to the procedure mentioned in the first subparagraph, a public contract is considered to be particularly complex where the contracting authorities:  are not objectively able to define the technical means in accordance with Article 23(3)(b), (c) or (d), capable of satisfying their needs or objectives, and/or  are not objectively able to specify the legal and/or financial make-up of a project. (d) Negotiated procedures means those procedures whereby the contracting authorities consult the economic operators of their choice and negotiate the terms of contract with one or more of these. (e) Design contests means those procedures which enable the contracting authority to acquire, mainly in the fields of town and country planning, architecture and engineering or data processing, a plan or design selected by a jury after being put out to competition with or without the award of prizes. 12. Written or in writing means any expression consisting of words or figures which can be read, reproduced and subsequently communicated. It may include information which is transmitted and stored by electronic means. 13. Electronic means means using electronic equipment for the processing (including digital compression) and storage of data which is transmitted, conveyed and received by wire, by radio, by optical means or by other electromagnetic means. 14. The Common Procurement Vocabulary (CPV) shall designate the reference nomenclature applicable to public contracts as adopted by Regulation (EC) No 2195/2002, while ensuring equivalence with the other existing nomenclatures. In the event of varying interpretations of the scope of this Directive, owing to possible differences between the CPV and NACE nomenclatures listed in Annex I, or between the CPV and CPC (provisional version) nomenclatures listed in Annex II, the NACE or the CPC nomenclature respectively shall take precedence. 15. For the purposes of Article 13, Article 57(a) and Article 68(b), the following phrases shall have the following meanings: (a) public telecommunications network means the public telecommunications infrastructure which enables signals to be conveyed between defined network termination points by wire, by microwave, by optical means or by other electromagnetic means; (b) a network termination point means all physical connections and their technical access specifications which form part of the public telecommunications network and are necessary for access to, and efficient communication through, that public network; (c) public telecommunications services means telecommunications services the provision of which the Member States have specifically assigned, in particular, to one or more telecommunications entities; (d) telecommunications services means services the provision of which consists wholly or partly in the transmission and routing of signals on the public telecommunications network by means of telecommunications processes, with the exception of broadcasting and television. Article 2 Principles of awarding contracts Contracting authorities shall treat economic operators equally and non-discriminatorily and shall act in a transparent way. Article 3 Granting of special or exclusive rights: non-discrimination clause Where a contracting authority grants special or exclusive rights to carry out a public service activity to an entity other than such a contracting authority, the act by which that right is granted shall provide that, in respect of the supply contracts which it awards to third parties as part of its activities, the entity concerned must comply with the principle of non-discrimination on the basis of nationality. TITLE II RULES ON PUBLIC CONTRACTS CHAPTER I General provisions Article 4 Economic operators 1. Candidates or tenderers who, under the law of the Member State in which they are established, are entitled to provide the relevant service, shall not be rejected solely on the ground that, under the law of the Member State in which the contract is awarded, they would be required to be either natural or legal persons. However, in the case of public service and public works contracts as well as public supply contracts covering in addition services and/or siting and installation operations, legal persons may be required to indicate in the tender or the request to participate, the names and relevant professional qualifications of the staff to be responsible for the performance of the contract in question. 2. Groups of economic operators may submit tenders or put themselves forward as candidates. In order to submit a tender or a request to participate, these groups may not be required by the contracting authorities to assume a specific legal form; however, the group selected may be required to do so when it has been awarded the contract, to the extent that this change is necessary for the satisfactory performance of the contract. Article 5 Conditions relating to agreements concluded within the World Trade Organisation For the purposes of the award of contracts by contracting authorities, Member States shall apply in their relations conditions as favourable as those which they grant to economic operators of third countries in implementation of the Agreement on Government Procurement (hereinafter referred to as the Agreement), concluded in the framework of the Uruguay Round multilateral negotiations. Member States shall, to this end, consult one another within the Advisory Committee for Public Contracts referred to in Article 77 on the measures to be taken pursuant to the Agreement. Article 6 Confidentiality Without prejudice to the provisions of this Directive, in particular those concerning the obligations relating to the advertising of awarded contracts and to the information to candidates and tenderers set out in Articles 35(4) and 41, and in accordance with the national law to which the contracting authority is subject, the contracting authority shall not disclose information forwarded to it by economic operators which they have designated as confidential; such information includes, in particular, technical or trade secrets and the confidential aspects of tenders. CHAPTER II Scope Section 1 Thresholds Article 7 Threshold amounts for public contracts This Directive shall apply to public contracts which are not excluded in accordance with the exceptions provided for in Articles 10 and 11 and Articles 12 to 18 and which have a value exclusive of value-added tax (VAT) estimated to be equal to or greater than the following thresholds: (a) EUR 162 000 for public supply and service contracts others than those covered by point (b), third indent, awarded by contracting authorities which are listed as central government authorities in Annex IV; in the case of public supply contracts awarded by contracting authorities operating in the field of defence, this shall apply only to contracts involving products covered by Annex V; (b) EUR 249 000  for public supply and service contracts awarded by contracting authorities other than those listed in Annex IV,  for public supply contracts awarded by contracting authorities which are listed in Annex IV and operate in the field of defence, where these contracts involve products not covered by Annex V,  for public service contracts awarded by any contracting authority in respect of the services listed in Category 8 of Annex IIA, Category 5 telecommunications services the positions of which in the CPV are equivalent to CPC reference Nos 7524, 7525 and 7526 and/or the services listed in Annex II B; (c) EUR 6 242 000 for public works contracts. Article 8 Contracts subsidised by more than 50 % by contracting authorities This Directive shall apply to the awarding of: (a) contracts which are subsidised directly by contracting authorities by more than 50 % and the estimated value of which, net of VAT, is equal to or greater than EUR 6 242 000,  where those contracts involve civil engineering activities within the meaning of Annex I,  where those contracts involve building work for hospitals, facilities intended for sports, recreation and leisure, school and university buildings and buildings used for administrative purposes; (b) service contracts which are subsidised directly by contracting authorities by more than 50 % and the estimated value of which, net of VAT, is equal to or greater than EUR 249 000 and which are connected with a works contract within the meaning of point (a). Member States shall take the necessary measures to ensure that the contracting authorities awarding such subsidies ensure compliance with this Directive where that contract is awarded by one or more entities other than themselves or comply with this Directive where they themselves award that contract for and on behalf of those other entities. Article 9 Methods for calculating the estimated value of public contracts, framework agreements and dynamic purchasing systems 1. The calculation of the estimated value of a public contract shall be based on the total amount payable, net of VAT, as estimated by the contracting authority. This calculation shall take account of the estimated total amount, including any form of option and any renewals of the contract. Where the contracting authority provides for prizes or payments to candidates or tenderers it shall take them into account when calculating the estimated value of the contract. 2. This estimate must be valid at the moment at which the contract notice is sent, as provided for in Article 35(2), or, in cases where such notice is not required, at the moment at which the contracting authority commences the contract awarding procedure. 3. No works project or proposed purchase of a certain quantity of supplies and/or services may be subdivided to prevent its coming within the scope of this Directive. 4. With regard to public works contracts, calculation of the estimated value shall take account of both the cost of the works and the total estimated value of the supplies necessary for executing the works and placed at the contractor's disposal by the contracting authorities. 5. (a) Where a proposed work or purchase of services may result in contracts being awarded at the same time in the form of separate lots, account shall be taken of the total estimated value of all such lots. Where the aggregate value of the lots is equal to or exceeds the threshold laid down in Article 7, this Directive shall apply to the awarding of each lot. However, the contracting authorities may waive such application in respect of lots the estimated value of which net of VAT is less than EUR 80 000 for services or EUR 1 million for works, provided that the aggregate value of those lots does not exceed 20 % of the aggregate value of the lots as a whole. (b) Where a proposal for the acquisition of similar supplies may result in contracts being awarded at the same time in the form of separate lots, account shall be taken of the total estimated value of all such lots when applying Article 7(a) and (b). Where the aggregate value of the lots is equal to or exceeds the threshold laid down in Article 7, this Directive shall apply to the awarding of each lot. However, the contracting authorities may waive such application in respect of lots, the estimated value of which, net of VAT, is less than EUR 80 000, provided that the aggregate cost of those lots does not exceed 20 % of the aggregate value of the lots as a whole. 6. With regard to public supply contracts relating to the leasing, hire, rental or hire purchase of products, the value to be taken as a basis for calculating the estimated contract value shall be as follows: (a) in the case of fixed-term public contracts, if that term is less than or equal to 12 months, the total estimated value for the term of the contract or, if the term of the contract is greater than 12 months, the total value including the estimated residual value; (b) in the case of public contracts without a fixed term or the term of which cannot be defined, the monthly value multiplied by 48. 7. In the case of public supply or service contracts which are regular in nature or which are intended to be renewed within a given period, the calculation of the estimated contract value shall be based on the following: (a) either the total actual value of the successive contracts of the same type awarded during the preceding 12 months or financial year adjusted, if possible, to take account of the changes in quantity or value which would occur in the course of the 12 months following the initial contract; (b) or the total estimated value of the successive contracts awarded during the 12 months following the first delivery, or during the financial year if that is longer than 12 months. The choice of method used to calculate the estimated value of a public contract may not be made with the intention of excluding it from the scope of this Directive. 8. With regard to public service contracts, the value to be taken as a basis for calculating the estimated contract value shall, where appropriate, be the following: (a) for the following types of services: (i) insurance services: the premium payable and other forms of remuneration; (ii) banking and other financial services: the fees, commissions, interest and other forms of remuneration; (iii) design contracts: fees, commission payable and other forms of remuneration; (b) for service contracts which do not indicate a total price: (i) in the case of fixed-term contracts, if that term is less than or equal to 48 months: the total value for their full term; (ii) in the case of contracts without a fixed term or with a term greater than 48 months: the monthly value multiplied by 48. 9. With regard to framework agreements and dynamic purchasing systems, the value to be taken into consideration shall be the maximum estimated value net of VAT of all the contracts envisaged for the total term of the framework agreement or the dynamic purchasing system. Section 2 Specific situations Article 10 Defence procurement This Directive shall apply to public contracts awarded by contracting authorities in the field of defence, subject to Article 296 of the Treaty. Article 11 Public contracts and framework agreements awarded by central purchasing bodies 1. Member States may stipulate that contracting authorities may purchase works, supplies and/or services from or through a central purchasing body. 2. Contracting authorities which purchase works, supplies and/or services from or through a central purchasing body in the cases set out in Article 1(10) shall be deemed to have complied with this Directive insofar as the central purchasing body has complied with it. Section 3 Excluded contracts Article 12 Contracts in the water, energy, transport and postal services sectors This Directive shall not apply to public contracts which, under Directive 2004/17/EC, are awarded by contracting authorities exercising one or more of the activities referred to in Articles 3 to 7 of that Directive and are awarded for the pursuit of those activities, or to public contracts excluded from the scope of that Directive under Article 5(2) and Articles 19, 26 and 30 thereof. However, this Directive shall continue to apply to public contracts awarded by contracting authorities carrying out one or more of the activities referred to in Article 6 of Directive 2004/17/EC and awarded for those activities, insofar as the Member State concerned takes advantage of the option referred to in the second subparagraph of Article 71 thereof to defer its application. Article 13 Specific exclusions in the field of telecommunications This Directive shall not apply to public contracts for the principal purpose of permitting the contracting authorities to provide or exploit public telecommunications networks or to provide to the public one or more telecommunications services. Article 14 Secret contracts and contracts requiring special security measures This Directive shall not apply to public contracts when they are declared to be secret, when their performance must be accompanied by special security measures in accordance with the laws, regulations or administrative provisions in force in the Member State concerned, or when the protection of the essential interests of that Member State so requires. Article 15 Contracts awarded pursuant to international rules This Directive shall not apply to public contracts governed by different procedural rules and awarded: (a) pursuant to an international agreement concluded in conformity with the Treaty between a Member State and one or more third countries and covering supplies or works intended for the joint implementation or exploitation of a work by the signatory States or services intended for the joint implementation or exploitation of a project by the signatory States; all agreements shall be communicated to the Commission, which may consult the Advisory Committee for Public Contracts referred to in Article 77; (b) pursuant to a concluded international agreement relating to the stationing of troops and concerning the undertakings of a Member State or a third country; (c) pursuant to the particular procedure of an international organisation. Article 16 Specific exclusions This Directive shall not apply to public service contracts for: (a) the acquisition or rental, by whatever financial means, of land, existing buildings or other immovable property or concerning rights thereon; nevertheless, financial service contracts concluded at the same time as, before or after the contract of acquisition or rental, in whatever form, shall be subject to this Directive; (b) the acquisition, development, production or co-production of programme material intended for broadcasting by broadcasters and contracts for broadcasting time; (c) arbitration and conciliation services; (d) financial services in connection with the issue, sale, purchase or transfer of securities or other financial instruments, in particular transactions by the contracting authorities to raise money or capital, and central bank services; (e) employment contracts; (f) research and development services other than those where the benefits accrue exclusively to the contracting authority for its use in the conduct of its own affairs, on condition that the service provided is wholly remunerated by the contracting authority. Article 17 Service concessions Without prejudice to the application of Article 3, this Directive shall not apply to service concessions as defined in Article 1(4). Article 18 Service contracts awarded on the basis of an exclusive right This Directive shall not apply to public service contracts awarded by a contracting authority to another contracting authority or to an association of contracting authorities on the basis of an exclusive right which they enjoy pursuant to a published law, regulation or administrative provision which is compatible with the Treaty. Section 4 Special arrangement Article 19 Reserved contracts Member States may reserve the right to participate in public contract award procedures to sheltered workshops or provide for such contracts to be performed in the context of sheltered employment programmes where most of the employees concerned are handicapped persons who, by reason of the nature or the seriousness of their disabilities, cannot carry on occupations under normal conditions. The contract notice shall make reference to this provision. CHAPTER III Arrangements for public service contracts Article 20 Service contracts listed in Annex II A Contracts which have as their object services listed in Annex II A shall be awarded in accordance with Articles 23 to 55. Article 21 Service contracts listed in Annex II B Contracts which have as their object services listed in Annex II B shall be subject solely to Article 23 and Article 35(4). Article 22 Mixed contracts including services listed in Annex II A and services listed in Annex II B Contracts which have as their object services listed both in Annex II A and in Annex II B shall be awarded in accordance with Articles 23 to 55 where the value of the services listed in Annex II A is greater than the value of the services listed in Annex II B. In other cases, contracts shall be awarded in accordance with Article 23 and Article 35(4). CHAPTER IV Specific rules governing specifications and contract documents Article 23 Technical specifications 1. The technical specifications as defined in point 1 of Annex VI shall be set out in the contract documentation, such as contract notices, contract documents or additional documents. Whenever possible these technical specifications should be defined so as to take into account accessibility criteria for people with disabilities or design for all users. 2. Technical specifications shall afford equal access for tenderers and not have the effect of creating unjustified obstacles to the opening up of public procurement to competition. 3. Without prejudice to mandatory national technical rules, to the extent that they are compatible with Community law, the technical specifications shall be formulated: (a) either by reference to technical specifications defined in Annex VI and, in order of preference, to national standards transposing European standards, European technical approvals, common technical specifications, international standards, other technical reference systems established by the European standardisation bodies or  when these do not exist  to national standards, national technical approvals or national technical specifications relating to the design, calculation and execution of the works and use of the products. Each reference shall be accompanied by the words or equivalent; (b) or in terms of performance or functional requirements; the latter may include environmental characteristics. However, such parameters must be sufficiently precise to allow tenderers to determine the subject-matter of the contract and to allow contracting authorities to award the contract; (c) or in terms of performance or functional requirements as mentioned in subparagraph (b), with reference to the specifications mentioned in subparagraph (a) as a means of presuming conformity with such performance or functional requirements; (d) or by referring to the specifications mentioned in subparagraph (a) for certain characteristics, and by referring to the performance or functional requirements mentioned in subparagraph (b) for other characteristics. 4. Where a contracting authority makes use of the option of referring to the specifications mentioned in paragraph 3(a), it cannot reject a tender on the grounds that the products and services tendered for do not comply with the specifications to which it has referred, once the tenderer proves in his tender to the satisfaction of the contracting authority, by whatever appropriate means, that the solutions which he proposes satisfy in an equivalent manner the requirements defined by the technical specifications. An appropriate means might be constituted by a technical dossier of the manufacturer or a test report from a recognised body. 5. Where a contracting authority uses the option laid down in paragraph 3 to prescribe in terms of performance or functional requirements, it may not reject a tender for works, products or services which comply with a national standard transposing a European standard, with a European technical approval, a common technical specification, an international standard or a technical reference system established by a European standardisation body, if these specifications address the performance or functional requirements which it has laid down. In his tender, the tenderer must prove to the satisfaction of the contracting authority and by any appropriate means that the work, product or service in compliance with the standard meets the performance or functional requirements of the contracting authority. An appropriate means might be constituted by a technical dossier of the manufacturer or a test report from a recognised body. 6. Where contracting authorities lay down environmental characteristics in terms of performance or functional requirements as referred to in paragraph 3(b) they may use the detailed specifications, or, if necessary, parts thereof, as defined by European or (multi-) national eco-labels, or by and any other eco-label, provided that:  those specifications are appropriate to define the characteristics of the supplies or services that are the object of the contract,  the requirements for the label are drawn up on the basis of scientific information,  the eco-labels are adopted using a procedure in which all stakeholders, such as government bodies, consumers, manufacturers, distributors and environmental organisations can participate, and  they are accessible to all interested parties. Contracting authorities may indicate that the products and services bearing the eco-label are presumed to comply with the technical specifications laid down in the contract documents; they must accept any other appropriate means of proof, such as a technical dossier of the manufacturer or a test report from a recognised body. 7. Recognised bodies, within the meaning of this Article, are test and calibration laboratories and certification and inspection bodies which comply with applicable European standards. Contracting authorities shall accept certificates from recognised bodies established in other Member States. 8. Unless justified by the subject-matter of the contract, technical specifications shall not refer to a specific make or source, or a particular process, or to trade marks, patents, types or a specific origin or production with the effect of favouring or eliminating certain undertakings or certain products. Such reference shall be permitted on an exceptional basis, where a sufficiently precise and intelligible description of the subject-matter of the contract pursuant to paragraphs 3 and 4 is not possible; such reference shall be accompanied by the words or equivalent. Article 24 Variants 1. Where the criterion for award is that of the most economically advantageous tender, contracting authorities may authorise tenderers to submit variants. 2. Contracting authorities shall indicate in the contract notice whether or not they authorise variants: variants shall not be authorised without this indication. 3. Contracting authorities authorising variants shall state in the contract documents the minimum requirements to be met by the variants and any specific requirements for their presentation. 4. Only variants meeting the minimum requirements laid down by these contracting authorities shall be taken into consideration. In procedures for awarding public supply or service contracts, contracting authorities which have authorised variants may not reject a variant on the sole ground that it would, if successful, lead to either a service contract rather than a public supply contract or a supply contract rather than a public service contract. Article 25 Subcontracting In the contract documents, the contracting authority may ask or may be required by a Member State to ask the tenderer to indicate in his tender any share of the contract he may intend to subcontract to third parties and any proposed subcontractors. This indication shall be without prejudice to the question of the principal economic operator's liability. Article 26 Conditions for performance of contracts Contracting authorities may lay down special conditions relating to the performance of a contract, provided that these are compatible with Community law and are indicated in the contract notice or in the specifications. The conditions governing the performance of a contract may, in particular, concern social and environmental considerations. Article 27 Obligations relating to taxes, environmental protection, employment protection provisions and working conditions 1. A contracting authority may state in the contract documents, or be obliged by a Member State so to state, the body or bodies from which a candidate or tenderer may obtain the appropriate information on the obligations relating to taxes, to environmental protection, to the employment protection provisions and to the working conditions which are in force in the Member State, region or locality in which the works are to be carried out or services are to be provided and which shall be applicable to the works carried out on site or to the services provided during the performance of the contract. 2. A contracting authority which supplies the information referred to in paragraph 1 shall request the tenderers or candidates in the contract award procedure to indicate that they have taken account, when drawing up their tender, of the obligations relating to employment protection provisions and the working conditions which are in force in the place where the works are to be carried out or the service is to be provided. The first subparagraph shall be without prejudice to the application of the provisions of Article 55 concerning the examination of abnormally low tenders. CHAPTER V Procedures Article 28 Use of open, restricted and negotiated procedures and of competitive dialogue In awarding their public contracts, contracting authorities shall apply the national procedures adjusted for the purposes of this Directive. They shall award these public contracts by applying the open or restricted procedure. In the specific circumstances expressly provided for in Article 29, contracting authorities may award their public contracts by means of the competitive dialogue. In the specific cases and circumstances referred to expressly in Articles 30 and 31, they may apply a negotiated procedure, with or without publication of the contract notice. Article 29 Competitive dialogue 1. In the case of particularly complex contracts, Member States may provide that where contracting authorities consider that the use of the open or restricted procedure will not allow the award of the contract, the latter may make use of the competitive dialogue in accordance with this Article. A public contract shall be awarded on the sole basis of the award criterion for the most economically advantageous tender. 2. Contracting authorities shall publish a contract notice setting out their needs and requirements, which they shall define in that notice and/or in a descriptive document. 3. Contracting authorities shall open, with the candidates selected in accordance with the relevant provisions of Articles 44 to 52, a dialogue the aim of which shall be to identify and define the means best suited to satisfying their needs. They may discuss all aspects of the contract with the chosen candidates during this dialogue. During the dialogue, contracting authorities shall ensure equality of treatment among all tenderers. In particular, they shall not provide information in a discriminatory manner which may give some tenderers an advantage over others. Contracting authorities may not reveal to the other participants solutions proposed or other confidential information communicated by a candidate participating in the dialogue without his/her agreement. 4. Contracting authorities may provide for the procedure to take place in successive stages in order to reduce the number of solutions to be discussed during the dialogue stage by applying the award criteria in the contract notice or the descriptive document. The contract notice or the descriptive document shall indicate that recourse may be had to this option. 5. The contracting authority shall continue such dialogue until it can identify the solution or solutions, if necessary after comparing them, which are capable of meeting its needs. 6. Having declared that the dialogue is concluded and having so informed the participants, contracting authorities shall ask them to submit their final tenders on the basis of the solution or solutions presented and specified during the dialogue. These tenders shall contain all the elements required and necessary for the performance of the project. These tenders may be clarified, specified and fine-tuned at the request of the contracting authority. However, such clarification, specification, fine-tuning or additional information may not involve changes to the basic features of the tender or the call for tender, variations in which are likely to distort competition or have a discriminatory effect. 7. Contracting authorities shall assess the tenders received on the basis of the award criteria laid down in the contract notice or the descriptive document and shall choose the most economically advantageous tender in accordance with Article 53. At the request of the contracting authority, the tenderer identified as having submitted the most economically advantageous tender may be asked to clarify aspects of the tender or confirm commitments contained in the tender provided this does not have the effect of modifying substantial aspects of the tender or of the call for tender and does not risk distorting competition or causing discrimination. 8. The contracting authorities may specify prices or payments to the participants in the dialogue. Article 30 Cases justifying use of the negotiated procedure with prior publication of a contract notice 1. Contracting authorities may award their public contracts by negotiated procedure, after publication of a contract notice, in the following cases: (a) in the event of irregular tenders or the submission of tenders which are unacceptable under national provisions compatible with Articles 4, 24, 25, 27 and Chapter VII, in response to an open or restricted procedure or a competitive dialogue insofar as the original terms of the contract are not substantially altered. Contracting authorities need not publish a contract notice where they include in the negotiated procedure all of, and only, the tenderers which satisfy the criteria of Articles 45 to 52 and which, during the prior open or restricted procedure or competitive dialogue, have submitted tenders in accordance with the formal requirements of the tendering procedure; (b) in exceptional cases, when the nature of the works, supplies, or services or the risks attaching thereto do not permit prior overall pricing; (c) in the case of services, inter alia services within category 6 of Annex II A, and intellectual services such as services involving the design of works, insofar as the nature of the services to be provided is such that contract specifications cannot be established with sufficient precision to permit the award of the contract by selection of the best tender according to the rules governing open or restricted procedures; (d) in respect of public works contracts, for works which are performed solely for purposes of research, testing or development and not with the aim of ensuring profitability or recovering research and development costs. 2. In the cases referred to in paragraph 1, contracting authorities shall negotiate with tenderers the tenders submitted by them in order to adapt them to the requirements which they have set in the contract notice, the specifications and additional documents, if any, and to seek out the best tender in accordance with Article 53(1). 3. During the negotiations, contracting authorities shall ensure the equal treatment of all tenderers. In particular, they shall not provide information in a discriminatory manner which may give some tenderers an advantage over others. 4. Contracting authorities may provide for the negotiated procedure to take place in successive stages in order to reduce the number of tenders to be negotiated by applying the award criteria in the contract notice or the specifications. The contract notice or the specifications shall indicate whether recourse has been had to this option. Article 31 Cases justifying use of the negotiated procedure without publication of a contract notice Contracting authorities may award public contracts by a negotiated procedure without prior publication of a contract notice in the following cases: (1) for public works contracts, public supply contracts and public service contracts: (a) when no tenders or no suitable tenders or no applications have been submitted in response to an open procedure or a restricted procedure, provided that the initial conditions of contract are not substantially altered and on condition that a report is sent to the Commission if it so requests; (b) when, for technical or artistic reasons, or for reasons connected with the protection of exclusive rights, the contract may be awarded only to a particular economic operator; (c) insofar as is strictly necessary when, for reasons of extreme urgency brought about by events unforeseeable by the contracting authorities in question, the time limit for the open, restricted or negotiated procedures with publication of a contract notice as referred to in Article 30 cannot be complied with. The circumstances invoked to justify extreme urgency must not in any event be attributable to the contracting authority; (2) for public supply contracts: (a) when the products involved are manufactured purely for the purpose of research, experimentation, study or development; this provision does not extend to quantity production to establish commercial viability or to recover research and development costs; (b) for additional deliveries by the original supplier which are intended either as a partial replacement of normal supplies or installations or as the extension of existing supplies or installations where a change of supplier would oblige the contracting authority to acquire material having different technical characteristics which would result in incompatibility or disproportionate technical difficulties in operation and maintenance; the length of such contracts as well as that of recurrent contracts may not, as a general rule, exceed three years; (c) for supplies quoted and purchased on a commodity market; (d) for the purchase of supplies on particularly advantageous terms, from either a supplier which is definitively winding up its business activities, or the receivers or liquidators of a bankruptcy, an arrangement with creditors, or a similar procedure under national laws or regulations; (3) for public service contracts, when the contract concerned follows a design contest and must, under the applicable rules, be awarded to the successful candidate or to one of the successful candidates, in the latter case, all successful candidates must be invited to participate in the negotiations; (4) for public works contracts and public service contracts: (a) for additional works or services not included in the project initially considered or in the original contract but which have, through unforeseen circumstances, become necessary for the performance of the works or services described therein, on condition that the award is made to the economic operator performing such works or services:  when such additional works or services cannot be technically or economically separated from the original contract without major inconvenience to the contracting authorities, or  when such works or services, although separable from the performance of the original contract, are strictly necessary for its completion. However, the aggregate value of contracts awarded for additional works or services may not exceed 50 % of the amount of the original contract; (b) for new works or services consisting in the repetition of similar works or services entrusted to the economic operator to whom the same contracting authorities awarded an original contract, provided that such works or services are in conformity with a basic project for which the original contract was awarded according to the open or restricted procedure. As soon as the first project is put up for tender, the possible use of this procedure shall be disclosed and the total estimated cost of subsequent works or services shall be taken into consideration by the contracting authorities when they apply the provisions of Article 7. This procedure may be used only during the three years following the conclusion of the original contract. Article 32 Framework agreements 1. Member States may provide that contracting authorities may conclude framework agreements. 2. For the purpose of concluding a framework agreement, contracting authorities shall follow the rules of procedure referred to in this Directive for all phases up to the award of contracts based on that framework agreement. The parties to the framework agreement shall be chosen by applying the award criteria set in accordance with Article 53. Contracts based on a framework agreement shall be awarded in accordance with the procedures laid down in paragraphs 3 and 4. Those procedures may be applied only between the contracting authorities and the economic operators originally party to the framework agreement. When awarding contracts based on a framework agreement, the parties may under no circumstances make substantial amendments to the terms laid down in that framework agreement, in particular in the case referred to in paragraph 3. The term of a framework agreement may not exceed four years, save in exceptional cases duly justified, in particular by the subject of the framework agreement. Contracting authorities may not use framework agreements improperly or in such a way as to prevent, restrict or distort competition. 3. Where a framework agreement is concluded with a single economic operator, contracts based on that agreement shall be awarded within the limits of the terms laid down in the framework agreement. For the award of those contracts, contracting authorities may consult the operator party to the framework agreement in writing, requesting it to supplement its tender as necessary. 4. Where a framework agreement is concluded with several economic operators, the latter must be at least three in number, insofar as there is a sufficient number of economic operators to satisfy the selection criteria and/or of admissible tenders which meet the award criteria. Contracts based on framework agreements concluded with several economic operators may be awarded either:  by application of the terms laid down in the framework agreement without reopening competition, or  where not all the terms are laid down in the framework agreement, when the parties are again in competition on the basis of the same and, if necessary, more precisely formulated terms, and, where appropriate, other terms referred to in the specifications of the framework agreement, in accordance with the following procedure: (a) for every contract to be awarded, contracting authorities shall consult in writing the economic operators capable of performing the contract; (b) contracting authorities shall fix a time limit which is sufficiently long to allow tenders for each specific contract to be submitted, taking into account factors such as the complexity of the subject-matter of the contract and the time needed to send in tenders; (c) tenders shall be submitted in writing, and their content shall remain confidential until the stipulated time limit for reply has expired; (d) contracting authorities shall award each contract to the tenderer who has submitted the best tender on the basis of the award criteria set out in the specifications of the framework agreement. Article 33 Dynamic purchasing systems 1. Member States may provide that contracting authorities may use dynamic purchasing systems. 2. In order to set up a dynamic purchasing system, contracting authorities shall follow the rules of the open procedure in all its phases up to the award of the contracts to be concluded under this system. All the tenderers satisfying the selection criteria and having submitted an indicative tender which complies with the specification and any possible additional documents shall be admitted to the system; indicative tenders may be improved at any time provided that they continue to comply with the specification. With a view to setting up the system and to the award of contracts under that system, contracting authorities shall use solely electronic means in accordance with Article 42(2) to (5). 3. For the purposes of setting up the dynamic purchasing system, contracting authorities shall: (a) publish a contract notice making it clear that a dynamic purchasing system is involved; (b) indicate in the specification, amongst other matters, the nature of the purchases envisaged under that system, as well as all the necessary information concerning the purchasing system, the electronic equipment used and the technical connection arrangements and specifications; (c) offer by electronic means, on publication of the notice and up to the expiry of the system, unrestricted, direct and full access to the specification and to any additional documents and shall indicate in the notice the internet address at which such documents may be consulted. 4. Contracting authorities shall give any economic operator, throughout the entire period of the dynamic purchasing system, the possibility of submitting an indicative tender and of being admitted to the system under the conditions referred to in paragraph 2. They shall complete evaluation within a maximum of 15 days from the date of submission of the indicative tender. However, they may extend the evaluation period provided that no invitation to tender is issued in the meantime. The contracting authority shall inform the tenderer referred to in the first subparagraph at the earliest possible opportunity of its admittance to the dynamic purchasing system or of the rejection of its indicative tender. 5. Each specific contract must be the subject of an invitation to tender. Before issuing the invitation to tender, contracting authorities shall publish a simplified contract notice inviting all interested economic operators to submit an indicative tender, in accordance with paragraph 4, within a time limit that may not be less than 15 days from the date on which the simplified notice was sent. Contracting authorities may not proceed with tendering until they have completed evaluation of all the indicative tenders received by that deadline. 6. Contracting authorities shall invite all tenderers admitted to the system to submit a tender for each specific contract to be awarded under the system. To that end they shall set a time limit for the submission of tenders. They shall award the contract to the tenderer which submitted the best tender on the basis of the award criteria set out in the contract notice for the establishment of the dynamic purchasing system. Those criteria may, if appropriate, be formulated more precisely in the invitation referred to in the first subparagraph. 7. A dynamic purchasing system may not last for more than four years, except in duly justified exceptional cases. Contracting authorities may not resort to this system to prevent, restrict or distort competition. No charges may be billed to the interested economic operators or to parties to the system. Article 34 Public works contracts: particular rules on subsidised housing schemes In the case of public contracts relating to the design and construction of a subsidised housing scheme the size and complexity of which, and the estimated duration of the work involved require that planning be based from the outset on close collaboration within a team comprising representatives of the contracting authorities, experts and the contractor to be responsible for carrying out the works, a special award procedure may be adopted for selecting the contractor most suitable for integration into the team. In particular, contracting authorities shall include in the contract notice as accurate as possible a description of the works to be carried out so as to enable interested contractors to form a valid idea of the project. Furthermore, contracting authorities shall, in accordance with the qualitative selection criteria referred to in Articles 45 to 52, set out in such a contract notice the personal, technical, economic and financial conditions to be fulfilled by candidates. Where such a procedure is adopted, contracting authorities shall apply Articles 2, 35, 36, 38, 39, 41, 42, 43 and 45 to 52. CHAPTER VI Rules on advertising and transparency Section 1 Publication of notices Article 35 Notices 1. Contracting authorities shall make known, by means of a prior information notice published by the Commission or by themselves on their buyer profile, as described in point 2(b) of Annex VIII: (a) where supplies are concerned, the estimated total value of the contracts or the framework agreements by product area which they intend to award over the following 12 months, where the total estimated value, taking into account Articles 7 and 9, is equal to or greater than EUR 750 000. The product area shall be established by the contracting authorities by reference to the CPV nomenclature; (b) where services are concerned, the estimated total value of the contracts or the framework agreements in each of the categories of services listed in Annex II A which they intend to award over the following 12 months, where such estimated total value, taking into account the provisions of Articles 7 and 9, is equal to or greater than EUR 750 000; (c) where works are concerned, the essential characteristics of the contracts or the framework agreements which they intend to award, the estimated value of which is equal to or greater than the threshold specified in Article 7, taking into account Article 9. The notices referred to in subparagraphs (a) and (b) shall be sent to the Commission or published on the buyer profile as soon as possible after the beginning of the budgetary year. The notice referred to in subparagraph (c) shall be sent to the Commission or published on the buyer profile as soon as possible after the decision approving the planning of the works contracts or the framework agreements that the contracting authorities intend to award. Contracting authorities who publish a prior information notice on their buyer profiles shall send the Commission, electronically, a notice of the publication of the prior information notice on a buyer profile, in accordance with the format and detailed procedures for sending notices indicated in point 3 of Annex VIII. Publication of the notices referred to in subparagraphs (a), (b) and (c) shall be compulsory only where the contracting authorities take the option of shortening the time limits for the receipt of tenders as laid down in Article 38(4). This paragraph shall not apply to negotiated procedures without the prior publication of a contract notice. 2. Contracting authorities which wish to award a public contract or a framework agreement by open, restricted or, under the conditions laid down in Article 30, negotiated procedure with the publication of a contract notice or, under the conditions laid down in Article 29, a competitive dialogue, shall make known their intention by means of a contract notice. 3. Contracting authorities which wish to set up a dynamic purchasing system shall make known their intention by means of a contract notice. Contracting authorities which wish to award a contract based on a dynamic purchasing system shall make known their intention by means of a simplified contract notice. 4. Contracting authorities which have awarded a public contract or concluded a framework agreement shall send a notice of the results of the award procedure no later than 48 days after the award of the contract or the conclusion of the framework agreement. In the case of framework agreements concluded in accordance with Article 32 the contracting authorities are not bound to send a notice of the results of the award procedure for each contract based on that agreement. Contracting authorities shall send a notice of the result of the award of contracts based on a dynamic purchasing system within 48 days of the award of each contract. They may, however, group such notices on a quarterly basis. In that case, they shall send the grouped notices within 48 days of the end of each quarter. In the case of public contracts for services listed in Annex II B, the contracting authorities shall indicate in the notice whether they agree to its publication. For such services contracts the Commission shall draw up the rules for establishing statistical reports on the basis of such notices and for the publication of such reports in accordance with the procedure laid down in Article 77(2). Certain information on the contract award or the conclusion of the framework agreement may be withheld from publication where release of such information would impede law enforcement or otherwise be contrary to the public interest, would harm the legitimate commercial interests of economic operators, public or private, or might prejudice fair competition between them. Article 36 Form and manner of publication of notices 1. Notices shall include the information mentioned in Annex VII A and, where appropriate, any other information deemed useful by the contracting authority in the format of standard forms adopted by the Commission in accordance with the procedure referred to in Article 77(2). 2. Notices sent by contracting authorities to the Commission shall be sent either by electronic means in accordance with the format and procedures for transmission indicated in Annex VIII, paragraph 3, or by other means. In the event of recourse to the accelerated procedure set out in Article 38(8), notices must be sent either by telefax or by electronic means, in accordance with the format and procedures for transmission indicated in point 3 of Annex VIII. Notices shall be published in accordance with the technical characteristics for publication set out in point 1(a) and (b) of Annex VIII. 3. Notices drawn up and transmitted by electronic means in accordance with the format and procedures for transmission indicated in point 3 of Annex VIII, shall be published no later than five days after they are sent. Notices which are not transmitted by electronic means in accordance with the format and procedures for transmission indicated in point 3 of Annex VIII, shall be published not later than 12 days after they are sent, or in the case of accelerated procedure referred to in Article 38(8), not later than five days after they are sent. 4. Contract notices shall be published in full in an official language of the Community as chosen by the contracting authority, this original language version constituting the sole authentic text. A summary of the important elements of each notice shall be published in the other official languages. The costs of publication of such notices by the Commission shall be borne by the Community. 5. Notices and their contents may not be published at national level before the date on which they are sent to the Commission. Notices published at national level shall not contain information other than that contained in the notices dispatched to the Commission or published on a buyer profile in accordance with the first subparagraph of Article 35(1), but shall mention the date of dispatch of the notice to the Commission or its publication on the buyer profile. Prior information notices may not be published on a buyer profile before the dispatch to the Commission of the notice of their publication in that form; they shall mention the date of that dispatch. 6. The content of notices not sent by electronic means in accordance with the format and procedures for transmission indicated in point 3 of Annex VIII, shall be limited to approximately 650 words. 7. Contracting authorities must be able to supply proof of the dates on which notices are dispatched. 8. The Commission shall give the contracting authority confirmation of the publication of the information sent, mentioning the date of that publication. Such confirmation shall constitute proof of publication. Article 37 Non-mandatory publication Contracting authorities may publish in accordance with Article 36 notices of public contracts which are not subject to the publication requirement laid down in this Directive. Section 2 Time limits Article 38 Time limits for receipt of requests to participate and for receipt of tenders 1. When fixing the time limits for the receipt of tenders and requests to participate, contracting authorities shall take account in particular of the complexity of the contract and the time required for drawing up tenders, without prejudice to the minimum time limits set by this Article. 2. In the case of open procedures, the minimum time limit for the receipt of tenders shall be 52 days from the date on which the contract notice was sent. 3. In the case of restricted procedures, negotiated procedures with publication of a contract notice referred to in Article 30 and the competitive dialogue: (a) the minimum time limit for receipt of requests to participate shall be 37 days from the date on which the contract notice is sent; (b) in the case of restricted procedures, the minimum time limit for the receipt of tenders shall be 40 days from the date on which the invitation is sent. 4. When contracting authorities have published a prior information notice, the minimum time limit for the receipt of tenders under paragraphs 2 and 3(b) may, as a general rule, be shortened to 36 days, but under no circumstances to less than 22 days. The time limit shall run from the date on which the contract notice was sent in open procedures, and from the date on which the invitation to tender was sent in restricted procedures. The shortened time limits referred to in the first subparagraph shall be permitted, provided that the prior information notice has included all the information required for the contract notice in Annex VII A, insofar as that information is available at the time the notice is published and that the prior information notice was sent for publication between 52 days and 12 months before the date on which the contract notice was sent. 5. Where notices are drawn up and transmitted by electronic means in accordance with the format and procedures for transmission indicated in point 3 of Annex VIII, the time limits for the receipt of tenders referred to in paragraphs 2 and 4 in open procedures, and the time limit for the receipt of the requests to participate referred to in paragraph 3(a), in restricted and negotiated procedures and the competitive dialogue, may be shortened by seven days. 6. The time limits for receipt of tenders referred to in paragraphs 2 and 3(b) may be reduced by five days where the contracting authority offers unrestricted and full direct access by electronic means to the contract documents and any supplementary documents from the date of publication of the notice in accordance with Annex VIII, specifying in the text of the notice the internet address at which this documentation is accessible. This reduction may be added to that referred to in paragraph 5. 7. If, for whatever reason, the specifications and the supporting documents or additional information, although requested in good time, are not supplied within the time limits set in Articles 39 and 40, or where tenders can be made only after a visit to the site or after on-the-spot inspection of the documents supporting the contract documents, the time limits for the receipt of tenders shall be extended so that all economic operators concerned may be aware of all the information needed to produce tenders. 8. In the case of restricted procedures and negotiated procedures with publication of a contract notice referred to in Article 30, where urgency renders impracticable the time limits laid down in this Article, contracting authorities may fix: (a) a time limit for the receipt of requests to participate which may not be less than 15 days from the date on which the contract notice was sent, or less than 10 days if the notice was sent by electronic means, in accordance with the format and procedure for sending notices indicated in point 3 of Annex VIII; (b) and, in the case of restricted procedures, a time limit for the receipt of tenders which shall be not less than 10 days from the date of the invitation to tender. Article 39 Open procedures: Specifications, additional documents and information 1. In open procedures, where contracting authorities do not offer unrestricted and full direct access by electronic means in accordance with Article 38(6) to the specifications and any supporting documents, the specifications and supplementary documents shall be sent to economic operators within six days of receipt of the request to participate, provided that the request was made in good time before the deadline for the submission of tenders. 2. Provided that it has been requested in good time, additional information relating to the specifications and any supporting documents shall be supplied by the contracting authorities or competent departments not later than six days before the deadline fixed for the receipt of tenders. Section 3 Information content and means of transmission Article 40 Invitations to submit a tender, participate in the dialogue or negotiate 1. In restricted procedures, competitive dialogue procedures and negotiated procedures with publication of a contract notice within the meaning of Article 30, contracting authorities shall simultaneously and in writing invite the selected candidates to submit their tenders or to negotiate or, in the case of a competitive dialogue, to take part in the dialogue. 2. The invitation to the candidates shall include either:  a copy of the specifications or of the descriptive document and any supporting documents, or  a reference to accessing the specifications and the other documents indicated in the first indent, when they are made directly available by electronic means in accordance with Article 38(6). 3. Where an entity other than the contracting authority responsible for the award procedure has the specifications, the descriptive document and/or any supporting documents, the invitation shall state the address from which those specifications, that descriptive document and those documents may be requested and, if appropriate, the deadline for requesting such documents, and the sum payable for obtaining them and any payment procedures. The competent department shall send that documentation to the economic operator without delay upon receipt of a request. 4. The additional information on the specifications, the descriptive document or the supporting documents shall be sent by the contracting authority or the competent department not less than six days before the deadline fixed for the receipt of tenders, provided that it is requested in good time. In the event of a restricted or an accelerated procedure, that period shall be four days. 5. In addition, the invitation to submit a tender, to participate in the dialogue or to negotiate must contain at least: (a) a reference to the contract notice published; (b) the deadline for the receipt of the tenders, the address to which the tenders must be sent and the language or languages in which the tenders must be drawn up; (c) in the case of competitive dialogue the date and the address set for the start of consultation and the language or languages used; (d) a reference to any possible adjoining documents to be submitted, either in support of verifiable declarations by the tenderer in accordance with Article 44, or to supplement the information referred to in that Article, and under the conditions laid down in Articles 47 and 48; (e) the relative weighting of criteria for the award of the contract or, where appropriate, the descending order of importance for such criteria, if they are not given in the contract notice, the specifications or the descriptive document. However, in the case of contracts awarded in accordance with the rules laid down in Article 29, the information referred to in (b) above shall not appear in the invitation to participate in the dialogue but it shall appear in the invitation to submit a tender. Article 41 Informing candidates and tenderers 1. Contracting authorities shall as soon as possible inform candidates and tenderers of decisions reached concerning the conclusion of a framework agreement, the award of the contract or admittance to a dynamic purchasing system, including the grounds for any decision not to conclude a framework agreement or award a contract for which there has been a call for competition or to recommence the procedure or implement a dynamic purchasing system; that information shall be given in writing upon request to the contracting authorities. 2. On request from the party concerned, the contracting authority shall as quickly as possible inform:  any unsuccessful candidate of the reasons for the rejection of his application,  any unsuccessful tenderer of the reasons for the rejection of his tender, including, for the cases referred to in Article 23, paragraphs 4 and 5, the reasons for its decision of non-equivalence or its decision that the works, supplies or services do not meet the performance or functional requirements,  any tenderer who has made an admissible tender of the characteristics and relative advantages of the tender selected as well as the name of the successful tenderer or the parties to the framework agreement. The time taken may in no circumstances exceed 15 days from receipt of the written request. 3. However, contracting authorities may decide to withhold certain information referred to in paragraph 1, regarding the contract award, the conclusion of framework agreements or admittance to a dynamic purchasing system where the release of such information would impede law enforcement, would otherwise be contrary to the public interest, would prejudice the legitimate commercial interests of economic operators, whether public or private, or might prejudice fair competition between them. Section 4 Communication Article 42 Rules applicable to communication 1. All communication and information exchange referred to in this Title may be by post, by fax, by electronic means in accordance with paragraphs 4 and 5, by telephone in the cases and circumstances referred to in paragraph 6, or by a combination of those means, according to the choice of the contracting authority. 2. The means of communication chosen must be generally available and thus not restrict economic operators' access to the tendering procedure. 3. Communication and the exchange and storage of information shall be carried out in such a way as to ensure that the integrity of data and the confidentiality of tenders and requests to participate are preserved, and that the contracting authorities examine the content of tenders and requests to participate only after the time limit set for submitting them has expired. 4. The tools to be used for communicating by electronic means, as well as their technical characteristics, must be non-discriminatory, generally available and interoperable with the information and communication technology products in general use. 5. The following rules are applicable to devices for the electronic transmission and receipt of tenders and to devices for the electronic receipt of requests to participate: (a) information regarding the specifications necessary for the electronic submission of tenders and requests to participate, including encryption, shall be available to interested parties. Moreover, the devices for the electronic receipt of tenders and requests to participate shall conform to the requirements of Annex X; (b) Member States may, in compliance with Article 5 of Directive 1999/93/EC, require that electronic tenders be accompanied by an advanced electronic signature in conformity with paragraph 1 thereof; (c) Member States may introduce or maintain voluntary accreditation schemes aiming at enhanced levels of certification service provision for these devices; (d) tenderers or candidates shall undertake to submit, before expiry of the time limit laid down for submission of tenders or requests to participate, the documents, certificates and declarations referred to in Articles 45 to 50 and Article 52 if they do not exist in electronic format. 6. The following rules shall apply to the transmission of requests to participate: (a) requests to participate in procedures for the award of public contracts may be made in writing or by telephone; (b) where requests to participate are made by telephone, a written confirmation must be sent before expiry of the time limit set for their receipt; (c) contracting authorities may require that requests for participation made by fax must be confirmed by post or by electronic means, where this is necessary for the purposes of legal proof. Any such requirement, together with the time limit for sending confirmation by post or electronic means, must be stated by the contracting authority in the contract notice. Section 5 Reports Article 43 Content of reports For every contract, framework agreement, and every establishment of a dynamic purchasing system, the contracting authorities shall draw up a written report which shall include at least the following: (a) the name and address of the contracting authority, the subject-matter and value of the contract, framework agreement or dynamic purchasing system; (b) the names of the successful candidates or tenderers and the reasons for their selection; (c) the names of the candidates or tenderers rejected and the reasons for their rejection; (d) the reasons for the rejection of tenders found to be abnormally low; (e) the name of the successful tenderer and the reasons why his tender was selected and, if known, the share of the contract or framework agreement which the successful tenderer intends to subcontract to third parties; (f) for negotiated procedures, the circumstances referred to in Articles 30 and 31 which justify the use of these procedures; (g) as far as the competitive dialogue is concerned, the circumstances as laid down in Article 29 justifying the use of this procedure; (h) if necessary, the reasons why the contracting authority has decided not to award a contract or framework agreement or to establish a dynamic purchasing system. The contracting authorities shall take appropriate steps to document the progress of award procedures conducted by electronic means. The report, or the main features of it, shall be communicated to the Commission if it so requests. CHAPTER VII Conduct of the procedure Section 1 General provisions Article 44 Verification of the suitability and choice of participants and award of contracts 1. Contracts shall be awarded on the basis of the criteria laid down in Articles 53 and 55, taking into account Article 24, after the suitability of the economic operators not excluded under Articles 45 and 46 has been checked by contracting authorities in accordance with the criteria of economic and financial standing, of professional and technical knowledge or ability referred to in Articles 47 to 52, and, where appropriate, with the non-discriminatory rules and criteria referred to in paragraph 3. 2. The contracting authorities may require candidates and tenderers to meet minimum capacity levels in accordance with Articles 47 and 48. The extent of the information referred to in Articles 47 and 48 and the minimum levels of ability required for a specific contract must be related and proportionate to the subject-matter of the contract. These minimum levels shall be indicated in the contract notice. 3. In restricted procedures, negotiated procedures with publication of a contract notice and in the competitive dialogue procedure, contracting authorities may limit the number of suitable candidates they will invite to tender, to negotiate or to conduct a dialogue with, provided a sufficient number of suitable candidates is available. The contracting authorities shall indicate in the contract notice the objective and non-discriminatory criteria or rules they intend to apply, the minimum number of candidates they intend to invite and, where appropriate, the maximum number. In the restricted procedure the minimum shall be five. In the negotiated procedure with publication of a contract notice and the competitive dialogue procedure the minimum shall be three. In any event the number of candidates invited shall be sufficient to ensure genuine competition. The contracting authorities shall invite a number of candidates at least equal to the minimum number set in advance. Where the number of candidates meeting the selection criteria and the minimum levels of ability is below the minimum number, the contracting authority may continue the procedure by inviting the candidate(s) with the required capabilities. In the context of this same procedure, the contracting authority may not include other economic operators who did not request to participate, or candidates who do not have the required capabilities. 4. Where the contracting authorities exercise the option of reducing the number of solutions to be discussed or of tenders to be negotiated, as provided for in Articles 29(4) and 30(4), they shall do so by applying the award criteria stated in the contract notice, in the specifications or in the descriptive document. In the final stage, the number arrived at shall make for genuine competition insofar as there are enough solutions or suitable candidates. Section 2 Criteria for qualitative selection Article 45 Personal situation of the candidate or tenderer 1. Any candidate or tenderer who has been the subject of a conviction by final judgment of which the contracting authority is aware for one or more of the reasons listed below shall be excluded from participation in a public contract: (a) participation in a criminal organisation, as defined in Article 2(1) of Council Joint Action 98/733/JHA (20); (b) corruption, as defined in Article 3 of the Council Act of 26 May 1997 (21) and Article 3(1) of Council Joint Action 98/742/JHA (22) respectively; (c) fraud within the meaning of Article 1 of the Convention relating to the protection of the financial interests of the European Communities (23); (d) money laundering, as defined in Article 1 of Council Directive 91/308/EEC of 10 June 1991 on prevention of the use of the financial system for the purpose of money laundering (24). Member States shall specify, in accordance with their national law and having regard for Community law, the implementing conditions for this paragraph. They may provide for a derogation from the requirement referred to in the first subparagraph for overriding requirements in the general interest. For the purposes of this paragraph, the contracting authorities shall, where appropriate, ask candidates or tenderers to supply the documents referred to in paragraph 3 and may, where they have doubts concerning the personal situation of such candidates or tenderers, also apply to the competent authorities to obtain any information they consider necessary on the personal situation of the candidates or tenderers concerned. Where the information concerns a candidate or tenderer established in a State other than that of the contracting authority, the contracting authority may seek the cooperation of the competent authorities. Having regard for the national laws of the Member State where the candidates or tenderers are established, such requests shall relate to legal and/or natural persons, including, if appropriate, company directors and any person having powers of representation, decision or control in respect of the candidate or tenderer. 2. Any economic operator may be excluded from participation in a contract where that economic operator: (a) is bankrupt or is being wound up, where his affairs are being administered by the court, where he has entered into an arrangement with creditors, where he has suspended business activities or is in any analogous situation arising from a similar procedure under national laws and regulations; (b) is the subject of proceedings for a declaration of bankruptcy, for an order for compulsory winding up or administration by the court or of an arrangement with creditors or of any other similar proceedings under national laws and regulations; (c) has been convicted by a judgment which has the force of res judicata in accordance with the legal provisions of the country of any offence concerning his professional conduct; (d) has been guilty of grave professional misconduct proven by any means which the contracting authorities can demonstrate; (e) has not fulfilled obligations relating to the payment of social security contributions in accordance with the legal provisions of the country in which he is established or with those of the country of the contracting authority; (f) has not fulfilled obligations relating to the payment of taxes in accordance with the legal provisions of the country in which he is established or with those of the country of the contracting authority; (g) is guilty of serious misrepresentation in supplying the information required under this Section or has not supplied such information. Member States shall specify, in accordance with their national law and having regard for Community law, the implementing conditions for this paragraph. 3. Contracting authorities shall accept the following as sufficient evidence that none of the cases specified in paragraphs 1 or 2(a), (b), (c), (e) or (f) applies to the economic operator: (a) as regards paragraphs 1 and 2(a), (b) and (c), the production of an extract from the judicial record or, failing that, of an equivalent document issued by a competent judicial or administrative authority in the country of origin or the country whence that person comes showing that these requirements have been met; (b) as regards paragraph 2(e) and (f), a certificate issued by the competent authority in the Member State concerned. Where the country in question does not issue such documents or certificates, or where these do not cover all the cases specified in paragraphs 1 and 2(a), (b) and (c), they may be replaced by a declaration on oath or, in Member States where there is no provision for declarations on oath, by a solemn declaration made by the person concerned before a competent judicial or administrative authority, a notary or a competent professional or trade body, in the country of origin or in the country whence that person comes. 4. Member States shall designate the authorities and bodies competent to issue the documents, certificates or declarations referred to in paragraph 3 and shall inform the Commission thereof. Such notification shall be without prejudice to data protection law. Article 46 Suitability to pursue the professional activity Any economic operator wishing to take part in a public contract may be requested to prove its enrolment, as prescribed in his Member State of establishment, on one of the professional or trade registers or to provide a declaration on oath or a certificate as described in Annex IX A for public works contracts, in Annex IX B for public supply contracts and in Annex IX C for public service contracts. In procedures for the award of public service contracts, insofar as candidates or tenderers have to possess a particular authorisation or to be members of a particular organisation in order to be able to perform in their country of origin the service concerned, the contracting authority may require them to prove that they hold such authorisation or membership. Article 47 Economic and financial standing 1. Proof of the economic operator's economic and financial standing may, as a general rule, be furnished by one or more of the following references: (a) appropriate statements from banks or, where appropriate, evidence of relevant professional risk indemnity insurance; (b) the presentation of balance-sheets or extracts from the balance-sheets, where publication of the balance-sheet is required under the law of the country in which the economic operator is established; (c) a statement of the undertaking's overall turnover and, where appropriate, of turnover in the area covered by the contract for a maximum of the last three financial years available, depending on the date on which the undertaking was set up or the economic operator started trading, as far as the information on these turnovers is available. 2. An economic operator may, where appropriate and for a particular contract, rely on the capacities of other entities, regardless of the legal nature of the links which it has with them. It must in that case prove to the contracting authority that it will have at its disposal the resources necessary, for example, by producing an undertaking by those entities to that effect. 3. Under the same conditions, a group of economic operators as referred to in Article 4 may rely on the capacities of participants in the group or of other entities. 4. Contracting authorities shall specify, in the contract notice or in the invitation to tender, which reference or references mentioned in paragraph 1 they have chosen and which other references must be provided. 5. If, for any valid reason, the economic operator is unable to provide the references requested by the contracting authority, he may prove his economic and financial standing by any other document which the contracting authority considers appropriate. Article 48 Technical and/or professional ability 1. The technical and/or professional abilities of the economic operators shall be assessed and examined in accordance with paragraphs 2 and 3. 2. Evidence of the economic operators' technical abilities may be furnished by one or more of the following means according to the nature, quantity or importance, and use of the works, supplies or services: (a) (i) a list of the works carried out over the past five years, accompanied by certificates of satisfactory execution for the most important works. These certificates shall indicate the value, date and site of the works and shall specify whether they were carried out according to the rules of the trade and properly completed. Where appropriate, the competent authority shall submit these certificates to the contracting authority direct; (ii) a list of the principal deliveries effected or the main services provided in the past three years, with the sums, dates and recipients, whether public or private, involved. Evidence of delivery and services provided shall be given:  where the recipient was a contracting authority, in the form of certificates issued or countersigned by the competent authority,  where the recipient was a private purchaser, by the purchaser's certification or, failing this, simply by a declaration by the economic operator; (b) an indication of the technicians or technical bodies involved, whether or not belonging directly to the economic operator's undertaking, especially those responsible for quality control and, in the case of public works contracts, those upon whom the contractor can call in order to carry out the work; (c) a description of the technical facilities and measures used by the supplier or service provider for ensuring quality and the undertaking's study and research facilities; (d) where the products or services to be supplied are complex or, exceptionally, are required for a special purpose, a check carried out by the contracting authorities or on their behalf by a competent official body of the country in which the supplier or service provider is established, subject to that body's agreement, on the production capacities of the supplier or the technical capacity of the service provider and, if necessary, on the means of study and research which are available to it and the quality control measures it will operate; (e) the educational and professional qualifications of the service provider or contractor and/or those of the undertaking's managerial staff and, in particular, those of the person or persons responsible for providing the services or managing the work; (f) for public works contracts and public services contracts, and only in appropriate cases, an indication of the environmental management measures that the economic operator will be able to apply when performing the contract; (g) a statement of the average annual manpower of the service provider or contractor and the number of managerial staff for the last three years; (h) a statement of the tools, plant or technical equipment available to the service provider or contractor for carrying out the contract; (i) an indication of the proportion of the contract which the services provider intends possibly to subcontract; (j) with regard to the products to be supplied: (i) samples, descriptions and/or photographs, the authenticity of which must be certified if the contracting authority so requests; (ii) certificates drawn up by official quality control institutes or agencies of recognised competence attesting the conformity of products clearly identified by references to specifications or standards. 3. An economic operator may, where appropriate and for a particular contract, rely on the capacities of other entities, regardless of the legal nature of the links which it has with them. It must in that case prove to the contracting authority that it will have at its disposal the resources necessary for the execution of the contract, for example, by producing an undertaking by those entities to place the necessary resources at the disposal of the economic operator. 4. Under the same conditions a group of economic operators as referred to Article 4 may rely on the abilities of participants in the group or in other entities. 5. In procedures for awarding public contracts having as their object supplies requiring siting or installation work, the provision of services and/or the execution of works, the ability of economic operators to provide the service or to execute the installation or the work may be evaluated in particular with regard to their skills, efficiency, experience and reliability. 6. The contracting authority shall specify, in the notice or in the invitation to tender, which references under paragraph 2 it wishes to receive. Article 49 Quality assurance standards Should they require the production of certificates drawn up by independent bodies attesting the compliance of the economic operator with certain quality assurance standards, contracting authorities shall refer to quality assurance systems based on the relevant European standards series certified by bodies conforming to the European standards series concerning certification. They shall recognise equivalent certificates from bodies established in other Member States. They shall also accept other evidence of equivalent quality assurance measures from economic operators. Article 50 Environmental management standards Should contracting authorities, in the cases referred to in Article 48(2)(f), require the production of certificates drawn up by independent bodies attesting the compliance of the economic operator with certain environmental management standards, they shall refer to the Community Eco-Management and Audit Scheme (EMAS) or to environmental management standards based on the relevant European or international standards certified by bodies conforming to Community law or the relevant European or international standards concerning certification. They shall recognise equivalent certificates from bodies established in other Member States. They shall also accept other evidence of equivalent environmental management measures from economic operators. Article 51 Additional documentation and information The contracting authority may invite economic operators to supplement or clarify the certificates and documents submitted pursuant to Articles 45 to 50. Article 52 Official lists of approved economic operators and certification by bodies established under public or private law 1. Member States may introduce either official lists of approved contractors, suppliers or service providers or certification by certification bodies established in public or private law. Member States shall adapt the conditions for registration on these lists and for the issue of certificates by certification bodies to the provisions of Article 45(1), Article 45(2)(a) to (d) and (g), Articles 46, Article 47(1), (4) and (5), Article 48(1), (2), (5) and (6), Article 49 and, where appropriate, Article 50. Member States shall also adapt them to Article 47(2) and Article 48(3) as regards applications for registration submitted by economic operators belonging to a group and claiming resources made available to them by the other companies in the group. In such case, these operators must prove to the authority establishing the official list that they will have these resources at their disposal throughout the period of validity of the certificate attesting to their being registered in the official list and that throughout the same period these companies continue to fulfil the qualitative selection requirements laid down in the Articles referred to in the second subparagraph on which operators rely for their registration. 2. Economic operators registered on the official lists or having a certificate may, for each contract, submit to the contracting authority a certificate of registration issued by the competent authority or the certificate issued by the competent certification body. The certificates shall state the references which enabled them to be registered in the list/to obtain certification and the classification given in that list. 3. Certified registration on official lists by the competent bodies or a certificate issued by the certification body shall not, for the purposes of the contracting authorities of other Member States, constitute a presumption of suitability except as regards Articles 45(1) and (2)(a) to (d) and (g), Article 46, Article 47(1)(b) and (c), and Article 48(2)(a)(i), (b), (e), (g) and (h) in the case of contractors, (2)(a)(ii), (b), (c), (d) and (j) in the case of suppliers and 2(a)(ii) and (c) to (i) in the case of service providers. 4. Information which can be deduced from registration on official lists or certification may not be questioned without justification. With regard to the payment of social security contributions and taxes, an additional certificate may be required of any registered economic operator whenever a contract is offered. The contracting authorities of other Member States shall apply paragraph 3 and the first subparagraph of this paragraph only in favour of economic operators established in the Member State holding the official list. 5. For any registration of economic operators of other Member States in an official list or for their certification by the bodies referred to in paragraph 1, no further proof or statements can be required other than those requested of national economic operators and, in any event, only those provided for under Articles 45 to 49 and, where appropriate, Article 50. However, economic operators from other Member States may not be obliged to undergo such registration or certification in order to participate in a public contract. The contracting authorities shall recognise equivalent certificates from bodies established in other Member States. They shall also accept other equivalent means of proof. 6. Economic operators may ask at any time to be registered in an official list or for a certificate to be issued. They must be informed within a reasonably short period of time of the decision of the authority drawing up the list or of the competent certification body. 7. The certification bodies referred to in paragraph 1 shall be bodies complying with European certification standards. 8. Member States which have official lists or certification bodies as referred to in paragraph 1 shall be obliged to inform the Commission and the other Member States of the address of the body to which applications should be sent. Section 3 Award of the contract Article 53 Contract award criteria 1. Without prejudice to national laws, regulations or administrative provisions concerning the remuneration of certain services, the criteria on which the contracting authorities shall base the award of public contracts shall be either: (a) when the award is made to the tender most economically advantageous from the point of view of the contracting authority, various criteria linked to the subject-matter of the public contract in question, for example, quality, price, technical merit, aesthetic and functional characteristics, environmental characteristics, running costs, cost-effectiveness, after-sales service and technical assistance, delivery date and delivery period or period of completion, or (b) the lowest price only. 2. Without prejudice to the provisions of the third subparagraph, in the case referred to in paragraph 1(a) the contracting authority shall specify in the contract notice or in the contract documents or, in the case of a competitive dialogue, in the descriptive document, the relative weighting which it gives to each of the criteria chosen to determine the most economically advantageous tender. Those weightings can be expressed by providing for a range with an appropriate maximum spread. Where, in the opinion of the contracting authority, weighting is not possible for demonstrable reasons, the contracting authority shall indicate in the contract notice or contract documents or, in the case of a competitive dialogue, in the descriptive document, the criteria in descending order of importance. Article 54 Use of electronic auctions 1. Member States may provide that contracting authorities may use electronic auctions. 2. In open, restricted or negotiated procedures in the case referred to in Article 30(1)(a), the contracting authorities may decide that the award of a public contract shall be preceded by an electronic auction when the contract specifications can be established with precision. In the same circumstances, an electronic auction may be held on the reopening of competition among the parties to a framework agreement as provided for in the second indent of the second subparagraph of Article 32(4) and on the opening for competition of contracts to be awarded under the dynamic purchasing system referred to in Article 33. The electronic auction shall be based:  either solely on prices when the contract is awarded to the lowest price,  or on prices and/or on the new values of the features of the tenders indicated in the specification when the contract is awarded to the most economically advantageous tender. 3. Contracting authorities which decide to hold an electronic auction shall state that fact in the contract notice. The specifications shall include, inter alia, the following details: (a) the features, the values for which will be the subject of electronic auction, provided that such features are quantifiable and can be expressed in figures or percentages; (b) any limits on the values which may be submitted, as they result from the specifications relating to the subject of the contract; (c) the information which will be made available to tenderers in the course of the electronic auction and, where appropriate, when it will be made available to them; (d) the relevant information concerning the electronic auction process; (e) the conditions under which the tenderers will be able to bid and, in particular, the minimum differences which will, where appropriate, be required when bidding; (f) the relevant information concerning the electronic equipment used and the arrangements and technical specifications for connection. 4. Before proceeding with an electronic auction, contracting authorities shall make a full initial evaluation of the tenders in accordance with the award criterion/criteria set and with the weighting fixed for them. All tenderers who have submitted admissible tenders shall be invited simultaneously by electronic means to submit new prices and/or new values; the invitation shall contain all relevant information concerning individual connection to the electronic equipment being used and shall state the date and time of the start of the electronic auction. The electronic auction may take place in a number of successive phases. The electronic auction may not start sooner than two working days after the date on which invitations are sent out. 5. When the contract is to be awarded on the basis of the most economically advantageous tender, the invitation shall be accompanied by the outcome of a full evaluation of the relevant tenderer, carried out in accordance with the weighting provided for in the first subparagraph of Article 53(2). The invitation shall also state the mathematical formula to be used in the electronic auction to determine automatic rerankings on the basis of the new prices and/or new values submitted. That formula shall incorporate the weighting of all the criteria fixed to determine the most economically advantageous tender, as indicated in the contract notice or in the specifications; for that purpose, any ranges shall, however, be reduced beforehand to a specified value. Where variants are authorised, a separate formula shall be provided for each variant. 6. Throughout each phase of an electronic auction the contracting authorities shall instantaneously communicate to all tenderers at least sufficient information to enable them to ascertain their relative rankings at any moment. They may also communicate other information concerning other prices or values submitted, provided that that is stated in the specifications. They may also at any time announce the number of participants in that phase of the auction. In no case, however, may they disclose the identities of the tenderers during any phase of an electronic auction. 7. Contracting authorities shall close an electronic auction in one or more of the following manners: (a) in the invitation to take part in the auction they shall indicate the date and time fixed in advance; (b) when they receive no more new prices or new values which meet the requirements concerning minimum differences. In that event, the contracting authorities shall state in the invitation to take part in the auction the time which they will allow to elapse after receiving the last submission before they close the electronic auction; (c) when the number of phases in the auction, fixed in the invitation to take part in the auction, has been completed. When the contracting authorities have decided to close an electronic auction in accordance with subparagraph (c), possibly in combination with the arrangements laid down in subparagraph (b), the invitation to take part in the auction shall indicate the timetable for each phase of the auction. 8. After closing an electronic auction contracting authorities shall award the contract in accordance with Article 53 on the basis of the results of the electronic auction. Contracting authorities may not have improper recourse to electronic auctions nor may they use them in such a way as to prevent, restrict or distort competition or to change the subject-matter of the contract, as put up for tender in the published contract notice and defined in the specification. Article 55 Abnormally low tenders 1. If, for a given contract, tenders appear to be abnormally low in relation to the goods, works or services, the contracting authority shall, before it may reject those tenders, request in writing details of the constituent elements of the tender which it considers relevant. Those details may relate in particular to: (a) the economics of the construction method, the manufacturing process or the services provided; (b) the technical solutions chosen and/or any exceptionally favourable conditions available to the tenderer for the execution of the work, for the supply of the goods or services; (c) the originality of the work, supplies or services proposed by the tenderer; (d) compliance with the provisions relating to employment protection and working conditions in force at the place where the work, service or supply is to be performed; (e) the possibility of the tenderer obtaining State aid. 2. The contracting authority shall verify those constituent elements by consulting the tenderer, taking account of the evidence supplied. 3. Where a contracting authority establishes that a tender is abnormally low because the tenderer has obtained State aid, the tender can be rejected on that ground alone only after consultation with the tenderer where the latter is unable to prove, within a sufficient time limit fixed by the contracting authority, that the aid in question was granted legally. Where the contracting authority rejects a tender in these circumstances, it shall inform the Commission of that fact. TITLE III RULES ON PUBLIC WORKS CONCESSIONS CHAPTER I Rules governing public works concessions Article 56 Scope This Chapter shall apply to all public works concession contracts concluded by the contracting authorities where the value of the contracts is equal to or greater than EUR 6 242 000. The value shall be calculated in accordance with the rules applicable to public works contracts defined in Article 9. Article 57 Exclusions from the scope This Title shall not apply to public works concessions which are awarded: (a) in the cases referred to in Articles 13, 14 and 15 of this Directive in respect of public works contracts; (b) by contracting authorities exercising one or more of the activities referred to in Articles 3 to 7 of Directive 2004/17/EC where those concessions are awarded for carrying out those activities. However, this Directive shall continue to apply to public works concessions awarded by contracting authorities carrying out one or more of the activities referred to in Article 6 of Directive 2004/17/EC and awarded for those activities, insofar as the Member State concerned takes advantage of the option referred to in the second subparagraph of Article 71 thereof to defer its application. Article 58 Publication of the notice concerning public works concessions 1. Contracting authorities which wish to award a public works concession contract shall make known their intention by means of a notice. 2. Notices of public works concessions shall contain the information referred to in Annex VII C and, where appropriate, any other information deemed useful by the contracting authority, in accordance with the standard forms adopted by the Commission pursuant to the procedure in Article 77(2). 3. Notices shall be published in accordance with Article 36(2) to (8). 4. Article 37 on the publication of notices shall also apply to public works concessions. Article 59 Time limit When contracting authorities resort to a public works concession, the time limit for the presentation of applications for the concession shall be not less than 52 days from the date of dispatch of the notice, except where Article 38(5) applies. Article 38(7) shall apply. Article 60 Subcontracting The contracting authority may either: (a) require the concessionaire to award contracts representing a minimum of 30 % of the total value of the work for which the concession contract is to be awarded, to third parties, at the same time providing the option for candidates to increase this percentage, this minimum percentage being specified in the concession contract, or (b) request the candidates for concession contracts to specify in their tenders the percentage, if any, of the total value of the work for which the concession contract is to be awarded which they intend to assign to third parties. Article 61 Awarding of additional works to the concessionaire This Directive shall not apply to additional works not included in the concession project initially considered or in the initial contract but which have, through unforeseen circumstances, become necessary for the performance of the work described therein, which the contracting authority has awarded to the concessionaire, on condition that the award is made to the economic operator performing such work:  when such additional works cannot be technically or economically separated from the initial contract without major inconvenience to the contracting authorities, or  when such works, although separable from the performance of the initial contract, are strictly necessary for its completion. However, the aggregate value of contracts awarded for additional works may not exceed 50 % of the amount of the original works concession contract. CHAPTER II Rules on contracts awarded by concessionaires which are contracting authorities Article 62 Applicable rules Where the concessionaire is a contracting authority as referred to in Article 1(9), it shall comply with the provisions laid down by this Directive for public works contracts in the case of works to be carried out by third parties. CHAPTER III Rules applicable to contracts awarded by concessionaires which are not contracting authorities Article 63 Advertising rules: threshold and exceptions 1. The Member States shall take the necessary measures to ensure that public works concessionaires which are not contracting authorities apply the advertising rules defined in Article 64 when awarding works contracts to third parties where the value of such contracts is equal to or greater than EUR 6 242 000. Advertising shall not, however, be required where a works contract satisfies the conditions listed in Article 31. The values of contracts shall be calculated in accordance with the rules applicable to public works contracts laid down in Article 9. 2. Groups of undertakings which have been formed to obtain the concession or undertakings related to them shall not be considered third parties. Related undertaking shall mean any undertaking over which the concessionaire can exert a dominant influence, whether directly or indirectly, or any undertaking which can exert a dominant influence on the concessionaire or which, as the concessionaire, is subject to the dominant influence of another undertaking as a result of ownership, financial participation or the rules which govern it. A dominant influence on the part of an undertaking is presumed when, directly or indirectly in relation to another undertaking, it: (a) holds a majority of the undertaking's subscribed capital; (b) controls a majority of the votes attached to the shares issued by the undertaking; or (c) can appoint more than half of the undertaking's administrative, management or supervisory body. The exhaustive list of such undertakings shall be included in the application for the concession. That list shall be brought up to date following any subsequent changes in the relationship between the undertakings. Article 64 Publication of the notice 1. Works concessionaires which are not contracting authorities and which wish to award works contracts to a third party shall make known their intention by way of a notice. 2. Notices shall contain the information referred to in Annex VII C and, where appropriate, any other information deemed useful by the works concessionaire, in accordance with the standard form adopted by the Commission in accordance with the procedure in Article 77(2). 3. The notice shall be published in accordance with Article 36(2) to (8). 4. Article 37 on the voluntary publication of notices shall also apply. Article 65 Time limit for the receipt of requests to participate and receipt of tenders In works contracts awarded by a works concessionaire which is not a contracting authority, the time limit for the receipt of requests to participate, fixed by the concessionaire, shall be not less than 37 days from the date on which the contract notice was dispatched and the time limit for the receipt of tenders not less than 40 days from the date on which the contract notice or the invitation to tender was dispatched. Article 38(5), (6) and (7) shall apply. TITLE IV RULES GOVERNING DESIGN CONTESTS Article 66 General provisions 1. The rules for the organisation of design contests shall be in conformity with Articles 66 to 74 and shall be communicated to those interested in participating in the contest. 2. The admission of participants to design contests shall not be limited: (a) by reference to the territory or part of the territory of a Member State; (b) on the grounds that, under the law of the Member State in which the contest is organised, they would be required to be either natural or legal persons. Article 67 Scope 1. In accordance with this Title, design contests shall be organised by: (a) contracting authorities which are listed as central government authorities in Annex IV, starting from a threshold equal to or greater than EUR 162 000; (b) contracting authorities not listed in Annex IV, starting from a threshold equal to or greater than EUR 249 000; (c) by all the contracting authorities, starting from a threshold equal to or greater than EUR 249 000 where contests concern services in category 8 of Annex II A, category 5 telecommunications services, the positions of which in the CPV are equivalent to reference Nos CPC 7524, 7525 and 7526 and/or services listed in Annex II B. 2. This Title shall apply to: (a) design contests organised as part of a procedure leading to the award of a public service contract; (b) design contests with prizes and/or payments to participants. In the cases referred to in (a) the threshold refers to the estimated value net of VAT of the public services contract, including any possible prizes and/or payments to participants. In the cases referred to in (b), the threshold refers to the total amount of the prizes and payments, including the estimated value net of VAT of the public services contract which might subsequently be concluded under Article 31(3) if the contracting authority does not exclude such an award in the contest notice. Article 68 Exclusions from the scope This Title shall not apply to: (a) design contests within the meaning of Directive 2004/17/EC which are organised by contracting authorities exercising one or more of the activities referred to in Articles 3 to 7 of that Directive and are organised for the pursuit of such activities; nor shall it apply to contests excluded from the scope of this Directive. However, this Directive shall continue to apply to design contests awarded by contracting authorities carrying out one or more of the activities referred to in Article 6 of Directive 2004/17/EC and awarded for those activities, insofar as the Member State concerned takes advantage of the option referred to in the second subparagraph of Article 71 thereof to defer its application; (b) contests which are organised in the same cases as those referred to in Articles 13, 14 and 15 of this Directive for public service contracts. Article 69 Notices 1. Contracting authorities which wish to carry out a design contest shall make known their intention by means of a contest notice. 2. Contracting authorities which have held a design contest shall send a notice of the results of the contest in accordance with Article 36 and must be able to prove the date of dispatch. Where the release of information on the outcome of the contest would impede law enforcement, be contrary to the public interest, prejudice the legitimate commercial interests of a particular enterprise, whether public or private, or might prejudice fair competition between service providers, such information need not be published. 3. Article 37 concerning publication of notices shall also apply to contests. Article 70 Form and manner of publication of notices of contests 1. The notices referred to in Article 69 shall contain the information referred to in Annex VII D in accordance with the standard model notices adopted by the Commission in accordance with the procedure in Article 77(2). 2. The notices shall be published in accordance with Article 36(2) to (8). Article 71 Means of communication 1. Article 42(1), (2) and (4) shall apply to all communications relating to contests. 2. Communications, exchanges and the storage of information shall be such as to ensure that the integrity and the confidentiality of all information communicated by the participants in a contest are preserved and that the jury ascertains the contents of plans and projects only after the expiry of the time limit for their submission. 3. The following rules shall apply to devices for the electronic receipt of plans and projects: (a) the information relating to the specifications which is necessary for the presentation of plans and projects by electronic means, including encryption, shall be available to the parties concerned. In addition, the devices for the electronic receipt of plans and projects shall comply with the requirements of Annex X; (b) the Member States may introduce or maintain voluntary arrangements for accreditation intended to improve the level of the certification service provided for such devices. Article 72 Selection of competitors Where design contests are restricted to a limited number of participants, the contracting authorities shall lay down clear and non-discriminatory selection criteria. In any event, the number of candidates invited to participate shall be sufficient to ensure genuine competition. Article 73 Composition of the jury The jury shall be composed exclusively of natural persons who are independent of participants in the contest. Where a particular professional qualification is required from participants in a contest, at least a third of the members of the jury shall have that qualification or an equivalent qualification. Article 74 Decisions of the jury 1. The jury shall be autonomous in its decisions or opinions. 2. It shall examine the plans and projects submitted by the candidates anonymously and solely on the basis of the criteria indicated in the contest notice. 3. It shall record its ranking of projects in a report, signed by its members, made according to the merits of each project, together with its remarks and any points which may need clarification. 4. Anonymity must be observed until the jury has reached its opinion or decision. 5. Candidates may be invited, if need be, to answer questions which the jury has recorded in the minutes to clarify any aspects of the projects. 6. Complete minutes shall be drawn up of the dialogue between jury members and candidates. TITLE V STATISTICAL OBLIGATIONS, EXECUTORY POWERS AND FINAL PROVISIONS Article 75 Statistical obligations In order to permit assessment of the results of applying this Directive, Member States shall forward to the Commission a statistical report, prepared in accordance with Article 76, separately addressing public supply, services and works contracts awarded by contracting authorities during the preceding year, by no later than 31 October of each year. Article 76 Content of statistical report 1. For each contracting authority listed in Annex IV, the statistical report shall detail at least: (a) the number and value of awarded contracts covered by this Directive; (b) the number and total value of contracts awarded pursuant to derogations to the Agreement. As far as possible, the data referred to in point (a) of the first subparagraph shall be broken down by: (a) the contract award procedures used; and (b) for each of these procedures, works as given in Annex I and products and services as given in Annex II identified by category of the CPV nomenclature; (c) the nationality of the economic operator to which the contract was awarded. Where the contracts have been concluded according to the negotiated procedure, the data referred to in point (a) of the first subparagraph shall also be broken down according to the circumstances referred to in Articles 30 and 31 and shall specify the number and value of contracts awarded, by Member State and third country of the successful contractor. 2. For each category of contracting authority which is not given in Annex IV, the statistical report shall detail at least: (a) the number and value of the contracts awarded, broken down in accordance with the second subparagraph of paragraph 1; (b) the total value of contracts awarded pursuant to derogations to the Agreement. 3. The statistical report shall set out any other statistical information which is required under the Agreement. The information referred to in the first subparagraph shall be determined pursuant to the procedure under Article 77(2). Article 77 Advisory Committee 1. The Commission shall be assisted by the Advisory Committee for Public Contracts set up by Article 1 of Decision 71/306/EEC (25) (hereinafter referred to as the Committee). 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, in compliance with Article 8 thereof. 3. The Committee shall adopt its rules of procedure. Article 78 Revision of the thresholds 1. The Commission shall verify the thresholds established in Article 7 every two years from the entry into force of this Directive and shall, if necessary, revise them in accordance with the procedure laid down in Article 77(2). The calculation of the value of these thresholds shall be based on the average daily value of the euro, expressed in SDRs, over the 24 months terminating on the last day of August preceding the revision with effect from 1 January. The value of the thresholds thus revised shall, where necessary, be rounded down to the nearest thousand euro so as to ensure that the thresholds in force provided for by the Agreement, expressed in SDRs, are observed. 2. At the same time as the revision under paragraph 1, the Commission, in accordance with the procedure under Article 77(2), shall align: (a) the thresholds established in (a) of the first subparagraph of Article 8, in Article 56 and in the first subparagraph of Article 63(1) on the revised threshold applying to public works contracts; (b) the thresholds established in (b) of the first subparagraph of Article 8, and in Article 67(1)(a) on the revised threshold applying to public service contracts concluded by the contracting authorities referred to in Annex IV; (c) the threshold established in Article 67(1)(b) and (c) on the revised threshold applying to public service contracts awarded by the contracting authorities not included in Annex IV. 3. The value of the thresholds set pursuant to paragraph 1 in the national currencies of the Member States which are not participating in monetary union is normally to be adjusted every two years from 1 January 2004 onwards. The calculation of such value shall be based on the average daily values of those currencies expressed in euro over the 24 months terminating on the last day of August preceding the revision with effect from 1 January. 4. The revised thresholds referred to in paragraph 1 and their corresponding values in the national currencies referred to in paragraph 3 shall be published by the Commission in the Official Journal of the European Union at the beginning of the month of November following their revision. Article 79 Amendments 1. In accordance with the procedure referred to in Article 77(2), the Commission may amend: (a) the technical procedures for the calculation methods set out in the second subparagraph of Article 78(1) and in Article 78(3); (b) the procedures for the drawing-up, transmission, receipt, translation, collection and distribution of the notices referred to in Articles 35, 58, 64 and 69 and the statistical reports provided for in the fourth subparagraph of Article 35(4), and in Articles 75 and 76; (c) the procedures for specific reference to specific positions in the CPV nomenclature in the notices; (d) the lists of bodies and categories of bodies governed by public law in Annex III, when, on the basis of the notifications from the Member States, these prove necessary; (e) the lists of central government authorities in Annex IV, following the adaptations necessary to give effect to the Agreement; (f) the reference numbers in the nomenclature set out in Annex I, insofar as this does not change the material scope of this Directive, and the procedures for reference to particular positions of this nomenclature in the notices; (g) the reference numbers in the nomenclature set out in Annex II, insofar as this does not change the material scope of this Directive, and the procedures for reference in the notices to particular positions in this nomenclature within the categories of services listed in the Annex; (h) the procedure for sending and publishing data referred to in Annex VIII, on grounds of technical progress or for administrative reasons; (i) the technical details and characteristics of the devices for electronic receipt referred to in points (a), (f) and (g) of Annex X. Article 80 Implementation 1. The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 31 January 2006. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 81 Monitoring mechanisms In conformity with Council Directive 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts (26), Member States shall ensure implementation of this Directive by effective, available and transparent mechanisms. For this purpose they may, among other things, appoint or establish an independent body. Article 82 Repeals Directive 92/50/EEC, except for Article 41 thereof, and Directives 93/36/EEC and 93/37/EEC shall be repealed with effect from the date shown in Article 80, without prejudice to the obligations of the Member States concerning the deadlines for transposition and application set out in Annex XI. References to the repealed Directives shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex XII. Article 83 Entry into force This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 84 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 31 March 2004. For the European Parliament The President P. COX For the Council The President D. ROCHE (1) OJ C 29 E, 30.1.2001, p. 11 and OJ C 203 E, 27.8.2002, p. 210. (2) OJ C 193, 10.7.2001, p. 7. (3) OJ C 144, 16.5.2001, p. 23. (4) Opinion of the European Parliament of 17 January 2002 (OJ C 271 E, 7.11.2002, p. 176), Council Common Position of 20 Mars 2003 (OJ C 147 E, 24.6.2003, p. 1) and Position of the European Parliament of 2 July 2003 (not yet published in the Official Journal). Legislative Resolution of the European Parliament of 29 January 2004 and Decision of the Council of 2 February 2004. (5) OJ L 209, 24.7.1992, p. 1. Directive as last amended by Commission Directive 2001/78/EC (OJ L 285, 29.10.2001, p. 1). (6) OJ L 199, 9.8.1993, p. 1. Directive as last amended by Commission Directive 2001/78/EC. (7) OJ L 199, 9.8.1993, p. 54. Directive as last amended by Commission Directive 2001/78/EC. (8) OJ L 336, 23.12.1994, p. 1. (9) See p. 1 of this Official Journal. (10) OJ L 199, 9.8.1993, p. 84. Directive as last amended by Commission Directive 2001/78/EC (OJ L 285, 29.10.2001, p. 1). (11) OJ L 18, 21.1.1997, p. 1. (12) OJ L 340, 16.12.2002, p.1. (13) OJ L 13, 19.1.2000, p. 12. (14) OJ L 178, 17.7.2000, p. 1. (15) Council Directive 2000/78/EC of 27 November 2000 establishing a general framework for equal treatment in employment and occupation (OJ L 303, 2.12.2000, p. 16). (16) Council Directive 76/207/EEC of 9 February 1976 on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions (OJ L 39, 14.2.1976, p. 40). Directive amended by Directive 2002/73/EC of the European Parliament and of the Council (OJ L 269, 5.10.2002, p. 15). (17) Regulation (EC) No 761/2001 of the European Parliament and of the Council of 19 March 2001 allowing a voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (OJ L 114, 24.4.2001, p. 1). (18) OJ L 184, 17.7.1999, p. 23. (19) OJ L 124, 8.6.1971, p. 1. (20) OJ L 351, 29.12.1998, p. 1. (21) OJ C 195, 25.6.1997, p. 1. (22) OJ L 358, 31.12.1998, p.2. (23) OJ C 316, 27.11.1995, p. 48. (24) OJ L 166, 28.6.1991, p. 77. Directive as amended by Directive 2001/97/EC of the European Parliament and of the Council of 4 December 2001 (OJ L 344, 28.12.2001, p. 76). (25) OJ L 185, 16.8.1971, p. 15. Decision as amended by Decision 77/63/EEC (OJ L 13, 15.1.1977, p. 15). (26) OJ L 395, 30.12. 1989, p. 33. Directive as amended by Directive 92/50/EEC. ANNEX I LIST OF THE ACTIVITIES REFERRED TO IN ARTICLE 1(2), POINT (b) (1) NACE (2) CPV code SECTION F CONSTRUCTION Division Group Class Subject Notes 45 Construction This division includes: construction of new buildings and works, restoring and common repairs 45000000 45.1 Site preparation 45100000 45.11 Demolition and wrecking of buildings; earth moving This class includes:  demolition of buildings and other structures  clearing of building sites  earth moving: excavation, landfill, levelling and grading of construction sites, trench digging, rock removal, blasting, etc.  site preparation for mining:  overburden removal and other development and preparation of mineral properties and sites This class also includes:  building site drainage  drainage of agricultural or forestry land 45110000 45.12 Test drilling and boring This class includes:  test drilling, test boring and core sampling for construction, geophysical, geological or similar purposes This class excludes:  drilling of production oil or gas wells, see 11.20  water well drilling, see 45.25  shaft sinking, see 45.25  oil and gas field exploration, geophysical, geological and seismic surveying, see 74.20 45120000 45.2 Building of complete constructions or parts thereof; civil engineering 45200000 45.21 General construction of buildings and civil engineering works This class includes: construction of all types of buildings construction of civil engineering constructions: bridges, including those for elevated highways, viaducts, tunnels and subways long-distance pipelines, communication and power lines urban pipelines, urban communication and power lines; ancillary urban works assembly and erection of prefabricated constructions on the site This class excludes: service activities incidental to oil and gas extraction, see 11.20 erection of complete prefabricated constructions from self-manufactured parts not of concrete, see divisions 20, 26 and 28 construction work, other than buildings, for stadiums, swimming pools, gymnasiums, tennis courts, golf courses and other sports installations, see 45.23 building installation, see 45.3 building completion, see 45.4 architectural and engineering activities, see 74.20 project management for construction, see 74.20 45210000 45.22 Erection of roof covering and frames This class includes: erection of roofs roof covering waterproofing 45220000 45.23 Construction of highways, roads, airfields and sports facilities This class includes: construction of highways, streets, roads, other vehicular and pedestrian ways construction of railways construction of airfield runways construction work, other than buildings, for stadiums, swimming pools, gymnasiums, tennis courts, golf courses and other sports installations painting of markings on road surfaces and car parks This class excludes: preliminary earth moving, see 45.11 45230000 45.24 Construction of water projects This class includes: construction of: waterways, harbour and river works, pleasure ports (marinas), locks, etc. dams and dykes dredging subsurface work 45240000 45.25 Other construction work involving special trades This class includes: construction activities specialising in one aspect common to different kinds of structures, requiring specialised skill or equipment: construction of foundations, including pile driving water well drilling and construction, shaft sinking erection of non-self-manufactured steel elements steel bending bricklaying and stone setting scaffolds and work platform erecting and dismantling, including renting of scaffolds and work platforms erection of chimneys and industrial ovens This class excludes: renting of scaffolds without erection and dismantling, see 71.32 45250000 45.3 Building installation 45300000 45.31 Installation of electrical wiring and fittings This class includes: installation in buildings or other construction projects of: electrical wiring and fittings telecommunications systems electrical heating systems residential antennas and aerials fire alarms burglar alarm systems lifts and escalators lightning conductors, etc. 45310000 45.32 Insulation work activities This class includes: installation in buildings or other construction projects of thermal, sound or vibration insulation This class excludes: waterproofing, see 45.22 45320000 45.33 Plumbing This class includes: installation in buildings or other construction projects of: plumbing and sanitary equipment gas fittings heating, ventilation, refrigeration or air-conditioning equipment and ducts sprinkler systems This class excludes: installation of electrical heating systems, see 45.31 45330000 45.34 Other building installation This class includes: installation of illumination and signalling systems for roads, railways, airports and harbours installation in buildings or other construction projects of fittings and fixtures n.e.c. 45340000 45.4 Building completion 45400000 45.41 Plastering This class includes: application in buildings or other construction projects of interior and exterior plaster or stucco, including related lathing materials 45410000 45.42 Joinery installation This class includes: installation of non self-manufactured doors, windows, door and window frames, fitted kitchens, staircases, shop fittings and the like, of wood or other materials interior completion such as ceilings, wooden wall coverings, movable partitions, etc. This class excludes: laying of parquet and other wood floor coverings, see 45.43 45420000 45.43 Floor and wall covering This class includes: laying, tiling, hanging or fitting in buildings or other construction projects of: ceramic, concrete or cut stone wall or floor tiles parquet and other wood floor coverings carpets and linoleum floor coverings, including of rubber or plastic terrazzo, marble, granite or slate floor or wall coverings wallpaper 45430000 45.44 Painting and glazing This class includes: interior and exterior painting of buildings painting of civil engineering structures installation of glass, mirrors, etc This class excludes: installation of windows, see 45.42 45440000 45.45 Other building completion This class includes: installation of private swimming pools steam cleaning, sand blasting and similar activities for building exteriors other building completion and finishing work n.e.c. This class excludes: interior cleaning of buildings and other structures, see 74.70 45450000 45.5 Renting of construction or demolition equipment with operator 45500000 45.50 Renting of construction or demolition equipment with operator This class excludes: renting of construction or demolition machinery and equipment without operators, see 71.32 (1) In the event of any difference of interpretation between the CPV and the NACE, the NACE nomenclature will apply. (2) Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community (OJ L 293, 24.10.1990, p. 1). Regulation as amended by Commission Regulation (EEC) No 761/93 of 24 March 1993 (OJ L 83, 3.4.1993, p. 1). ANNEX II SERVICES REFERRED TO IN ARTICLE 1(2)(d) ANNEX II A (1) Category No Subject CPC Reference No (2) CPV Reference No 1 Maintenance and repair services 6112, 6122, 633, 886 From 50100000 to 50982000 (except for 50310000 to 50324200 and 50116510-9, 50190000-3, 50229000-6, 50243000-0) 2 Land transport services (3), including armoured car services, and courier services, except transport of mail 712 (except 71235), 7512, 87304 From 60112000-6 to 60129300-1 (except 60121000 to 60121600, 60122200-1, 60122230-0), and from 64120000-3 to 64121200-2 3 Air transport services of passengers and freight, except transport of mail 73 (except 7321) From 62100000-3 to 62300000-5(except 62121000-6, 62221000-7) 4 Transport of mail by land (4) and by air 71235, 7321 60122200-1, 60122230-0 62121000-6, 62221000-7 5 Telecommunications services 752 From 64200000-8 to 64228200-2, 72318000-7, and from 72530000-9 to 72532000-3 6 Financial services: (a) Insurance services (b) Banking and investment services (5) ex 81, 812, 814 From 66100000-1 to 66430000-3 and from 67110000-1 to 67262000-1 (5) 7 Computer and related services 84 From 50300000-8 to 50324200-4, From 72100000-6 to 72591000-4 (except 72318000-7 and from 72530000-9 to 72532000-3) 8 Research and development services (6) 85 From 73000000-2 to 73300000-5 (except 73200000-4, 73210000-7, 7322000-0) 9 Accounting, auditing and bookkeeping services 862 From 74121000-3 to 74121250-0 10 Market research and public opinion polling services 864 From 74130000-9 to 74133000-0, and 74423100-1, 74423110-4 11 Management consulting services (7) and related services 865, 866 From 73200000-4 to 73220000-0, From 74140000-2 to 74150000-5 (except 74142200-8), and 74420000-9, 74421000-6, 74423000-0, 74423200-2, 74423210-5, 74871000-5, 93620000-0 12 Architectural services; engineering services and integrated engineering services; urban planning and landscape engineering services; related scientific and technical consulting services; technical testing and analysis services 867 From 74200000-1 to 74276400-8, and from 74310000-5 to 74323100-0, and 74874000-6 13 Advertising services 871 From 74400000-3 to 74422000-3 (except 74420000-9 and 74421000-6) 14 Building-cleaning services and property management services 874, 82201 to 82206 From 70300000-4 to 70340000-6, and from 74710000-9 to 74760000-4 15 Publishing and printing services on a fee or contract basis 88442 From 78000000-7 to 78400000-1 16 Sewage and refuse disposal services; sanitation and similar services 94 From 90100000-8 to 90320000-6, and 50190000-3, 50229000-6, 50243000-0 (1) In the event of any difference of interpretation between the CPV and the CPC, the CPC nomenclature will apply. (2) CPC Nomenclature (provisional version), used to define the scope of Directive 92/50/EEC. (3) Except for rail transport services covered by category 18. (4) Except for rail transport services covered by category 18. (5) Except financial services in connection with the issue, sale, purchase or transfer of securities or other financial instruments, and central bank services. Also excluded: services involving the acquisition or rental, by whatever financial procedures, of land, existing buildings, or other immovable property or concerning rights thereon; nevertheless, financial services supplied at the same time as, before or after the contract of acquisition or rental, in whatever form, shall be subject to this Directive. (6) Except research and development services other than those where the benefits accrue exclusively to the contracting authority for its use in the conduct of its own affairs on condition that the service provided is wholly remunerated by the contracting authority. (7) Except arbitration and conciliation services. ANNEX II B Category No Subject CPC Reference No CPV Reference No 17 Hotel and restaurant services 64 From 55000000-0 to 55524000-9, and from 93400000-2 to 93411000-2 18 Rail transport services 711 60111000-9, and from 60121000-2 to 60121600-8 19 Water transport services 72 From 61000000-5 to 61530000-9, and from 63370000-3 to 63372000-7 20 Supporting and auxiliary transport services 74 62400000-6, 62440000-8, 62441000-5, 62450000-1, From 63000000-9 to 63600000-5 (except 63370000-3, 63371000-0, 63372000-7), and 74322000-2, 93610000-7 21 Legal services 861 From 74110000-3 to 74114000-1 22 Personnel placement and supply services (1) 872 From 74500000-4 to 74540000-6 (except 74511000-4), and from 95000000-2 to 95140000-5 23 Investigation and security services, except armoured car services 873 (except 87304) From 74600000-5 to 74620000-1 24 Education and vocational education services 92 From 80100000-5 to 80430000-7 25 Health and social services 93 74511000-4, and from 85000000-9 to 85323000-9 (except 85321000-5 and 85322000-2) 26 Recreational, cultural and sporting services 96 From 74875000-3 to 74875200-5, and from 92000000-1 to 92622000-7 (except 92230000-2) 27 Other services (2) (1) Except employment contracts. (2) Except contracts for the acquisition, development, production or co-production of programmes by broadcasting organisations and contracts for broadcasting time. ANNEX III LIST OF BODIES AND CATEGORIES OF BODIES GOVERNED BY PUBLIC LAW AS REFERRED TO IN THE SECOND SUBPARAGRAPH OF ARTICLE 1(9) I  BELGIUM Bodies A  Agence fÃ ©dÃ ©rale pour l'Accueil des demandeurs d'Asile Federaal Agentschap voor Opvang van Asielzoekers  Agence fÃ ©dÃ ©rale pour la SÃ ©curitÃ © de la ChaÃ ®ne alimentaire Federaal Agentschap voor de Veiligheid van de Voedselketen  Agence fÃ ©dÃ ©rale de ContrÃ ´le nuclÃ ©aire Federaal Agentschap voor nucleaire Controle  Agence wallonne Ã l'Exportation  Agence wallonne des TÃ ©lÃ ©communications  Agence wallonne pour l'IntÃ ©gration des Personnes handicapÃ ©es  Aquafin  Arbeitsamt der Deutschsprachigen Gemeinschaft  Archives gÃ ©nÃ ©rales du Royaume et Archives de l'Etat dans les Provinces Algemeen Rijksarchief en Rijksarchief in de ProvinciÃ «n Astrid B  Banque nationale de Belgique Nationale Bank van BelgiÃ «  Belgisches Rundfunk- und Fernsehzentrum der Deutschsprachigen Gemeinschaft  Berlaymont 2000  BibliothÃ ¨que royale Albert Ier Koninklijke Bilbliotheek Albert I  Bruxelles-PropretÃ ©  Agence rÃ ©gionale pour la PropretÃ © Net Brussel  Gewestelijke Agentschap voor Netheid  Bureau d'Intervention et de Restitution belge Belgisch Interventie  en Restitutiebureau  Bureau fÃ ©dÃ ©ral du Plan Federaal Planbureau C  Caisse auxiliaire de Paiement des Allocations de ChÃ ´mage Hulpkas voor Werkloosheidsuitkeringen  Caisse auxiliaire d'Assurance Maladie-InvaliditÃ © Hulpkas voor Ziekte  en Invaliditeitsverzekeringen  Caisse de Secours et de PrÃ ©voyance en Faveur des Marins Hulp  en Voorzorgskas voor Zeevarenden  Caisse de Soins de SantÃ © de la SociÃ ©tÃ © Nationale des Chemins de Fer Belges Kas der geneeskundige Verzorging van de Nationale Maatschappij der Belgische Spoorwegen  Caisse nationale des CalamitÃ ©s Nationale Kas voor Rampenschade  Caisse spÃ ©ciale de Compensation pour Allocations familiales en Faveur des Travailleurs occupÃ ©s dans les Entreprises de Batellerie Bijzondere Verrekenkas voor Gezinsvergoedingen ten Bate van de Arbeiders der Ondernemingen voor Binnenscheepvaart  Caisse spÃ ©ciale de Compensation pour Allocations familiales en Faveur des Travailleurs occupÃ ©s dans les Entreprises de Chargement, DÃ ©chargement et Manutention de Marchandises dans les Ports, DÃ ©barcadÃ ¨res, EntrepÃ ´ts et Stations (appelÃ ©e habituellement «Caisse spÃ ©ciale de Compensation pour Allocations familiales des RÃ ©gions maritimes ») Bijzondere Verrekenkas voor Gezinsvergoedingen ten Bate van de Arbeiders gebezigd door Ladings  en Lossingsondernemingen en door de Stuwadoors in de Havens, Losplaatsen, Stapelplaatsen en Stations (gewoonlijk genoemd Bijzondere Compensatiekas voor Kindertoeslagen van de Zeevaartgewesten )  Centre d'Etude de l'Energie nuclÃ ©aire Studiecentrum voor Kernenergie  Centre de recherches agronomiques de Gembloux  Centre hospitalier de Mons  Centre hospitalier de Tournai  Centre hospitalier universitaire de LiÃ ¨ge  Centre informatique pour la RÃ ©gion de Bruxelles-Capitale Centrum voor Informatica voor het Brusselse Gewest  Centre pour l'EgalitÃ © des Chances et la Lutte contre le Racisme Centrum voor Gelijkheid van Kansen en voor Racismebestrijding  Centre rÃ ©gional d'Aide aux Communes  Centrum voor Bevolkings- en GezinsstudiÃ «n  Centrum voor landbouwkundig Onderzoek te Gent  ComitÃ © de ContrÃ ´le de l'ElectricitÃ © et du Gaz ControlecomitÃ © voor Elekticiteit en Gas  ComitÃ © national de l'Energie Nationaal ComitÃ © voor de Energie  Commissariat gÃ ©nÃ ©ral aux Relations internationales  Commissariaat-Generaal voor de Bevordering van de lichamelijke Ontwikkeling, de Sport en de Openluchtrecreatie  Commissariat gÃ ©nÃ ©ral pour les Relations internationales de la CommunautÃ © franÃ §aise de Belgique  Conseil central de l'Economie Centrale Raad voor het Bedrijfsleven  Conseil Ã ©conomique et social de la RÃ ©gion wallonne  Conseil national du Travail Nationale Arbeidsraad  Conseil supÃ ©rieur de la Justice Hoge Raad voor de Justitie  Conseil supÃ ©rieur des IndÃ ©pendants et des petites et moyennes Entreprises Hoge Raad voor Zelfstandigen en de kleine en middelgrote Ondernemingen  Conseil supÃ ©rieur des Classes moyennes  CoopÃ ©ration technique belge Belgische technische CoÃ ¶peratie D  Dienststelle der Deutschprachigen Gemeinschaft fÃ ¼r Personen mit einer Behinderung  Dienst voor de Scheepvaart  Dienst voor Infrastructuurwerken van het gesubsidieerd Onderwijs  Domus Flandria E  Entreprise publique des Technologies nouvelles de l'Information et de la Communication de la CommunautÃ © franÃ §aise  Export Vlaanderen F  Financieringsfonds voor Schuldafbouw en Eenmalige Investeringsuitgaven  Financieringsinstrument voor de Vlaamse Visserij- en Aquicultuursector  Fonds bijzondere Jeugdbijstand  Fonds communautaire de Garantie des BÃ ¢timents scolaires  Fonds culturele Infrastructuur  Fonds de Participation  Fonds de Vieillissement Zilverfonds  Fonds d'Aide mÃ ©dicale urgente Fonds voor dringende geneeskundige Hulp  Fonds de Construction d'Institutions hospitaliÃ ¨res et mÃ ©dico-sociales de la CommunautÃ © franÃ §aise  Fonds de Pension pour les Pensions de Retraite du Personnel statutaire de Belgacom Pensioenfonds voor de Rustpensioenen van het statutair Personeel van Belgacom  Fonds des Accidents du Travail Fonds voor Arbeidsongevallen  Fonds des Maladies professionnelles Fonds voor Beroepsziekten  Fonds d'Indemnisation des Travailleurs licenciÃ ©s en cas de Fermeture d'Entreprises Fonds tot Vergoeding van de in geval van Sluiting van Ondernemingen ontslagen Werknemers  Fonds du Logement des Familles nombreuses de la RÃ ©gion de Bruxelles-Capitale Woningfonds van de grote Gezinnen van het Brusselse hoofdstedelijk Gewest  Fonds du Logement des Familles nombreuses de Wallonie  Fonds Film in Vlaanderen  Fonds national de Garantie des BÃ ¢timents scolaires Nationaal Warborgfonds voor Schoolgebouwen  Fonds national de Garantie pour la RÃ ©paration des DÃ ©gÃ ¢ts houillers Nationaal Waarborgfonds inzake Kolenmijnenschade  Fonds piscicole de Wallonie  Fonds pour le Financement des PrÃ ªts Ã des Etats Ã ©trangers Fonds voor Financiering van de Leningen aan Vreemde Staten  Fonds pour la RÃ ©munÃ ©ration des Mousses Fonds voor Scheepsjongens  Fonds rÃ ©gional bruxellois de Refinancement des TrÃ ©soreries communales Brussels gewestelijk Herfinancieringsfonds van de gemeentelijke ThesaurieÃ «n  Fonds voor flankerend economisch Beleid  Fonds wallon d'Avances pour la RÃ ©paration des Dommages provoquÃ ©s par des Pompages et des Prises d'Eau souterraine G  Garantiefonds der Deutschsprachigen Gemeinschaft fÃ ¼r Schulbauten  Grindfonds H  Herplaatsingfonds  Het Gemeenschapsonderwijs  Hulpfonds tot financieel Herstel van de Gemeenten I  Institut belge de Normalisation Belgisch Instituut voor Normalisatie  Institut belge des Services postaux et des TÃ ©lÃ ©communications Belgisch Instituut voor Postdiensten en Telecommunicatie  Institut bruxellois francophone pour la Formation professionnelle  Institut bruxellois pour la Gestion de l'Environnement Brussels Instituut voor Milieubeheer  Institut d'AÃ ©ronomie spatiale Instituut voor Ruimte  aÃ «ronomie  Institut de Formation permanente pour les Classes moyennes et les petites et moyennes Entreprises  Institut des Comptes nationaux Instituut voor de nationale Rekeningen  Institut d'Expertise vÃ ©tÃ ©rinaire Instituut voor veterinaire Keuring  Institut du Patrimoine wallon  Institut fÃ ¼r Aus- und Weiterbildung im Mittelstand und in kleinen und mittleren Unternehmen  Institut gÃ ©ographique national Nationaal geografisch Instituut  Institution pour le DÃ ©veloppement de la GazÃ ©ification souterraine Instelling voor de Ontwikkeling van ondergrondse Vergassing  Institution royale de Messine Koninklijke Gesticht van Mesen  Institutions universitaires de droit public relevant de la CommunautÃ © flamande Universitaire instellingen van publiek recht afangende van de Vlaamse Gemeenschap  Institutions universitaires de droit public relevant de la CommunautÃ © franÃ §aise Universitaire instellingen van publiek recht afhangende van de Franse Gemeenschap  Institut national d'Assurance Maladie-InvaliditÃ © Rijksinstituut voor Ziekte  en Invaliditeitsverzekering  Institut national d'Assurances sociales pour Travailleurs indÃ ©pendants Rijksinstituut voor de sociale Verzekeringen der Zelfstandigen  Institut national des Industries extractives Nationaal Instituut voor de Extractiebedrijven  Institut national de Recherche sur les Conditions de Travail Nationaal Onderzoeksinstituut voor Arbeidsomstandigheden  Institut national des Invalides de Guerre, anciens Combattants et Victimes de Guerre Nationaal Instituut voor Oorlogsinvaliden, Oudstrijders en Oorlogsslachtoffers  Institut national des RadioÃ ©lÃ ©ments Nationaal Instituut voor Radio-Elementen  Institut national pour la Criminalistique et la Criminologie Nationaal Instituut voor Criminalistiek en Criminologie  Institut pour l'AmÃ ©lioration des Conditions de Travail Instituut voor Verbetering van de Arbeidsvoorwaarden  Institut royal belge des Sciences naturelles Koninklijk Belgisch Instituut voor Natuurwetenschappen  Institut royal du Patrimoine culturel Koninklijk Instituut voor het Kunstpatrimonium  Institut royal mÃ ©tÃ ©orologique de Belgique Koninklijk meteorologisch Instituut van BelgiÃ «  Institut scientifique de Service public en RÃ ©gion wallonne  Institut scientifique de la SantÃ © publique  Louis Pasteur Wetenschappelijk Instituut Volksgezondheid  Louis Pasteur  Instituut voor de Aanmoediging van Innovatie door Wetenschap en Technologie in Vlaanderen  Instituut voor Bosbouw en Wildbeheer  Instituut voor het archeologisch Patrimonium  Investeringsdienst voor de Vlaamse autonome Hogescholen  Investeringsfonds voor Grond- en Woonbeleid voor Vlaams-Brabant J  Jardin botanique national de Belgique Nationale Plantentuin van BelgiÃ « K  Kind en Gezin  Koninklijk Museum voor schone Kunsten te Antwerpen L  Loterie nationale Nationale Loterij M  MÃ ©morial national du Fort de Breendonk Nationaal Gedenkteken van het Fort van Breendonk  MusÃ ©e royal de l'Afrique centrale Koninklijk Museum voor Midden-Afrika  MusÃ ©es royaux d'Art et d'Histoire Koninklijke Musea voor Kunst en Geschiedenis  MusÃ ©es royaux des Beaux-Arts de Belgique Koninklijke Musea voor schone Kunsten van BelgiÃ « O  Observatoire royal de Belgique Koninklijke Sterrenwacht van BelgiÃ «  Office central d'Action sociale et culturelle du MinistÃ ¨re de la DÃ ©fense Centrale Dienst voor sociale en culturele Actie van het Ministerie van Defensie  Office communautaire et rÃ ©gional de la Formation professionnelle et de l'Emploi  Office de ContrÃ ´le des Assurances Controledienst voor de Verzekeringen  Office de ContrÃ ´le des MutualitÃ ©s et des Unions nationales de MutualitÃ ©s Controledienst voor de Ziekenfondsen en de Landsbonden van Ziekenfondsen  Office de la Naissance et de l'Enfance  Office de Promotion du Tourisme  Office de SÃ ©curitÃ © sociale d'Outre-Mer Dienst voor de overzeese sociale Zekerheid  Office for Foreign Investors in Wallonia  Office national d'Allocations familiales pour Travailleurs salariÃ ©s Rijksdienst voor Kinderbijslag voor Werknemers  Office national de l'Emploi Rijksdienst voor Arbeidsvoorziening  Office national de SÃ ©curitÃ © sociale Rijksdienst voor sociale Zekerheid  Office national de SÃ ©curitÃ © sociale des Administrations provinciales et locales Rijksdienst voor sociale Zekerheid van de provinciale en plaatselijke Overheidsdiensten  Office national des Pensions Rijksdienst voor Pensioenen  Office national des Vacances annuelles Rijksdienst voor jaarlijkse Vakantie  Office national du Ducroire Nationale Delcrederedienst  Office rÃ ©gional bruxellois de l'Emploi Brusselse gewestelijke Dienst voor Arbeidsbemiddeling  Office rÃ ©gional de Promotion de l'Agriculture et de l'Horticulture  Office rÃ ©gional pour le Financement des Investissements communaux  Office wallon de la Formation professionnelle et de l'Emploi  Openbaar psychiatrisch Ziekenhuis-Geel  Openbaar psychiatrisch Ziekenhuis-Rekem  Openbare Afvalstoffenmaatschappij voor het Vlaams Gewest  Orchestre national de Belgique Nationaal Orkest van BelgiÃ «  Organisme national des DÃ ©chets radioactifs et des MatiÃ ¨res fissiles Nationale Instelling voor radioactief Afval en Splijtstoffen P  Palais des Beaux-Arts Paleis voor schone Kunsten  Participatiemaatschappij Vlaanderen  Pool des Marins de la Marine marchande Pool van de Zeelieden der Koopvaardij R  Radio et TÃ ©lÃ ©vision belge de la CommunautÃ © franÃ §aise  RÃ ©gie des BÃ ¢timents Regie der Gebouwen  Reproductiefonds voor de Vlaamse Musea S  Service d'Incendie et d'Aide mÃ ©dicale urgente de la RÃ ©gion de Bruxelles-Capitale Brusselse hoofdstedelijk Dienst voor Brandweer en dringende medische Hulp  SociÃ ©tÃ © belge d'Investissement pour les pays en dÃ ©veloppement Belgische Investeringsmaatschappij voor Ontwinkkelingslanden  SociÃ ©tÃ © d'Assainissement et de RÃ ©novation des Sites industriels dans l'Ouest du Brabant wallon  SociÃ ©tÃ © de Garantie rÃ ©gionale  Sociaal economische Raad voor Vlaanderen  SociÃ ©tÃ © du Logement de la RÃ ©gion bruxelloise et sociÃ ©tÃ ©s agrÃ ©Ã ©es Brusselse Gewestelijke Huisvestingsmaatschappij en erkende maatschappijen  SociÃ ©tÃ © publique d'Aide Ã la QualitÃ © de l'Environnement  SociÃ ©tÃ © publique d'Administration des BÃ ¢timents scolaires bruxellois  publique d'Administration des BÃ ¢timents scolaires du Brabant wallon  SociÃ ©tÃ © publique d'Administration des BÃ ¢timents scolaires du Hainaut  SociÃ ©tÃ © publique d'Administration des BÃ ¢timents scolaires de Namur  SociÃ ©tÃ © publique d'Administration des BÃ ¢timents scolaires de LiÃ ¨ge  SociÃ ©tÃ © publique d'Administration des BÃ ¢timents scolaires du Luxembourg  SociÃ ©tÃ © publique de Gestion de l'Eau  SociÃ ©tÃ © wallonne du Logement et sociÃ ©tÃ ©s agrÃ ©Ã ©es  Sofibail  Sofibru  Sofico T  ThÃ ©Ã ¢tre national  ThÃ ©Ã ¢tre royal de la Monnaie De Koninklijke Muntschouwburg  Toerisme Vlaanderen  Tunnel Liefkenshoek U  Universitair Ziekenhuis Gent V  Vlaams Commissariaat voor de Media  Vlaamse Dienst voor Arbeidsbemiddeling en Beroepsopleiding  Vlaams Egalisatie Rente Fonds  Vlaamse Hogescholenraad  Vlaamse Huisvestingsmaatschappij en erkende maatschappijen  Vlaamse Instelling voor technologisch Onderzoek  Vlaamse interuniversitaire Raad  Vlaamse Landmaatschappij  Vlaamse Milieuholding  Vlaamse Milieumaatschappij  Vlaamse Onderwijsraad  Vlaamse Opera  Vlaamse Radio- en Televisieomroep  Vlaamse Reguleringsinstantie voor de Elektriciteit- en Gasmarkt  Vlaamse Stichting voor Verkeerskunde  Vlaams Fonds voor de Lastendelging  Vlaams Fonds voor de Letteren  Vlaams Fonds voor de sociale Integratie van Personen met een Handicap  Vlaams Informatiecentrum over Land- en Tuinbouw  Vlaams Infrastructuurfonds voor Persoonsgebonden Aangelegenheden  Vlaams Instituut voor de Bevordering van het wetenschappelijk- en technologisch Onderzoek in de Industrie  Vlaams Instituut voor Gezondheidspromotie  Vlaams Instituut voor het Zelfstandig ondernemen  Vlaams Landbouwinvesteringsfonds  Vlaams Promotiecentrum voor Agro- en Visserijmarketing  Vlaams Zorgfonds  Vlaams Woningsfonds voor de grote Gezinnen II  DENMARK Bodies Danmarks Radio Det landsdÃ ¦kkende TV2 Danmarks Nationalbank Sund og BÃ ¦lt Holding A/S A/S StorebÃ ¦lt A/S Ãresund Ãresundskonsortiet Ãrestadsselskabet I/S Byfornyelsesselskabet KÃ ¸benhavn HovedstadsomrÃ ¥dets SygehusfÃ ¦llesskab Statens og Kommunernes IndkÃ ¸bsservice Post Danmark Arbejdsmarkedets TillÃ ¦gspension Arbejdsmarkedets Feriefond LÃ ¸nmodtagernes Dyrtidsfond Naviair Categories  De Almene Boligorganisationer (social housing organisations),  Lokale kirkelige myndigheder (local church administrations),  Andre forvaltningssubjekter (other public administrative bodies). III  GERMANY 1. Categories Authorities, establishments and foundations governed by public law and created by Federal, State or local authorities particularly in the following fields: 1.1. Authorities  Wissenschaftliche Hochschulen und verfasste Studentenschaften (universities and established student bodies),  berufsstÃ ¤ndige Vereinigungen (Rechtsanwalts-, Notar-, Steuerberater-, WirtschaftsprÃ ¼fer-, Architekten-, Ã rzte- und Apothekerkammern) [professional associations representing lawyers, notaries, tax consultants, accountants, architects, medical practitioners and pharmacists],  Wirtschaftsvereinigungen (Landwirtschafts-, Handwerks-, Industrie- und Handelskammern, Handwerksinnungen, Handwerkerschaften) [business and trade associations: agricultural and craft associations, chambers of industry and commerce, craftmen's guilds, tradesmen's associations],  Sozialversicherungen (Krankenkassen, Unfall- und RentenversicherungstrÃ ¤ger) [social security institutions: health, accident and pension insurance funds],  kassenÃ ¤rztliche Vereinigungen (associations of panel doctors),  Genossenschaften und VerbÃ ¤nde (cooperatives and other associations). 1.2. Establishments and foundations Non-industrial and non-commercial establishments subject to State control and operating in the general interest, particularly in the following fields:  RechtsfÃ ¤hige Bundesanstalten (Federal institutions having legal capacity),  Versorgungsanstalten und Studentenwerke (pension organisations and students' unions),  Kultur-, Wohlfahrts- und Hilfsstiftungen (cultural, welfare and relief foundations). 2. Legal persons governed by private law Non-industrial and non-commercial establishments subject to State control and operating in the general interest, including kommunale Versorgungsunternehmen (municipal utilities), particularly in the following fields:  Gesundheitswesen (KrankenhÃ ¤user, Kurmittelbetriebe, medizinische Forschungseinrichtungen, Untersuchungs- und TierkÃ ¶rperbeseitigungsanstalten) [health: hospitals, health resort establishments, medical research institutes, testing and carcase-disposal establishments],  Kultur (Ã ¶ffentliche BÃ ¼hnen, Orchester, Museen, Bibliotheken, Archive, zoologische und botanische GÃ ¤rten) [culture: public theatres, orchestras, museums, libraries, archives, zoological and botanical gardens],  Soziales (KindergÃ ¤rten, Kindertagesheime, Erholungseinrichtungen, Kinder- und Jugendheime, Freizeiteinrichtungen, Gemeinschafts- und BÃ ¼rgerhÃ ¤user, FrauenhÃ ¤user, Altersheime, ObdachlosenunterkÃ ¼nfte) [social welfare: nursery schools, children's playschools, rest-homes, children's homes, hostels for young people, leisure centres, community and civic centres, homes for battered wives, old people's homes, accommodation for the homeless],  Sport (SchwimmbÃ ¤der, Sportanlagen und -einrichtungen) [sport: swimming baths, sports facilities],  Sicherheit (Feuerwehren, Rettungsdienste) [safety: fire brigades, other emergency services],  Bildung (Umschulungs-, Aus-, Fort- und Weiterbildungseinrichtungen, Volkshochschulen) [education: training, further training and retraining establishments, adult evening classes],  Wissenschaft, Forschung und Entwicklung (GroÃ forschungseinrichtungen, wissenschaftliche Gesellschaften und Vereine, WissenschaftsfÃ ¶rderung) [science, research and development: large-scale research institutes, scientific societies and associations, bodies promoting science],  Entsorgung (StraÃ enreinigung, Abfall- und Abwasserbeseitigung) [refuse and garbage disposal services: street cleaning, waste and sewage disposal],  Bauwesen und Wohnungswirtschaft (Stadtplanung, Stadtentwicklung, Wohnungsunternehmen soweit im Allgemeininteresse tÃ ¤tig, Wohnraumvermittlung) [building, civil engineering and housing: town planning, urban development, housing, enterprises (insofar as they operate in the general interest), housing agency services],  Wirtschaft (WirtschaftsfÃ ¶rderungsgesellschaften) (economy: organizations promoting economic development),  Friedhofs- und Bestattungswesen (cemeteries and burial services),  Zusammenarbeit mit den EntwicklungslÃ ¤ndern (Finanzierung, technische Zusammenarbeit, Entwicklungshilfe, Ausbildung) [cooperation with developing countries: financing, technical cooperation, development aid, training]. IV  GREECE Categories a) Public enterprises and public entities b) Legal persons governed by private law which are State-owned or which regularly receive at least 50 % of their annual budget in the form of State subsidies, pursuant to the applicable rules, or in which the State has a capital holding of at least 51 %. c) Legal persons governed by private law which are owned by legal persons governed by public law, by local authorities of any level, including the Greek Central Association of Local Authorities (Ã .Ã .Ã .Ã .Ã .), by local associations of communes, (local administrative areas) or by public entreprises or entities, or by legal persons as referred to in b) or which regularly receive at least 50 % of their annual budget in the form of subsidies from such legal persons, pursuant to the applicable rules or to their own articles of association, or legal persons as referred to above which have a capital holding of at least 51 % in such legal persons governed by public law. V  SPAIN Categories  Bodies and entities governed by public law which are subject to the «Ley de Contratos de las Administraciones PÃ ºblicas », [Spanish State legislation on procurement]other than those which are part of theAdministraciÃ ³n General del Estado (general national administration).  Bodies and entities governed by public law which are subject to the «Ley de Contratos de las Administraciones PÃ ºblicas », other than those which are part of the l'AdministraciÃ ³n de las Comunidades AutÃ ³nomas (administration of the autonomous regions).  Bodies and entities governed by public law which are subject to the «Ley de Contratos de las Administraciones PÃ ºblicas », other than those which are part of the Corporaciones Locales (local authorities).  Entidades Gestoras y los Servicios Comunes de la Seguridad Social (administrative entities and common services of the health and social services). VI  FRANCE Bodies  CollÃ ¨ge de France  Conservatoire national des arts et mÃ ©tiers  Observatoire de Paris  Institut national d'histoire de l'art (INHA)  Centre national de la recherche scientifique (CNRS)  Institut national de la recherche agronomique (INRA)  Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM)  Institut de recherche pour le dÃ ©veloppement (IRD)  Agence nationale pour l'emploi (ANPE)  Caisse nationale des allocations familiales (CNAF)  Caisse nationale d'assurance maladie des travailleurs salariÃ ©s (CNAMTS)  Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s (CNAVTS)  Compagnies et Ã ©tablissements consulaires: chambres de commerce et d'industrie (CCI), chambres des mÃ ©tiers et chambres d'agriculture  Office national des anciens combattants et victimes de guerre (ONAC) Categories 1. National public bodies  Agences de l'eau (water supply agencies)  Ã coles d'architecture (schools of architecture)  UniversitÃ ©s (universities)  Instituts universitaires de formation des maÃ ®tres (IUFM) (Higher Education Teacher Training Institutes) 2. Administrative public bodies at regional, departmental and local level  collÃ ¨ges (secondary schools)  lycÃ ©es (secondary schools)  Ã ©tablissements publics hospitaliers (public hospitals)  offices publics d'habitations Ã loyer modÃ ©rÃ © (OPHLM) (public offices for low-cost housing) 3. Groupings of territorial authorities  Ã ©tablissements publics de coopÃ ©ration intercommunale (public establishments for cooperation between local authorities)  institutions interdÃ ©partementales et interrÃ ©gionales (institutions common to more than one DÃ ©partement and interregional institutions) VII  IRELAND Bodies Enterprise Ireland [Marketing, technology and enterprise development] ForfÃ ¡s [Policy and advice for enterprise, trade, science, technology and innovation] Industrial Development Authority Enterprise Ireland FÃ S [Industrial and employment training] Health and Safety Authority Bord FÃ ¡ilte Ã ireann [Tourism development] CERT [Training in hotel, catering and tourism industries] Irish Sports Council National Roads Authority Ã darÃ ¡s na Gaeltachta [Authority for Gaelic speaking regions] Teagasc [Agricultural research, training and development] An Bord Bia [Food industry promotion] An Bord Glas [Horticulture industry promotion] Irish Horseracing Authority Bord na gCon [Greyhound racing support and development] Marine Institute Bord Iascaigh Mhara [Fisheries Development] Equality Authority Legal Aid Board Categories Regional Health Boards Hospitals and similar institutions of a public character Vocational Education Committees Colleges and educational institutions of a public character Central and Regional Fisheries Boards Regional Tourism Organisations National Regulatory and Appeals bodies [such as in the telecommunications, energy, planning etc. areas] Agencies established to carry out particular functions or meet needs in various public sectors [e.g. Healthcare Materials Management Board, Health Sector Employers Agency, Local Government Computer Services Board, Environmental Protection Agency, National Safety Council, Institute of Public Administration, Economic and Social Research Institute, National Standards Authority, etc.] Other public bodies falling within the definition of a body governed by public law in accordance with Article 1(7) of this Directive. VIII  ITALY Bodies SocietÃ Stretto di Messina Ente autonomo mostra d'oltremare e del lavoro italiano nel mondo Ente nazionale per l'aviazione civile  ENAC Ente nazionale per l'assistenza al volo  ENAV ANAS S.p.A Categories  Enti portuali e aeroportuali (port and airport authorities),  Consorzi per le opere idrauliche (consortia for water engineering works),  UniversitÃ statali, gli istituti universitari statali, i consorzi per i lavori interessanti le universitÃ (State universities, State university institutes, consortia for university development work),  Istituzioni pubbliche di assistenza e di beneficenza (public welfare and benevolent institutions),  Istituti superiori scientifici e culturali, osservatori astronomici, astrofisici, geofisici o vulcanologici (higher scientific and cultural institutes, astronomical, astrophysical, geophysical or vulcanological observatories),  Enti di ricerca e sperimentazione (organizations conducting research and experimental work),  Enti che gestiscono forme obbligatorie di previdenza e di assistenza (agencies administering compulsory social security and welfare schemes),  Consorzi di bonifica (land reclamation consortia),  Enti di sviluppo e di irrigazione (development and irrigation agencies),  Consorzi per le aree industriali (associations for industrial areas),  ComunitÃ montane (groupings of muncipalities in mountain areas),  Enti preposti a servizi di pubblico interesse (organisations providing services in the public interest),  Enti pubblici preposti ad attivitÃ di spettacolo, sportive, turistiche e del tempo libero (public bodies engaged in entertainment, sport, tourism and leisure activities),  Enti culturali e di promozione artistica (organisations promoting culture and artistic activities). IX  LUXEMBOURG Categories  Ã tablissements publics de l'Ã tat placÃ ©s sous la surveillance d'un membre du gouvernement (public establishments of the State placed under the supervision of a member of the Government),  Ã tablissements publics placÃ ©s sous la surveillance des communes (public establishments placed under the supervision of the communes) (local authorities),  Syndicats de communes crÃ ©Ã ©s en vertu de la loi du 23 fÃ ©vrier 2001 concernant les syndicats de communes (associations of local authorities created under the law of 23 February 2001 on associations of communes). X  NETHERLANDS Bodies Ministerie van Binnenlandse Zaken en Koninkrijksrelaties(Ministry of the Interior and Kingdom Relations)  Nederlands Instituut voor Brandweer en rampenbestrijding (NIBRA) (Netherlands Institute for the Fire Service and for Combating Emergencies)  Nederlands Bureau Brandweer Examens (NBBE) (Netherlands Fire Service Examination Board)  Landelijk Selectie- en Opleidingsinstituut Politie (LSOP) (National Institute for Selection and Education of Policemen)  25 afzonderlijke politieregio's (25 individual police regions)  Stichting ICTU (ICTU Foundation) Ministry of Economic Affairs  Stichting Syntens (Syntens)  Van Swinden Laboratorium B.V. (NMi van Swinden Laboratory)  Nederlands Meetinstituut B.V. (Nmi Institute for Metrology and Technology)  Instituut voor Vliegtuigontwikkeling en Ruimtevaart (NIVR) (Netherlands Agency for Aerospace Programmes)  Stichting Toerisme Recreatie Nederland (TRN) (Netherlands Board of Tourism)  Samenwerkingsverband Noord Nederland (SNN) (Cooperative Body of the provincial governments of the Northern Netherlands)  Gelderse Ontwikkelingsmaatschappij (GOM) (Gelderland Development Company)  Overijsselse Ontwikkelingsmaatschappij (OOM) (OOM International Business Development)  LIOF (Limburg Investment Development Company LIOF)  Noordelijke Ontwikkelingsmaatschappij (NOM) (NOM Investment Development)  Brabantse Ontwikkelingsmaatschappij (BOM) (Brabant Development Agency)  Onafhankelijke Post en Telecommunicatie Autoriteit (Independent Post and Telecommunications Authority) Ministry of Finance  De Nederlandse Bank N.V. (Netherlands Central Bank)  Autoriteit FinanciÃ «le Markten (Netherlands Authority for the Financial Markets)  Pensioen- & Verzekeringskamer (Pensions and Insurance Supervisory Authority of the Netherlands) Ministry of Justice  Stichting Reclassering Nederland (SRN) (Netherlands Rehabilitation Agency)  Stichting VEDIVO (VEDIVO Agency, Association for Managers in the (Family) Guardianship)  Voogdij- en gezinsvoogdij instellingen (Guardianship and Family Guardianship Institutions)  Stichting Halt Nederland (SHN) (Netherlands Halt (the alternative) Agency)  Particuliere Internaten (Private Boarding Institutions)  Particuliere Jeugdinrichtingen (Penal Institutions for Juvenile Offenders)  Schadefonds Geweldsmisdrijven (Damages Fund for Violent Crimes)  Centraal orgaan Opvang Asielzoekers (COA) (Agency for the Reception of Asylum Seekers)  Landelijk Bureau Inning Onderhoudsbijdragen (LBIO) (National Support and Maintenance Agency)  Landelijke organisaties slachtofferhulp (National Victim Compensation Organisations)  College Bescherming Persoongegevens (Netherlands Data Protection Authority)  Stichting Studiecentrum Rechtspleging (SSR) (Administration of Justice Study Centre Agency)  Raden voor de Rechtsbijstand (Legal Assistance Councils)  Stichting Rechtsbijstand Asiel (Asylum Seekers Legal Advice Centres)  Stichtingen Rechtsbijstand (Legal Assistance Agencies)  Landelijk Bureau Racisme bestrijding (LBR) (National Bureau against Racial Discrimination)  Clara Wichman Instituut (Clara Wichman Institute)  Tolkencentra (Interpreting Centres) Ministry of Agriculture, Nature Management and Fisheries  Bureau Beheer Landbouwgronden (Land Management Service)  Faunafonds (Fauna Fund)  Staatsbosbeheer (National Forest Service)  Stichting Voorlichtingsbureau voor de Voeding (Netherlands Bureau for Food and Nutrition Education)  Universiteit Wageningen (Wageningen University and Research Centre)  Stichting DLO (Agricultural Research Department)  (Hoofd) productschappen (Commodity Boards) Ministry of Education, Cultural Affairs and Science A. General descriptions  public schools or publicly funded private schools for primary education within the meaning of the Wet op het primair onderwijs (Law on Primary Education)  public or publicly funded schools for special education, secondary special education or institutions for special and secondary education within the meaning of the Wet op de expertisecentra (Law on Resource Centres)  public schools or publicly funded private schools or institutions for secondary education within the meaning of the Wet op het Voortgezet Onderwijs (Law on Secondary Education)  public institutions or publicly funded private institutions within the meaning of the Wet Educatie en Beroepsonderwijs (Law on Education and Vocational Education)  public schools or publicly funded private schools within the meaning of the Experimentenwet Onderwijs (Law on Experimental Education)  publicly funded universities and higher education institutions, the Open University, and the university hospitals, within the meaning of the Wet op het hoger onderwijs en wetenschappelijk onderzoek (Law on Higher Education and Scientific Research), and institutions for international education where more than 50 % of their budget comes from public funds  schools advisory services within the meaning of the Wet op het primair onderwijs (Law on Primary Education) or the Wet op de expertisecentra (Law on Resource Centres)  national teachers' centres within the meaning of the Wet subsidiÃ «ring landelijke onderwijsondersteunende activiteiten (Law on Subsidies for National Educational Support Activities)  broadcasting organisations within the meaning of the Mediawet (Media Law)  funds within the meaning of the Wet op het Specifiek Cultuurbeleid (Law on Specific Cultural Policy)  national bodies for vocational education  foundations within the meaning of the Wet Verzelfstandiging Rijksmuseale Diensten (Law on Privatisation of National Museum Services)  other museums which receive more than 50 % of their funds from the Ministry of Education, Cultural Affairs and Science  other organisations and institutions in the field of education, culture and science which receive more than 50 % of their funds from Ministry of Education, Cultural Affairs and Science B. List of names  Informatie Beheer Groep  Stichting Participatiefonds voor het Onderwijs  Stichting Uitvoering Kinderopvangregelingen/Kintent  Stichting voor Vluchteling-Studenten UAF  Koninklijke Nederlandse Academie van Wetenschappen  Nederlandse organisatie voor internationale samenwerking in het hoger onderwijs (Nuffic)  Stichting Nederlands Interdisciplinair Demografisch Instituut  Nederlandse Organisatie voor Wetenschappelijk Onderzoek  Nederlandse Organisatie voor toegepast-natuurwetenschappelijk onderzoek  College van Beroep voor het hoger Onderwijs  Vereniging van openbare bibliotheken NBLC  Koninklijke Bibliotheek  Stichting Muziek Centrum van de Omroep  Stichting Ether Reclame  Stichting Radio Nederland Wereldomroep  Nederlandse Programma Stichting  Nederlandse Omroep Stichting  Commissariaat voor de Media  Stichting Stimuleringsfonds Nederlandse Culturele Omroepproducties  Stichting Lezen  Dienst Omroepbijdragen  Centrum voor innovatie en opleidingen  Bedrijfsfonds voor de Pers  Centrum voor innovatie van opleidingen  Instituut voor Toetsontwikkeling (Cito)  Instituut voor Leerplanontwikkeling  Landelijk Dienstverlenend Centrum voor Studie- en Beroepskeuzevoorlichting  Max Goote Kenniscentrum voor Beroepsonderwijs en Volwasseneneducatie  Stichting Vervangingsfonds en Bedrijfsgezondheidszorg voor het Onderwijs  BVE-Raad  Colo, Vereniging kenniscentra beroepsonderwijs bedrijfsleven  Stichting kwaliteitscentrum examinering beroepsonderwijs  Vereniging Jongerenorganisatie Beroepsonderwijs  Combo Stichting Combinatie Onderwijsorganisatie  Stichting Financiering Struktureel Vakbondsverlof Onderwijs  Stichting Samenwerkende Centrales in het COPWO  Stichting SoFoKles  Europees Platform  Stichting mobiliteitsfonds HBO  Nederlands Audiovisueel Archiefcentrum  Stichting minderheden Televisie Nederland  Stichting omroep allochtonen  Stichting multiculturele Activiteiten Utrecht  School der PoÃ «zie  Nederlands Perscentrum  Nederlands Letterkundig Museum en documentatiecentrum  Bibliotheek voor varenden  Christelijke bibliotheek voor blinden en slechtzienden  Federatie van Nederlandse Blindenbibliotheken  Nederlandse luister- en braillebibliotheek  Federatie Slechtzienden- en Blindenbelang  Bibliotheek Le Sage Ten Broek  Doe Maar Dicht Maar  ElHizjra  Fonds Bijzondere Journalistieke Projecten  Fund for Central and East European Book Projects  Jongeren Onderwijs Media Ministry of Social Affairs and Employment  Sociale Verzekeringsbank (Social Insurance Bank)  Arbeidsvoorzieningsorganisatie (Employment Service)  Stichting Silicose Oud Mijnwerkers (Foundation for Former Miners suffering from Silicosis)  Stichting Pensioen- & Verzekeringskamer (Pensions and Insurance Supervisory Authority of the Netherlands)  Sociaal Economische Raad (SER) (Social and Economic Council in the Netherlands)  Raad voor Werk en Inkomen (RWI) (Council for Work and Income)  Centrale organisatie voor werk en inkomen (Central Organisation for Work and Income)  Uitvoeringsinstituut werknemersverzekeringen (Implementing body for employee insurance schemes) Ministry of Transport, Communications and Public Works  RDW Voertuig informatie en toelating (Vehicle information and administration service)  Luchtverkeersbeveiligingsorganisatie (LVB) (Air Traffic Control Agency)  Nederlandse Loodsencorporatie (NLC) (Netherlands maritime pilots association)  Regionale Loodsencorporatie (RLC) (Regional maritime pilots association) Ministry of Housing, Planning and the Environment  Kadaster (Public Registers Agency)  Centraal Fonds voor de Volkshuisvesting (Central Housing Fund)  Stichting Bureau Architectenregister (Architects Register) Ministry of Health, Welfare and Sport  Commissie Algemene Oorlogsongevallenregeling IndonesiÃ « (COAR)  College ter beoordeling van de Geneesmiddelen (CBG) (Medicines Evaluation Board)  Commissies voor gebiedsaanwijzing  College sanering Ziekenhuisvoorzieningen (National Board for Redevelopment of Hospital Facilities)  Zorgonderzoek Nederland (ZON) (Health Research and Development Council)  Inspection bodies under theWet medische hulpmiddelen (Law on Medical Appliances)  N.V. KEMA/Stichting TNO Certification (KEMA/TNO Certification)  College Bouw Ziekenhuisvoorzieningen (CBZ) (National Board for Hospital Facilities)  College voor Zorgverzekeringen (CVZ) (Health Care Insurance Board)  Nationaal ComitÃ © 4 en 5 mei (National 4 and 5 May Committee)  Pensioen- en Uitkeringsraad (PUR) (Pension and Benefit Board)  College Tarieven Gezondheidszorg (CTG) (Health Service Tariff Tribunal)  Stichting Uitvoering Omslagregeling Wet op de Toegang Ziektekostenverzekering (SUO)  Stichting tot bevordering van de Volksgezondheid en MilieuhygiÃ «ne (SVM) (Foundation for the Advancement of Public Health and Envireonment)  Stichting Facilitair Bureau Gemachtigden Bouw VWS  Stichting Sanquin Bloedvoorziening (Sanquin Blood Supply Foundation)  College van Toezicht op de Zorgverzekeringen organen ex artikel 14, lid 2c, Wet BIG (Supervisory Board of Health Care Insurance Committees for registration of professional health care practices)  Ziekenfondsen (Health Insurance Funds)  Nederlandse Transplantatiestichting (NTS) (Netherlands Transplantation Foundation)  Regionale Indicatieorganen (RIO's) (Regional bodies for Need Assessment). XI  AUSTRIAAll bodies under the budgetary control of the Rechnungshof  (Court of Auditors) except those of an industrial or commercial nature.XII  PORTUGAL Categories  Institutos pÃ ºblicos sem carÃ ¡cter comercial ou industrial (public institutions without commercial or industrial character),  ServiÃ §os pÃ ºblicos personalizados (public services having legal personality)  FundaÃ §Ã µes pÃ ºblicas (public foundations),  Estabelecimentos pÃ ºblicos de ensino, investigaÃ §Ã £o cientÃ ­fica e saÃ ºde (public institutions for education, scientific research and health), XIII  FINLAND Public or publicly controlled bodies and undertakings except those of an industrial or commercial nature. XIV  SWEDEN All non-commercial bodies whose public contracts are subject to supervision by the National Board for Public Procurement. XV  UNITED KINGDOM Bodies  Design Council  Health and Safety Executive  National Research Development Corporation  Public Health Laboratory Service Board  Advisory, Conciliation and Arbitration Service  Commission for the New Towns  National Blood Authority  National Rivers Authority  Scottish Enterprise  Scottish Homes  Welsh Development Agency Categories  Maintained schools  Universities and colleges financed for the most part by other contracting authorities  National Museums and Galleries  Research Councils  Fire Authorities  National Health Service Strategic Health Authorities  Police Authorities  New Town Development Corporations  Urban Development Corporations ANNEX IV CENTRAL GOVERNMENT AUTHORITIES (1) BELGIUM  l'Etat  de Staat  the State  les communautÃ ©s  de gemeenschappen  the communities  les commissions communautaires  de gemeenschapscommissies  the community commissions  les rÃ ©gions  de gewesten  the regions  les provinces  de provincies  the provinces  les communes  de gemeenten  the communes  les centres publics d'aide sociale  de openbare centra voor maatschappelijk welzijn  public centres for social assistance  les fabriques d'Ã ©glises et les organismes chargÃ ©s de la gestion du temporel des autres cultes reconnus  de kerkfabrieken en de instellingen die belast zijn met het beheer van de temporalÃ ¯en van de erkende erediensten  church councils and organisations responsible for managing the assets of other recognised religious orders  les sociÃ ©tÃ ©s de dÃ ©veloppement rÃ ©gional  de gewestelijke ontwikkelingsmaatschappijen  regional development companies  les polders et wateringues  de polders en wateringen  the polders and water boards  les comitÃ ©s de remembrement des biens ruraux  de ruilverkavelingscomitÃ ©s  land-consolidation committees  les zones de police  de politiezones  police zones  les associations formÃ ©es par plusieurs des pouvoirs adjudicateurs ci-dessus.  de verenigingen gevormd door een of meerdere aanbestedende overheden hierboven.  associations formed by several of the above awarding authorities. DENMARK 1. Folketinget The Danish Parliament Rigsrevisionen The National Audit Office 2. Statsministeriet The Prime Minister's Office 3. Udenrigsministeriet Ministry of Foreign Affairs 4. BeskÃ ¦ftigelsesministeriet Ministry of Employment 5 styrelser og institutioner 5 agencies and institutions 5. Domstolsstyrelsen The Court Administration 6. Finansministeriet Ministry of Finance 5 styrelser og institutioner 5 agencies and institutions 7. Forsvarsministeriet Ministry of Defence Adskillige institutioner Several institutions 8. Indenrigs- og Sundhedsministeriet Ministry of the Interior and Health Adskillige styrelser og institutioner, herunder Statens Serum Institut Several agencies and institutions, including Statens Serum Institut 9. Justitsministeriet Ministry of Justice Rigspolitichefen, 2 direktorater samt et antal styrelser Commissioner of Police, 2 directorates and a number of agencies 10. Kirkeministeriet Ministry of Ecclesiastical Affairs 10 stiftsÃ ¸vrigheder 10 diocesan authorities 11. Kulturministeriet Ministry of Culture Departement samt et antal statsinstitutioner A department and a number of institutions 12. MiljÃ ¸ministeriet Ministry of the Environment 6 styrelser 6 agencies 13. Ministeriet for Flygtninge, Invandrere og Integration Ministry for Refugee, Immigration and Integration Affairs 1 styrelse 1 agency 14. Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri Ministry of Food, Agriculture and Fisheries 9 direktorater og institutioner 9 directorates and institutions 15. Ministeriet for Videnskab, Teknologi og herunder Udvikling Ministry of Science, Technology and Innovation Adskillige styrelser og institutioner, Forskningscenter RisÃ ¸ og Statens uddannelsesbygninger Several agencies and institutions, including Risoe National Laboratory and Danish National Research and Education Buildings 16. Skatteministeriet Ministry of Taxation 1 styrelse og institutioner 1 agency and several institutions 17. Socialministeriet Ministry of Social Affairs 3 styreler og institutioner 3 agencies and several institutions 18. Trafikministeriet Ministry of Transport 12 styrelser og institutioner, herunder Ãresundsbrokonsortiet 12 agencies and institutions, including Ãresundsbrokonsortiet 19. Undervisningsministeriet Ministry of Education 3 styrelser, 4 undervisningsinstitutioner og 5 andre institutioner 3 agencies, 4 educational establishments, 5 other institutions 20. Ãkonomi- og Erhvervsministeriet Ministry of Economic and Business Affairs Adskillige styrelser og institutioner Several agencies and institutions GERMANY AuswÃ ¤rtiges Amt Federal Ministry for Foreign Affairs (Federal Foreign Office) Bundesministerium des Innern (nur zivile GÃ ¼ter) Federal Ministry of the Interior (only civil goods) Bundesministerium der Justiz Federal Ministry of Justice Bundesministerium der Finanzen Federal Ministry of Finance Bundesministerium fÃ ¼r Wirtschaft und Arbeit Federal Ministry of Economics and Labour Bundesministerium fÃ ¼r Verbraucherschutz, ErnÃ ¤hrung und Landwirtschaft Federal Ministry of Consumer Protection, Food and Agriculture Bundesministerium der Verteidigung (keine militÃ ¤rischen GÃ ¼ter) Federal Ministry of Defence (no military goods) Bundesministerium fÃ ¼r Familie, Senioren, Frauen und Jugend Federal Ministry for Family Affairs, Senior Citizens, Women and Youth Bundesministerium fÃ ¼r Gesundheit und Soziale Sicherheit Federal Ministry for Health and Social Security Bundesministerium fÃ ¼r Verkehr, Bau- und Wohnungswesen Federal Ministry of Transport, Building and Housing Bundesministerium fÃ ¼r Umwelt, Naturschutz und Reaktorsicherheit Federal Ministry for the Environment, Nature Conservation and Nuclear Safety Bundesministerium fÃ ¼r Bildung und Forschung Federal Ministry of Education and Research Bundesministerium fÃ ¼r wirtschaftliche Zusammenarbeit und Entwicklung Federal Ministry for Economic Cooperation and Development GREECE 1. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½, Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ±Ã  Ã Ã ¹Ã ¿Ã ¯Ã ºÃ ·Ã Ã ·Ã  Ã ºÃ ±Ã ¹ Ã ÃÃ ¿Ã ºÃ ­Ã ½Ã Ã Ã Ã Ã ·Ã  Ministry of the Interior, Public Administration and Decentralization 2. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ministry of Foreign Affairs 3. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ministry of Economy and Finance 4. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ½Ã ¬ÃÃ Ã Ã ¾Ã ·Ã  Ministry of Development 5. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ½Ã ·Ã  Ministry of Justice 6. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã ¹Ã ´Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ ÃÃ Ã ·Ã Ã ºÃ µÃ Ã ¼Ã ¬Ã Ã Ã ½ Ministry of Education and Religion 7. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ministry of Culture 8. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã ¥Ã ³Ã µÃ ¯Ã ±Ã   Ã Ã Ã Ã ½Ã ¿Ã ¹Ã ±Ã  Ministry of Health and Welfare 9. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã ¹Ã ²Ã ¬Ã »Ã »Ã ¿Ã ½Ã Ã ¿Ã , Ã §Ã Ã Ã ¿Ã Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ·Ã ¼Ã ¿Ã Ã ¯Ã Ã ½ Ã Ã Ã ³Ã Ã ½ Ministry of Environment, Physical Planning and Public Works 10. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã Ã ³Ã ±Ã Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½ Ministry of Labour and Social Security 11. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ÃÃ ¹Ã ºÃ ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã Ã ½ Ministry of Transport and Communications 12. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã  Ministry of Agriculture 13. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã Ã Ã ¹Ã »Ã ¯Ã ±Ã  Ministry of Merchant Marine 14. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã - ÃÃ Ã ¬Ã ºÃ ·Ã  Ministry of Macedonia and Thrace 15. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿Ã Ministry of the Aegean 16. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã ¤Ã ÃÃ ¿Ã Ã ºÃ ±Ã ¹ Ã Ã ­Ã Ã Ã ½ Ã Ã ±Ã ¶Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã ·Ã ¼Ã ­Ã Ã Ã Ã ·Ã  Ministry of Press 17. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ­Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ¬Ã  General Secretariat for Youth 18. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± ÃÃ Ã Ã Ã ·Ã Ã ±Ã  General Secretariat of Equality 19. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½ General Secretariat for Social Security 20. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã ÃÃ Ã ´Ã ·Ã ¼Ã ¿Ã Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  General Secretariat for Greeks Living Abroad 21. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  General Secretariat for Industry 22. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã Ã µÃ Ã ½Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã µÃ Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±Ã  General Secretariat for Research and Technology 23. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¸Ã »Ã ·Ã Ã ¹Ã Ã ¼Ã ¿Ã  General Secretariat for Sports 24. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ·Ã ¼Ã ¿Ã Ã ¯Ã Ã ½ Ã Ã Ã ³Ã Ã ½ General Secretariat for Public Works 25. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã £Ã Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ®Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ±Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ¿Ã  National Statistical Service 26. Ã Ã ¸Ã ½Ã ¹Ã ºÃ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ ®Ã  Ã ¦Ã Ã ¿Ã ½Ã Ã ¯Ã ´Ã ±Ã  National Welfare Organisation 27. Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã Ã ³Ã ±Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã Ã ¿Ã ¹Ã ºÃ ¯Ã ±Ã  Workers' Housing Organisation 28. Ã Ã ¸Ã ½Ã ¹Ã ºÃ  Ã ¤Ã ÃÃ ¿Ã ³Ã Ã ±Ã Ã µÃ ¯Ã ¿ National Printing Office 29. Ã Ã µÃ ½Ã ¹Ã ºÃ  Ã §Ã ·Ã ¼Ã µÃ ¯Ã ¿ Ã Ã ¿Ã Ã Ã Ã ¬Ã Ã ¿Ã Ã  General State Laboratory 30. Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ´Ã ¿ÃÃ ¿Ã ¹Ã ¯Ã ±Ã  Greek Highway Fund 31. Ã Ã ¸Ã ½Ã ¹Ã ºÃ  Ã Ã ±ÃÃ ¿Ã ´Ã ¹Ã Ã Ã Ã ¹Ã ±Ã ºÃ  Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ Ã Ã ¸Ã ·Ã ½Ã Ã ½ University of Athens 32. Ã Ã Ã ¹Ã Ã Ã ¿Ã Ã ­Ã »Ã µÃ ¹Ã ¿ Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã  University of Thessaloniki 33. Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ¯Ã Ã µÃ ¹Ã ¿ Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ ÃÃ Ã ¬Ã ºÃ ·Ã  University of Thrace 34. Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿Ã University of Aegean 35. Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ ÃÃ Ã ±Ã ½Ã ½Ã ¯Ã ½Ã Ã ½ University of Ioannina 36. Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ Ã Ã ±Ã Ã Ã Ã ½ University of Patras 37. Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã  University of Macedonia 38. Ã Ã ¿Ã »Ã Ã Ã µÃ Ã ½Ã µÃ ¯Ã ¿ Ã Ã Ã ®Ã Ã ·Ã  Polytechnic School of Crete 39. Ã £Ã ¹Ã ²Ã ¹Ã Ã ±Ã ½Ã ¯Ã ´Ã µÃ ¹Ã ¿Ã  Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ± Ã £Ã Ã ¿Ã »Ã ® Ã ¤Ã µÃ Ã ½Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ÃÃ ±Ã ³Ã ³Ã µÃ »Ã ¼Ã ¬Ã Ã Ã ½ Sivitanidios Technical School 40. Ã Ã ¹Ã ³Ã ¹Ã ½Ã ®Ã Ã µÃ ¹Ã ¿ Ã Ã ¿Ã Ã ¿Ã ºÃ ¿Ã ¼Ã µÃ ¯Ã ¿ Eginitio Hospital 41. Ã Ã Ã µÃ Ã ±Ã ¯Ã µÃ ¹Ã ¿ Ã Ã ¿Ã Ã ¿Ã ºÃ ¿Ã ¼Ã µÃ ¯Ã ¿ Areteio Hospital 42. Ã Ã ¸Ã ½Ã ¹Ã ºÃ  Ã Ã ­Ã ½Ã Ã Ã ¿ Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ±Ã  Ã Ã ¹Ã ¿Ã ¯Ã ºÃ ·Ã Ã ·Ã  National Centre of Public Administration 43. Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ·Ã ¼Ã ¿Ã Ã ¯Ã ¿Ã Ã ¥Ã »Ã ¹Ã ºÃ ¿Ã  Ã .Ã . Public Material Ã anagement Organisation 44. Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½ Farmers' Insurance Organisation 45. Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã £Ã Ã ¿Ã »Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¹Ã Ã ¯Ã Ã ½ School Building Organisation 46. Ã Ã µÃ ½Ã ¹Ã ºÃ  Ã ÃÃ ¹Ã Ã µÃ »Ã µÃ ¯Ã ¿ Ã £Ã Ã Ã ±Ã Ã ¿Ã  (2) Army General Staff 47. Ã Ã µÃ ½Ã ¹Ã ºÃ  Ã ÃÃ ¹Ã Ã µÃ »Ã µÃ ¯Ã ¿ Ã Ã ±Ã Ã Ã ¹Ã ºÃ ¿Ã  (2) Navy General Staff 48. Ã Ã µÃ ½Ã ¹Ã ºÃ  Ã ÃÃ ¹Ã Ã µÃ »Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã ¿ÃÃ ¿Ã Ã ¯Ã ±Ã  (2) Airforce General Staff 49. Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ® Ã Ã Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã ­Ã Ã ³Ã µÃ ¹Ã ±Ã  Greek Atomic Energy Commission 50. Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ºÃÃ ±Ã ¯Ã ´Ã µÃ Ã Ã ·Ã  Ã Ã ½Ã ·Ã »Ã ¯Ã ºÃ Ã ½ General Secretariat for Further Education SPAIN Presidencia del Gobierno Office of the Prime Minister Ministerio de Asuntos Exteriores Ministry of Foreign Affairs Ministerio de Justicia Ministry of Justice Ministerio de Defensa Ministry of Defence Ministerio de Hacienda Ministry of Finance Ministerio de Interior Ministry of the Interior Ministerio de Fomento Ministry of Internal Development Ministerio de EducaciÃ ³n, Cultura y Deportes Ministry of Education, Culture and Sport Ministerio de Trabajo y Asuntos Sociales Ministry of Labour and Social Affairs Ministerio de Agricultura, Pesca y AlimentaciÃ ³n Ministry of Agriculture, Fisheries and Food Ministerio de la Presidencia Ministry of the Office of the Prime Minister Ministerio de Administraciones PÃ ºblicas Ministry of Public Administration Ministerio de Sanidad y Consumo Ministry of Health and Consumer Affairs Ministerio de EconomÃ ­a Ministry of Economic Affairs Ministerio de Medio Ambiente Ministry of the Environment Ministerio de Ciencia y TecnologÃ ­a Ministry of Science and Technology FRANCE 1. Ministries  Services du Premier ministre  Office of the Prime Minister  MinistÃ ¨re des affaires Ã ©trangÃ ¨res  Ministry of Foreign Affairs  MinistÃ ¨re des affaires sociales, du travail et de la solidaritÃ ©  Ministry of Social Affairs, Labour and Solidarity  MinistÃ ¨re de l'agriculture, de l'alimentation, de la pÃ ªche et des affaires rurales  Ministry of Agriculture, Food, Fisheries and Rural Affairs  MinistÃ ¨re de la culture et de la communication  Ministry of Culture and Communication  MinistÃ ¨re de la dÃ ©fense (3)  Ministry of Defence  MinistÃ ¨re de l'Ã ©cologie et du dÃ ©veloppement durable  Ministry of Ecology and Sustainable Development  MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie  Ministry of Economic Affairs, Finance and Industry  MinistÃ ¨re de l'Ã ©quipement, des transports, du logement, du tourisme et de la mer  Ministry of Infrastructure, Transport, Housing, Tourism and the Sea  MinistÃ ¨re de la fonction publique, de la rÃ ©forme de l'Etat et de l'amÃ ©nagement du territoire  Ministry of the Civil Service, State Reform and Regional Planning  MinistÃ ¨re de l'intÃ ©rieur, de la sÃ ©curitÃ © intÃ ©rieure et des libertÃ ©s locales  Ministry of the Interior, Internal Security and Local Freedoms  MinistÃ ¨re de la justice  Ministry of Justice  MinistÃ ¨re de la jeunesse, de l'Ã ©ducation nationale et de la recherche  Ministry of Youth, Education and Research  MinistÃ ¨re de l'outre-mer  Ministry of Overseas Territories  MinistÃ ¨re de la santÃ ©, de la famille et des personnes handicapÃ ©es  Ministry of Health, the Family and Disabled Persons  MinistÃ ¨re des sports  Ministry of Sport 2. National public establishments  AcadÃ ©mie de France Ã Rome  Academy of France in Rome  AcadÃ ©mie de marine  Naval Academy  AcadÃ ©mie des sciences d'outre-mer  Overseas Academy of Sciences  Agence centrale des organismes de sÃ ©curitÃ © sociale (ACOSS)  Central Agency for Social Security Bodies  Agence nationale pour l'amÃ ©lioration des conditions de travail (ANACT)  National Agency for the Improvement of Working Conditions  Agence nationale pour l'amÃ ©lioration de l'habitat (ANAH)  National Agency for the Improvement of the Habitat  Agence nationale pour l'indemnisation des franÃ §ais d'outre-mer (ANIFOM)  National Agency for Compensation of French Overseas Nationals  AssemblÃ ©e permanente des chambres d'agriculture (APCA)  Permanent Assembly of the Regional Chambers of Agriculture  BibliothÃ ¨que nationale de France  National Library of France  BibliothÃ ¨que nationale et universitaire de Strasbourg  National and University Library of Strasbourg  BibliothÃ ¨que publique d'information  Public Information Library  Caisse des dÃ ©pÃ ´ts et consignations  Deposits and Consignments Fund  Caisse nationale des autoroutes (CNA)  National Highways Fund  Caisse nationale militaire de sÃ ©curitÃ © sociale (CNMSS)  National Social Security Fund for the Military  Centre des monuments nationaux (CMN)  National Monuments Centre  Caisse de garantie du logement locatif social  Social Housing Guarantee Fund  Casa de Velasquez  Casa de VelÃ ¡zquez  Centre d'enseignement zootechnique  Centre for Zootechnical Studies  Centre d'Ã ©tudes du milieu et de pÃ ©dagogie appliquÃ ©e du ministÃ ¨re de l'agriculture  Ministry of Agriculture's Centre for Environmental Studies and Applied Teaching  Centre d'Ã ©tudes supÃ ©rieures de sÃ ©curitÃ © sociale  Centre for Higher Social Security Studies  Centres de formation professionnelle agricole  Agricultural Training Centres  Centre national d'art et de culture Georges Pompidou  Georges Pompidou National Centre of Art and Culture  Centre national de la cinÃ ©matographie  National Cinematography Centre  Centre national d'Ã ©tudes et de formation pour l'enfance inadaptÃ ©e  National Study and Training Centre for Professionals working with Children with Adaptation Difficulties  Centre national d'Ã ©tudes et d'expÃ ©rimentation du machinisme agricole, du gÃ ©nie rural, des eaux et des forÃ ªts (CEMAGREF)  National Institute for Agricultural and Environmental Engineering  Centre national des lettres  National Literary Arts Centre  Centre national de documentation pÃ ©dagogique  National Teaching Documentation Centre  Centre national des oeuvres universitaires et scolaires (CNOUS)  National Centre for Assistance to School and University Students  Centre hospitalier des Quinze-Vingts  Quinze-Vingts Hospital  Centre national de promotion rurale de Marmilhat  Marmilhat National Rural Development Centre  Centres d'Ã ©ducation populaire et de sport (CREPS)  Adult Education and Sports Centres  Centres rÃ ©gionaux des Ã uvres universitaires (CROUS)  Regional Centres for Assistance to University Students  Centres rÃ ©gionaux de la propriÃ ©tÃ © forestiÃ ¨re  Regional Forest Property Centres  Centre de sÃ ©curitÃ © sociale des travailleurs migrants  Social Security Centre for Migrant Workers  Commission des opÃ ©rations de bourse  Stock Exchange Operations Commission  Conseil supÃ ©rieur de la pÃ ªche  Fisheries Council  Conservatoire de l'espace littoral et des rivages lacustres  Coast and Lakeshore Conservation Agency  Conservatoire national supÃ ©rieur de musique de Paris  Paris Higher National Music Conservatoire  Conservatoire national supÃ ©rieur de musique de Lyon  Lyon Higher National Music Conservatoire  Conservatoire national supÃ ©rieur d'art dramatique  National Drama School  Ã cole centrale  Lyon  National College of Engineering and Research, Lyon  Ã cole centrale des arts et manufactures  National College of Engineering and Science, Paris  Ecole du Louvre  Ecole du Louvre Art  Ã cole franÃ §aise d'archÃ ©ologie d'AthÃ ¨nes  French School of Archaeology in Athens  Ã cole franÃ §aise d'ExtrÃ ªme-Orient  French School of Far East Studies  Ã cole franÃ §aise de Rome  French School in Rome  Ã cole des hautes Ã ©tudes en sciences sociales  College of Advanced Studies in Social Sciences  Ã cole nationale d'administration  National Public Administration College  Ã cole nationale de l'aviation civile (ENAC)  National Civil Aviation College  Ã cole nationale des Chartes  Chartres National College  Ã cole nationale d'Ã ©quitation  National Equitation College  Ã cole nationale du gÃ ©nie rural des eaux et des forÃ ªts (ENGREF)  National College of Rural, Water and Forestry Engineering  Ã coles nationales d'ingÃ ©nieurs  National Engineering Colleges  Ã cole nationale d'ingÃ ©nieurs des techniques des industries agricoles et alimentaires  National College for Agro-Food Industry Engineers  Ã coles nationales d'ingÃ ©nieurs des travaux agricoles  National College of Agricultural Engineers  Ecole nationale du gÃ ©nie de l'eau et de l'environnement de Strasbourg  Strasbourg National College of Water and Environmental Engineering  Ã cole nationale de la magistrature  National College for the Judiciary  Ã coles nationales de la marine marchande  National Merchant Navy Colleges  Ã cole nationale de la santÃ © publique (ENSP)  National Public Health College  Ã cole nationale de ski et d'alpinisme  National Skiing and Mountaineering College  Ã cole nationale supÃ ©rieure agronomique  Montpellier  Montpellier National Higher College of Agronomy  Ã cole nationale supÃ ©rieure agronomique  Rennes  National Higher College of Agronomy, Rennes  Ã cole nationale supÃ ©rieure des arts dÃ ©coratifs  National Higher College of the Decorative Arts  Ã cole nationale supÃ ©rieure des arts et industries  Strasbourg  National Higher College of Arts and Industries, Strasbourg  Ã cole nationale supÃ ©rieure des arts et industries textiles  Roubaix  National Higher College of Arts and Textile Industries, Roubaix  Ã coles nationales supÃ ©rieures d'arts et mÃ ©tiers  National Higher Colleges of Engineering  Ã cole nationale supÃ ©rieure des beaux-arts  National Higher College of Fine Arts  Ã cole nationale supÃ ©rieure des bibliothÃ ©caires  National Higher College for Librarians  Ã cole nationale supÃ ©rieure de cÃ ©ramique industrielle  National Higher College of Industrial Ceramics  Ã cole nationale supÃ ©rieure de l'Ã ©lectronique et de ses applications (ENSEA)  National Higher College of Electronics and Electrical Engineering  Ã cole nationale supÃ ©rieure des industries agricoles alimentaires  National Higher College for the Agri-Food Industries  Ã cole nationale supÃ ©rieure du paysage  National Higher College of Landscape Design  Ã coles nationales vÃ ©tÃ ©rinaires  National Colleges of Veterinary Medicine  Ã cole nationale de voile  National Sailing College  Ã coles normales nationales d'apprentissage  National Teacher Training Colleges  Ã coles normales supÃ ©rieures  Higher Teacher Training Colleges  Ã cole polytechnique  Polytechnical College  Ã cole technique professionnelle agricole et forestiÃ ¨re de Meymac (CorrÃ ¨ze)  Meymac Agricultural and Forrestry Training College (CorrÃ ¨ze)  Ã cole de sylviculture  Crogny (Aube)  Crogny Forrestry College (Aube)  Ã cole de viticulture et d'oenologie de la Tour-Blanche (Gironde)  Tour Blanche College of Viticulture and Oenology (Gironde)  Ã cole de viticulture  Avize (Marne)  Avize Viticulture College (Marne)  HÃ ´pital national de Saint-Maurice  Saint-Maurice National Hospital  Ã tablissement national des invalides de la marine (ENIM)  National Social Security Institute for Disabled Sea Workers  Ã tablissement national de bienfaisance Koenigswarter  Koenigswarter National Charitable Organisation  Ã tablissement de maÃ ®trise d'ouvrage des travaux culturels (EMOC)  Corporation for Supervision of Work on State-Owned Buildings of Cultural or Educational Interest  Ã tablissement public du musÃ ©e et du domaine national de Versailles  Public Corporation for the Museum and National Domain of Versailles  Fondation Carnegie  Carnegie Foundation  Fondation Singer-Polignac  Singer-Polignac Foundation  Fonds d'action et de soutien pour l'intÃ ©gration et la lutte contre les discriminations  Action and Support Fund for Integration and the Fight against Discrimination  Institut de l'Ã ©levage et de mÃ ©decine vÃ ©tÃ ©rinaire des pays tropicaux (IEMVPT)  Institute for Stockfarming and Veterinary Medicine in Tropical Countries  Institut franÃ §ais d'archÃ ©ologie orientale du Caire  French Eastern Archaeology Institute in Cairo  Institut franÃ §ais de l'environnement  French Environmental Institute  Institut gÃ ©ographique national  National Geographical Institute  Institut industriel du Nord  Industrial Institute of the Nord Region  Institut national agronomique de Paris-Grignon  Paris-Grignon National Agronomics Institute,  Institut national des appellations d'origine (INAO)  National Institute for Designations of Origin  Institut national d'astronomie et de gÃ ©ophysique (INAG)  National Astronomy and Geophysics Institute  Institut national de la consommation (INC)  National Consumption Institute  Institut national d'Ã ©ducation populaire (INEP)  National Adult Education Institute  Institut national d'Ã ©tudes dÃ ©mographiques (INED)  National Institute of Demographic Studies  Institut national des jeunes aveugles  Paris  National Institute for Young Blind People, Paris  Institut national des jeunes sourds  Bordeaux  National Institute for Young Deaf People, Bordeaux  Institut national des jeunes sourds  ChambÃ ©ry  National Institute for Young Deaf People, ChambÃ ©ry  Institut national des jeunes sourds  Metz  National Institute for Young Deaf People, Metz  Institut national des jeunes sourds  Paris  National Institute for Young Deaf People, Paris  Institut national du patrimoine  French National Heritage Institute  Institut national de physique nuclÃ ©aire et de physique des particules (I.N2.P3)  National Institute of Nuclear Physics and Particle Physics  Institut national de la propriÃ ©tÃ © industrielle  National Intellectual Property Institute  Institut national de recherches archÃ ©ologiques prÃ ©ventives  National Institute for Preventive Archaeological Research  Institut national de recherche pÃ ©dagogique (INRP)  National Institute for Educational Research  Institut national des sports et de l'Ã ©ducation physique  National Institute for Sport and Physical Education  Instituts nationaux polytechniques  National Polytechnical Colleges  Instituts nationaux des sciences appliquÃ ©es  National Institutes of Applied Sciences  Institut national supÃ ©rieur de chimie industrielle de Rouen  Rouen Higher National Institute of Industrial Chemistry  Institut national de recherche en informatique et en automatique (INRIA)  National Institute for Computer Science and Control Research  Institut national de recherche sur les transports et leur sÃ ©curitÃ © (INRETS)  National Institute for Transport and Safety Research  Instituts rÃ ©gionaux d'administration  Regional Public Administration Colleges  Institut supÃ ©rieur des matÃ ©riaux et de la construction mÃ ©canique de Saint-Ouen  Saint-Ouen Higher Institute of Materials and Mechanical Construction  MusÃ ©e Auguste-Rodin  Auguste-Rodin Museum  MusÃ ©e de l'armÃ ©e  Military Museum  MusÃ ©e Gustave-Moreau  Gustave-Moreau Museum  MusÃ ©e du Louvre  Louvre Museum  MusÃ ©e du quai Branly  Quai Branly Museum  MusÃ ©e national de la marine  Naval Museum  MusÃ ©e national J.-J.-Henner  National J.J. Henner Museum  MusÃ ©e national de la LÃ ©gion d'honneur  National Museum of the Legion of Honour  MusÃ ©um national d'histoire naturelle  National Natural History Museum  Office de coopÃ ©ration et d'accueil universitaire  University Cooperation and Reception Office  Office franÃ §ais de protection des rÃ ©fugiÃ ©s et apatrides  French Office for the Protection of Refugees and Stateless Persons  Office national de la chasse et de la faune sauvage  National Office for Hunting and Wild Fauna  Office national d'information sur les enseignements et les professions (ONISEP)  National Office for Information on Higher Education and Careers  Office des migrations internationales (OMI)  International Migration Office  Office universitaire et culturel franÃ §ais pour l'AlgÃ ©rie  French University and Cultural Office for Algeria  Palais de la dÃ ©couverte  Discovery Museum  Parcs nationaux  National Parks  Syndicat des transports parisiens d'Ile-de-France  Ile-de-France and Paris Transport Authority  Thermes nationaux  Aix-les-Bains  National Thermal Baths at Aix-les-Bains 3. Autre organisme public nationalOther national public body  Union des groupements d'achats publics (UGAP)  Public Procurement Department IRELAND President's Establishment Houses of theOireachtas [Parliament] and European Parliament Department of theTaoiseach [Prime Minister] Central Statistics Office Department of Finance Office of the Comptroller and Auditor General Office of the Revenue Commissioners Office of Public Works State Laboratory Office of the Attorney General Office of the Director of Public Prosecutions Valuation Office Civil Service Commission Office of the Ombudsman Chief State Solicitor's Office Department of Justice, Equality and Law Reform Courts Service Prisons Service Office of the Commissioners of Charitable Donations and Bequests Department of the Environment and Local Government Department of Education and Science Department of Communications, Marine and Natural Resources Department of Agriculture and Food Department of Transport Department of Health and Children Department of Enterprise, Trade and Employment Department of Arts, Sports and Tourism Department of Defence Department of Foreign Affairs Department of Social and Family Affairs Department of Community, Rural andGaeltacht [Gaelic speaking regions] Affairs Arts Council National Gallery. ITALY 1. Purchasing bodies 1. Presidenza del Consiglio dei Ministri Presidency of the Council of Ministers 2. Ministero degli Affari Esteri Ministry of Foreign Affairs 3. Ministero dell'Interno Ministry of Interior 4. Ministero della Giustizia Ministry of Justice 5. Ministero della Difesa Ministry of Defence (4) 6. Ministero dell'Economia e delle Finanze Ministry of Economy and Finance (former Ministry of Treasury and Ministry of Finance) 7. Ministero delle AttivitÃ Produttive Ministry of Productive Activities (former Ministry of Industry, trade, handicraft tourism and Ministry of foreign trade) 8. Ministero delle Comunicazioni Ministry of Communications (former Ministry of posts and telecommunications) 9. Ministero delle Politiche agricole e forestali Ministry of Agricultural and Forestal Policies (former Ministry of agricultural resources) 10. Ministero dell'Ambiente e tutela del Territorio Ministry of Environment and defence of Territory (former Ministry of environment) 11. Ministero delle Infrastrutture e Transporti Ministry of Infrastructures and Transports (former Ministry of transports and Ministry of Public works) 12. Ministero del Lavoro e delle politiche sociali Ministry of Employment and social policies (former Ministry of employment and social security) 13. Ministero della Salute Ministry of Health 14. Ministero dell'Istruzione, UniversitÃ e Ricerca Ministry of Education, University and scientific Research 15. Ministero per i Beni e le attivitÃ culturali Ministry for Cultural heritage and activities 2. Other national public body ONSIP SPA (Concessionnaire of Public Informatic Services) (5) CONSIP (Concessionaria Servizi Informatici Pubblici) LUXEMBOURG 1. MinistÃ ¨re de l'Agriculture, de la Viticulture et du DÃ ©veloppement rural: Administration des services techniques de l'agriculture. 1. Ministry of Agriculture, Viticulture and Rural Development: Administration of Agricultural Technical Departments 2. MinistÃ ¨re des Affaires Ã ©trangÃ ¨res, du Commerce extÃ ©rieur, de la CoopÃ ©ration et de la DÃ ©fense: ArmÃ ©e. 2. Ministry of Foreign Affairs, Foreign Trade, Cooperation and Defence: Army 3. MinistÃ ¨re de l'Education nationale, de la Formation professionnelle et des Sports: LycÃ ©es d'enseignement secondaire et d'enseignement secondaire technique. 3. Ministry of Education, Vocational Training and Sport: Secondary Schools and Secondary Technical Schools 4. MinistÃ ¨re de l'Environnement: Administration de l'environnement. 4. Ministry of the Environment: Environment Administration 5. MinistÃ ¨re d'Etat, dÃ ©partement des Communications: Entreprise des P et T (Postes seulement). 5. Ministry of the State, Communications Department: Postal Services and Telecommunications Company (Post division only) 6. MinistÃ ¨re de la Famille, de la SolidaritÃ © sociale et de la Jeunesse: Maisons de retraite de l'Etat, Homes d'enfants. 6. Ministry of the Family, Social Solidarity and Youth: State retirement homes, children's homes 7. MinistÃ ¨re de la Fonction publique et de la RÃ ©forme administrative: Centre informatique de l'Etat, Service central des imprimÃ ©s et des fournitures de bureau de l'Etat. 7. Ministry of the Civil Service and Administrative Reform: State Computer Science Centre, Central Department for State Printed Matter and Office Supplies 8. MinistÃ ¨re de la Justice: Etablissements pÃ ©nitentiaires. 8. Ministry of Justice: Penitentiary Institutions 9. MinistÃ ¨re de l'IntÃ ©rieur: Police grand-ducale, Service national de la protection civile. 9. Ministry of the Interior: National Police Service, National Civil Protection Office 10. MinistÃ ¨re des Travaux publics: Administration des bÃ ¢timents publics; Administration des ponts et chaussÃ ©es. 10. Ministry of Public Works: Public Buildings Administration; Bridges and Roads Administration NETHERLANDS Ministerie van Algemene Zaken(Ministry of General Affairs)  Bestuursdepartement (Central policy and staff departments)  Bureau van de Wetenschappelijke Raad voor het Regeringsbeleid (Advisory Council on Government Policy)  Rijksvoorlichtingsdienst: (The Netherlands Government Information Service) Ministerie van Binnenlandse Zaken en Koninkrijksrelaties(Ministry of the Interior)  Bestuursdepartement (Central policy and staff departments)  Agentschap Informatievoorziening Overheidspersoneel (IVOP) (Agency for Government Personnal Information )  Centrale Archiefselectiedienst (CAS) (Central Records Selection Service)  Algemene Inlichtingen- en Veiligheidsdienst (AIVD) (General Intelligence and Security Service)  Beheerorganisatie GBA (Personnel Records and Travel Documents Agency)  Organisatie Informatie- en communicatietechnologie OOV (ITO) (Information and Communication Technology Organisation)  Korps Landelijke Politiediensten (National Police Services Agency) Ministerie van Buitenlandse Zaken(Ministry of Foreign Affairs)  Directoraat Generaal Regiobeleid en Consulaire Zaken (DGRC) (Directorate-General for Regional Policy and Consular Affairs)  Directoraat Generaal Politieke Zaken (DGPZ) (Directorate-General for Political Affairs)  Directoraat Generaal Internationale Samenwerking (DGIS) (Directorate-General for International Cooperation)  Directoraat Generaal Europese Samenwerking (DGES) (Directorate-General for European Cooperation)  Centrum tot Bevordering van de Import uit Ontwikkelingslanden (CBI) (Centre for the Promotion of Imports from Developing Countries)  Centrale diensten ressorterend onder P/PlvS (support services falling under the Secretary-General and Deputy Secretary-General)  Buitenlandse Posten (ieder afzonderlijk) (the various Foreign Missions) Ministerie van Defensie(Ministry of Defence)  Bestuursdepartement (Central policy and staff departments)  Staf Defensie Interservice Commando (DICO) (Staff Defence Interservice Command for Support Services)  Defensie Telematica Organisatie (DTO) (Defence Telematics Organisation)  Centrale directie van de Dienst Gebouwen, Werken en Terreinen (Defence Infrastructure Agence, Central Directorate)  De afzonderlijke regionale directies van de Dienst Gebouwen, Werken en Terreinen (Defence Infrastructure Agency, Regional Directorates)  Directie Materieel Koninklijke Marine (Directorate of Material Royal Netherlands Navy)  Directie Materieel Koninklijke Landmacht Directorate of Material Royal Netherlands Army)  Directie Materieel Koninklijke Luchtmacht (Directorate of Material Royal Netherlands Air Force)  Landelijk Bevoorradingsbedrijf Koninklijke Landmacht (LBBKL) (Royal Netherlands Army National Supply Agency)  Defensie Pijpleiding Organisatie (DPO) (Defence Pipeline Organisation)  Logistiek Centrum Koninklijke Luchtmacht (Logistic Centre Royal Netherlands Air Force)  Koninklijke Marine, Marinebedrijf (Royal Netherlands Navy, Maintenance Esthablishment) Ministerie van Economische Zaken(Ministry of Economic Affairs)  Bestuursdepartement (Central policy and staff departments)  Centraal Bureau voor de Statistiek (CBS) (Netherlands Central Bureau of Statistics)  Centraal Planbureau (CPB) (Central Plan Bureau)  Bureau voor de IndustriÃ «le Eigendom (BIE) (Industrial Property Office)  Senter (Senter)  Staatstoezicht op de Mijnen (SodM) (State Supervision of Mines)  Nederlandse Mededingingsautoriteit (NMa) (Netherlands Competition Authority)  Economische Voorlichtingsdienst (EVD) (Netherlands Foreign Trade Agency)  Nederlandse Onderneming voor Energie en Milieu BV (Novem) (Agency for Energy and Environment)  Agentschap Telecom (Telecom Agency) Ministerie van FinanciÃ «n(Ministry of Finance)  Bestuursdepartement (Central policy and staff departments)  Belastingdienst Automatiseringscentrum (Tax and Custom Computer and Software Centre)  Belastingdienst (Tax and Customs Administration)  de afzonderlijke Directies der Rijksbelastingen (the various Divisions of the Tax and Customs Administration throughout the Netherlands)  Fiscale Inlichtingen- en Opsporingsdienst (incl. Economische Controle dienst (ECD)) (Fiscal Information and Investigation Service (the Economic Investigation Service included))  Belastingdienst Opleidingen (Tax and Customs Training Centre)  Dienst der Domeinen (State Property Service) Ministerie van Justitie(Ministry of Justice)  Bestuursdepartement (Central policy and staff departments)  Dienst JustitiÃ «le Inrichtingen (Correctional Institutions Agency)  Raad voor de Kinderbescherming (Child Care and Protection Agency)  Centraal Justitie Incasso Bureau (Central Fine Collection Agency)  Openbaar Ministerie (Public Prosecution Service)  Immigratie en Naturalisatiedienst (Immigration and Naturalisation Service)  Nederlands Forensisch Instituut (Netherlands Forensic Institute)  Raad voor de Rechtspraak (Judicial Management and Advisory Board) Ministerie van Landbouw, Natuurbeheer en Visserij(Ministry of Agriculture, Nature Management and Fisheries)  Bestuursdepartement (Central policy and staff departments)  Agentschap Landelijke Service bij Regelingen (LASER) (National Service for the Implementation of Regulations (Agency))  Agentschap Plantenziekte kundige Dienst (PD) (Plant Protection Service (Agency))  Algemene Inspectiedienst (AID) (General Inspection Service)  De afzonderlijke Regionale Beleidsdirecties (Regional Policy departments)  Agentschap Bureau Heffingen (Levies Office (Agency))  Dienst Landelijk Gebied (DLG) (Government Service for Sustainable Rural Development )  De afzonderlijke Regionale Beleidsdirecties Ministerie van Onderwijs, Cultuur en Wetenschappen(Ministry of Education, Culture and Science)  Bestuursdepartement (Central policy and staff departments)  Inspectie van het Onderwijs (Inspectorate of Education)  Inspectie Cultuurbezit (Inspectorate of cultural heritage)  Centrale FinanciÃ «n Instellingen (Central Funding of Institutions Agency)  Nationaal archief (National Archives)  Rijksdienst voor de archeologie (State inspectorate for archaeology)  Rijksarchiefinspectie (Public Records Inspectorate)  Adviesraad voor Wetenschaps- en Technologiebeleid (Advisory Council for Science and Technology Policy)  Onderwijsraad (Education Council)  Rijksinstituut voor Oorlogsdocumentatie  Instituut Collectie Nederland (Netherlands Institute for Cultural Heritage)  Raad voor Cultuur (Council for Culture)  Rijksdienst voor de Monumentenzorg (Netherlands Department for Conservation of Monuments)  Rijksdienst Oudheidkundig Bodemonderzoek (National Service for archaeological heritage) Ministerie van Sociale Zaken en Werkgelegenheid(Ministry of Social Affairs and Employment)  Bestuursdepartement (Central policy and staff departments) Ministerie van Verkeer en Waterstaat(Ministry of Transport, Public Works and Watermanagement)  Bestuursdepartement (Central policy and staff departments)  Directoraat-Generaal Luchtvaart (Directorate-General for Civil Aviation)  Directoraat-Generaal Goederenvervoer (Directorate-General for Freight Transport)  Directoraat-Generaal Personenvervoer Directorate-General for Passenger Transport)  Directoraat-Generaal Rijkswaterstaat (Directorate-General of Public Works and Water Management)  Hoofdkantoor Directoraat-Generaal Rijks Waterstaat (Public Works and Water Management Head Office)  De afzonderlijke regionale directies van Rijkswaterstaat (Each individual regional department of the Directorate-General of Public Works and Water Management)  De afzonderlijke specialistische diensten van Rijkswaterstaat (Each individual specialist service of the Directorate-General of Public Works and Water Management)  Directoraat-Generaal Water (Directorate-General for Water Affairs)  Inspecteur-Generaal, Inspectie Verkeer en Waterstaat (Inspector-General, Transport and Water Management Inspectorate)  Divisie Luchtvaart van de Inspecteur-Generaal, Inspectie Verkeer en Waterstaat (Civil Aviation Authority of the Inspector-General, Transport and Water Management Inspectorate)  Divisie Vervoer van de Inspecteur-Generaal, Inspectie Verkeer en Waterstaat (Transport Inspectorate of the Inspector-General, Transport and Water Management Inspectorate)  Divisie Scheepvaart van de Inspecteur-Generaal, Inspectie Verkeer en Waterstaat (Shipping Inspectorate Netherlands of the Inspector-General, Transport and Water Management Inspectorate)  Centrale Diensten (Central Services)  Koninklijk Nederlands Meteorologisch Instituut (KNMI) (Royal Netherlands Meteorological Institute) Ministerie van Volkshuisvesting, Ruimtelijke Ordening en Milieubeheer(Ministry for Housing, Spatial Planning and the Environment)  Bestuursdepartement (Central policy and staff departments)  Directoraat-Generaal Wonen (Directorate General for Housing)  Directoraat-Generaal Ruimte (Directorate General for Spatial Policy)  Directoraat General Milieubeheer (Directorate General for Environmental Protection)  Rijksgebouwendienst (Government Buildings Agency)  VROM inspectie (Inspectorate) Ministerie van Volksgezondheid, Welzijn en Sport(Ministry of Health, Welfare Sports)  Bestuursdepartement (Central policy and staff departments)  Inspectie Gezondheidsbescherming, Waren en Veterinaire Zaken (Inspectorate for Health Protection and Veterinary Public Health)  Inspectie Gezondheidszorg (Health Care Inspectorate)  Inspectie Jeugdhulpverlening en Jeugdbescherming (Youth Services and Youth Protection Inspectorate)  Rijksinstituut voor de Volksgezondheid en Milieu (RIVM) (National Institute of Public Health and Environment)  Sociaal en Cultureel Planbureau (Social and Cultural Planning Office)  Agentschap t.b.v. het College ter Beoordeling van Geneesmiddelen (Medicines Evaluation Board Agency) Tweede Kamer der Staten-Generaal(Second Chamber of the States General) Eerste Kamer der Staten-Generaal(First Chamber of the States General) Raad van State(Council of State) Algemene Rekenkamer(Netherlands Court of Audit) Nationale Ombudsman(National Ombudsman) Kanselarij der Nederlandse Orden(Chancellery of the Netherlands Order) Kabinet der Koningin(Queen's Cabinet) AUSTRIA 1. Bundeskanzleramt Federal Chancellery 2. Bundesministerium fÃ ¼r auswÃ ¤rtige Angelegenheiten Federal Ministry for Foreign Affairs 3. Bundesministerium fÃ ¼r Bildung, Wissenschaft und Kultur Federal Ministry for Education, Science and Culture 4. Bundesministerium fÃ ¼r Finanzen Federal Ministry of Finance 5. Bundesministerium fÃ ¼r Gesundheit und Frauen Federal Ministry of Health and Women 6. Bundesministerium fÃ ¼r Inneres Federal Ministry of Internal Affairs 7. Bundesministerium fÃ ¼r Justiz Federal Ministry of Justice 8. Bundesministerium fÃ ¼r Landesverteidigung Federal Ministry of Defence 9. Bundesministerium fÃ ¼r Land- und Forstwirtschaft, Umwelt und Wasserwirtschaft Federal Ministry for Agriculture and Forestry, the Environment and Water Management 10. Bundesministerium fÃ ¼r soziale Sicherheit, Generationen und Konsumentenschutz Federal Ministry for Social Security, Generations and Consumer Protection 11. Bundesministerium fÃ ¼r Verkehr, Innovation und Technologie Federal Ministry for Transport, Innovation and Technology 12. Bundesministerium fÃ ¼r Wirtschaft und Arbeit Federal Ministry for Economic Affairs and Employment 13. Bundesamt fÃ ¼r Eich- und Vermessungswesen Federal Office for Calibration and Measurement 14. Ã sterreichische Forschungs- und PrÃ ¼fzentrum Arsenal Gesellschaft m.b.H Austrian Research and Test Centre Arsenal Ltd 15. BundesprÃ ¼fanstalt fÃ ¼r Kraftfahrzeuge Federal Testing Institute for Automobiles 16. Bundesbeschaffung G.m.b.H Federal Procurement Ltd 17. Bundesrechenzentrum G.m.b.H Federal Data Processing Centre Ltd PORTUGAL  PresidÃ ªncia do Conselho de Ministros; Presidency of the Council of Ministers  MinistÃ ©rio das FinanÃ §as; Ministry of Finance  MinistÃ ©rio da Defesa Nacional; (6) Ministry of Defence  MinistÃ ©rio dos NegÃ ³cios Estrangeiros e das Comunidades Portuguesas; Ministry of Foreign Affairs and Portuguese Communities  MinistÃ ©rio da AdministraÃ §Ã £o Interna; Ministry of Internal Affairs  MinistÃ ©rio da JustiÃ §a; Ministry of Justice  MinistÃ ©rio da Economia; Ministry of Economy  MinistÃ ©rio da Agricultura, Desenvolvimento Rural e Pescas; Ministry of Agriculture, Rural Development and Fishing  MinistÃ ©rio da EducaÃ §Ã £o; Ministry of Education  MinistÃ ©rio da CiÃ ªncia e do Ensino Superior; Ministry of Science and University Education  MinistÃ ©rio da Cultura; Ministry of Culture  MinistÃ ©rio da SaÃ ºde; Ministry of Health  MinistÃ ©rio da SeguranÃ §a Social e do Trabalho; Ministry of Social Security and Labour  MinistÃ ©rio das Obras PÃ ºblicas, Transportes e HabitaÃ §Ã £o; Ministry of Public Works, Transports and Housing  MinistÃ ©rio das Cidades, Ordenamento do TerritÃ ³rio e Ambiente. Ministry of Cities, Land Management and Environment FINLAND OIKEUSKANSLERINVIRASTO  JUSTITIEKANSLERSÃ MBETET OFFICE OF THE CHANCELLOR OF JUSTICE KAUPPA- JA TEOLLISUUSMINISTERIÃ   HANDELS- OCH INDUSTRIMINISTERIET MINISTRY OF TRADE AND INDUSTRY Kuluttajavirasto  Konsumentverket Finnish Consumer Agency Kilpailuvirasto  Konkurrensverket Finnish Competition Authority Kuluttajavalituslautakunta  KonsumentklagonÃ ¤mnden Consumer Complaint Board Patentti- ja rekisterihallitus  Patent- och registerstyrelsen National Board of Patents and Registration LIIKENNE- JA VIESTINTÃ MINISTERIÃ   KOMMUNIKATIONSMINISTERIET MINISTRY OF TRANSPORT AND COMMUNICATIONS ViestintÃ ¤virasto  Kommunikationsverket Finnish Communications Regulatory Authority MAA- JA METSÃ TALOUSMINISTERIÃ   JORD- OCH SKOGSBRUKSMINISTERIET MINISTRY OF AGRICULTURE AND FORESTRY Elintarvikevirasto  Livsmedelsverket National Food Agency Maanmittauslaitos  LantmÃ ¤teriverket National Land Survey of Finland OIKEUSMINISTERIÃ   JUSTITIEMINISTERIET MINISTRY OF JUSTICE Tietosuojavaltuutetun toimisto  Dataombudsmannens byrÃ ¥ Office of the Data Protection Ombudsman Tuomioistuimet  domstolar Courts of Law Korkein oikeus  HÃ ¶gsta domstolen Supreme Court Korkein hallinto-oikeus  HÃ ¶gsta fÃ ¶rvaltningsdomstolen Supreme Administrative Court Hovioikeudet  hovrÃ ¤tter Courts of Appeal KÃ ¤rÃ ¤jÃ ¤oikeudet  tingsrÃ ¤tter District Courts Hallinto-oikeudet fÃ ¶rvaltningsdomstolar Administrative Courts Markkinaoikeus - Marknadsdomstolen Market Court TyÃ ¶tuomioistuin  Arbetsdomstolen Labour Court Vakuutusoikeus  FÃ ¶rsÃ ¤kringsdomstolen Insurance Court Vankeinhoitolaitos  FÃ ¥ngvÃ ¥rdsvÃ ¤sendet Prison Service OPETUSMINISTERIÃ   UNDERVISNINGSMINISTERIET MINISTRY OF EDUCATION Opetushallitus  Utbildningsstyrelsen National Board of Education Valtion elokuvatarkastamo  Statens filmgranskningsbyrÃ ¥ Finnish Board of Film Classification PUOLUSTUSMINISTERIÃ   FÃ RSVARSMINISTERIET MINISTRY OF DEFENCE Puolustusvoimat (7)  FÃ ¶rsvarsmakten Finnish Defence Forces SISÃ ASIAINMINISTERIÃ   INRIKESMINISTERIET MINISTRY OF THE INTERIOR VÃ ¤estÃ ¶rekisterikeskus  Befolkningsregistercentralen Population Register Centre Keskusrikospoliisi  Centralkriminalpolisen National Bureau of Investigation Liikkuva poliisi  RÃ ¶rliga polisen National Traffic Police Rajavartiolaitos (7)  GrÃ ¤nsbevakningsvÃ ¤sendet Frontier Guard SOSIAALI- JA TERVEYSMINISTERIÃ  MINISTRY OF SOCIAL AFFAIRS AND HEALTH TyÃ ¶ttÃ ¶myysturvalautakunta  ArbetslÃ ¶shetsnÃ ¤mnden Unemployment Appeal Board Tarkastuslautakunta  PrÃ ¶vningsnÃ ¤mnden Appeal Tribunal LÃ ¤Ã ¤kelaitos  LÃ ¤kemedelsverket National Agency for Medicines Terveydenhuollon oikeusturvakeskus  RÃ ¤ttsskyddscentralen fÃ ¶r hÃ ¤lsovÃ ¥rden National Authority for Medicolegal Affairs Tapaturmavirasto  Olycksfallsverket State Accident Compensation Office SÃ ¤teilyturvakeskus  StrÃ ¥lsÃ ¤kerhetscentralen Radiation and Nuclear Safety Authority TYÃ MINISTERIÃ   ARBETSMINISTERIET MINISTRY OF LABOUR Valtakunnansovittelijain toimisto  RiksfÃ ¶rlikningsmÃ ¤nnens byrÃ ¥ National Conciliators' Office Valtion turvapaikanhakijoiden vastaanottokeskukset  Statliga fÃ ¶rlÃ ¤ggningar fÃ ¶r asylsÃ ¶kande Reception Centres TyÃ ¶neuvosto  ArbetsrÃ ¥det i Finland Labour Council ULKOASIAINMINISTERIÃ   UTRIKESMINISTERIET MINISTRY FOR FOREIGN AFFAIRS VALTIOVARAINMINISTERIÃ   FINANSMINISTERIET MINISTRY OF FINANCE Valtiontalouden tarkastusvirasto  Statens revisionsverk State Audit Office Valtiokonttori  Statskontoret State Treasury Valtion tyÃ ¶markkinalaitos  Statens arbetsmarknadsverk State Employer's Office Verohallinto  SkattefÃ ¶rvaltningen Tax Administration Tullilaitos  Tullverket Customs Valtion vakuusrahasto  Statsgarantifonden Government Guarantee Fund YMPÃ RISTÃ MINISTERIÃ   MILJÃ MINISTERIET MINISTRY OF ENVIRONMENT SWEDEN A Akademien fÃ ¶r de fria konsterna Royal Academy of Fine Arts Alkoholinspektionen National Alcohol Board AlkoholsortimentsnÃ ¤mnden Alcoholic Beverages Product Range Board AllmÃ ¤nna pensionsfonden National Swedish Pension Fund AllmÃ ¤nna reklamationsnÃ ¤mnd National Board for Consumer Complaints Ambassader Embassies Arbetsdomstolen Labour Court Arbetsgivarverk, statens National Agency for Government Employers Arbetslivsfonden Working Lives Fund Arbetslivsinstitutet National Institute for Working Life Arbetsmarknadsstyrelsen National Labour Market Board ArbetsmiljÃ ¶fonden Work Environment Fund ArbetsmiljÃ ¶institutet National Institute of Occupational Health ArbetsmiljÃ ¶nÃ ¤mnd, statens Board of Occupational Safety and Health for Government Employees ArbetsmiljÃ ¶verket Swedish Work Environment Authority Arkitekturmuseet Swedish Museum of Architecture ArrendenÃ ¤mnder (12) Regional Tenancies Tribunals (12) B Banverket National Rail Administration Barnombudsmannen Office of the Children's Ombudsman Beredning fÃ ¶r utvÃ ¤rdering av medicinsk metodik, statens Swedish Council on Technology Assessment in Health Care BesvÃ ¤rsnÃ ¤mnden fÃ ¶r rÃ ¤ttshjÃ ¤lp Legal Aid Appeals Commission BiografbyrÃ ¥, statens National Board of Film Censors Biografiskt lexikon, svenskt Dictionary of Swedish Biography Birgittaskolan Birgitta School Blekinge tekniska hÃ ¶gskola Blekinge Institute of Technology BokfÃ ¶ringsnÃ ¤mnden Swedish Accounting Standards Board BostadskreditnÃ ¤mnd, statens (BKN) National Housing Credit Guarantee Board Boverket National Board of Housing, Building and Planning BrottsfÃ ¶rebyggande rÃ ¥det National Council for Crime Prevention Brottsoffermyndigheten Criminal Victim Compensation and Support Authority BrottsskadenÃ ¤mnden Criminal Injuries Compensation Board ByggforskningsrÃ ¥det Council for Building Research C Centrala fÃ ¶rsÃ ¶ksdjursnÃ ¤mnden Central Committee for Laboratory Animals Centrala studiestÃ ¶dsnÃ ¤mnden National Board of Student Aid CentralnÃ ¤mnden fÃ ¶r fastighetsdata Central Board for Real-Estate Data D DanshÃ ¶gskolan University Collage of Dance Datainspektionen Data Inspection Board Delegationen fÃ ¶r utlÃ ¤ndska investeringar Sverige, ISA Invest in Sweden Agency Departementen Ministries (Government Departments) Domstolsverket National Courts Administration Dramatiska institutet University Collage of Film, Radio, Television and Theatre E Ekeskolan Eke School Ekobrottsmyndigheten Economic Crimes Bureau Ekonomistyrningsverket National Financial Management Authority ElsÃ ¤kerhetsverket National Electrical Safety Board Energimyndigheten, statens Swedish National Energy Administration EU/FoU-rÃ ¥det Swedish EU-R&D Council ExportkreditnÃ ¤mnden Export Credits Guarantee Board ExportrÃ ¥d, Sveriges Swedish Trade Council F FastighetsmÃ ¤klarnÃ ¤mnden Board of Supervision of Estate Agents Fastighetsverk, statens National Property Board FideikommissnÃ ¤mnden Entailed Estates Council Finansinspektionen Financial Supervisory Authority Fiskeriverket National Board of Fisheries Flygmedicincentrum Aero Medical Centre Flygtekniska fÃ ¶rsÃ ¶ksanstalten Aeronautical Research Institute FolkhÃ ¤lsoinstitut,statens Institute of Public Health Fonden fÃ ¶r fukt- och mÃ ¶gelskador National Organisation for Aid to Owners of Private Small Houses ForskningsrÃ ¥det fÃ ¶r miljÃ ¶, areella nÃ ¤ringar och samhÃ ¤llsbyggande, Formas Swedish Research Council for Environment, Agricultural Sciences and Spatial Planning Fortifikationsverket National Fortifications Administration FÃ ¶rlikningsmannaexpedition, statens National Conciliators' Office FÃ ¶rsvarets forskningsanstalt National Defence Research Establishment FÃ ¶rsvarets materielverk Defence MatÃ ©riel Administration FÃ ¶rsvarets radioanstalt National Defence Radio Establishment FÃ ¶rsvarshistoriska museer, statens National Swedish Museums of Military History FÃ ¶rsvarshÃ ¶gskolan National Defence College FÃ ¶rsvarsmakten Swedish Armed Forces FÃ ¶rsÃ ¤kringskassorna (21) Social Insurance Offices (21) G GentekniknÃ ¤mnden Swedish Gene Technology Advisory Board Geologiska undersÃ ¶kning, Sveriges Geological Survey of Sweden Geotekniska institut, statens Swedish Geotechnical Institute Giftinformationscentralen Swedish Poisons Information Centre Glesbygdsverket National Rural Area Development Agency Grafiska institutet och institutet fÃ ¶r hÃ ¶gre kommunikation- och reklamutbildning Graphic Institute and the Graduate School of Communications GranskningsnÃ ¤mnden fÃ ¶r radio och TV Swedish Broadcasting Comission GÃ ¶teborgs universitet GÃ ¶teborg University H Handelsflottans kultur- och fritidsrÃ ¥d Swedish Government Seamen's Service Handelsflottans pensionsanstalt Merchant Pensions Institute Handikappombudsmannen Office of the Disability Ombudsman HandikapprÃ ¥d, statens National Council for the Disabled Haverikommission, statens Board of Accident Investigation Historiska museer, statens National Historical Museums HjÃ ¤lpmedelsinstitutet Swedish Handicap Institute HovrÃ ¤tterna (6) Courts of Appeal (6) HyresnÃ ¤mnder (12) Regional Rent Tribunals (12) HÃ ¤ktena (30) Remand Prisons (30) HÃ ¤lso- och sjukvÃ ¥rdens ansvarsnÃ ¤mnd Committee on Medical Responsibility HÃ ¶gskolan Dalarna Dalarna University College HÃ ¶gskolan i BorÃ ¥s University College of BorÃ ¥s HÃ ¶gskolan i GÃ ¤vle University College of GÃ ¤vle HÃ ¶gskolan i Halmstad University College of Halmstad HÃ ¶gskolan i Kalmar University College of Kalmar HÃ ¶gskolan i Karlskrona/Ronneby University College of Karlskrona/Ronneby HÃ ¶gskolan i Kristianstad Kristianstad University College HÃ ¶gskolan i SkÃ ¶vde University College of SkÃ ¶vde HÃ ¶gskolan i TrollhÃ ¤ttan/Uddevalla University College of TrollhÃ ¤ttan/Uddevalla HÃ ¶gskolan pÃ ¥ Gotland Gotland University College HÃ ¶gskoleverket National Agency for Higher Education HÃ ¶gsta domstolen Supreme Court I IdrottshÃ ¶gskolan i Stockholm Stockholm University College of Physical Education and Sports Inspektionen fÃ ¶r strategiska produkter National Inspectorate of Strategic Products Institut fÃ ¶r byggnadsforskning, statens Council for Building Research Institut fÃ ¶r ekologisk hÃ ¥llbarhet, statens Swedish Institute for Ecological Sustainability Institut fÃ ¶r kommunikationsanalys, statens Swedish Instiute for Transport and Communications Analysis Institut fÃ ¶r psykosocial miljÃ ¶medicin, statens National Institute for Psycho-Social Factors and Health Institut fÃ ¶r sÃ ¤rskilt utbildningsstÃ ¶d Swedish National Attendants' Service Institutet fÃ ¶r arbetsmarknadspolitisk utvÃ ¤rdering Office of Labour Market Policy Evaluation Institutet fÃ ¶r rymdfysik Swedish Institute of Space Physics Institutionsstyrelse, Statens National Board of Institutional Care InsÃ ¤ttnigsgarantinÃ ¤mnden Deposit Guarantee Board Integrationsverket Swedish Integration Board Internationella adoptionsfrÃ ¥gor, Statens nÃ ¤mnd fÃ ¶r National Board for Intercountry Adoptions Internationella programkontoret fÃ ¶r utbildningsomrÃ ¥det International Programme Office for Education and Training J Jordbruksverk, statens Swedish Board of Agriculture Justitiekanslern Office of the Chancellor of Justice JÃ ¤mstÃ ¤lldhetsombudsmannen Office of the Equal Opportunities Ombudsman K Kammarkollegiet Legal, Financial and Administrative Services Agency KammarrÃ ¤tterna (4) Administrative Courts of Appeal (4) Karlstads universitet Karlstad University Karolinska Institutet Karolinska Institutet Kemikalieinspektionen National Chemicals Inspectorate Kommerskollegium National Board of Trade KoncessionsnÃ ¤mnden fÃ ¶r miljÃ ¶skydd National Franchise Board for Environment Protection Konjunkturinstitutet National Institute of Economic Research Konkurrensverket Swedish Competition Authority Konstfack College of Arts, Crafts and Design KonsthÃ ¶gskolan College of Fine Arts Konstmuseer, statens National Art Museums KonstnÃ ¤rsnÃ ¤mnden Arts Grants Committee KonstrÃ ¥d, statens National Art Council Konsulat Consulates Konsumentverket Swedish Consumer Agency Kriminaltekniska laboratorium, statens National Laboratory of Forensic Science KriminalvÃ ¥rdens regionkanslier (4) Correctional Region Offices (4) KriminalvÃ ¥rdsanstalterna (35) National/ Local Institutions (35) KriminalvÃ ¥rdsstyrelsen National Prison and Probation Administration Kristinaskolan Kristina School Kronofogdemyndigheterna (10) Enforcement Services (10) KulturrÃ ¥d, statens National Council for Cultural Affairs Kungl. Biblioteket Royal Library Kungl. KonsthÃ ¶gskolan Royal University Collage of Fine Arts Kungl. MusikhÃ ¶gskolan Royal University Collage of Music in Stockholm Kungl. Tekniska hÃ ¶gskolan Royal Institute of Technology Kustbevakningen Swedish Coast Guard Kvalitets- och kompetensrÃ ¥d, statens National Council for Quality and Development KÃ ¤rnkraftinspektion, statens Swedish Nuclear Power Inspectorate L LagrÃ ¥det Council on Legislation Lantbruksuniveritet, Sveriges Swedish University of Agricultural Sciences LantmÃ ¤teriverket National Land Survey LinkÃ ¶pings universitet LinkÃ ¶ping University Livrustkammaren, Skoklosters slott och Hallwylska museet Royal Armoury Livsmedelsverk, statens National Food Administration Ljud- och bildarkiv, statens National Archive of Recorded Sound and Moving Images Lotteriinspektionen National Gaming Board Luftfartsverket Civil Aviation Administration LuleÃ ¥ tekniska universitet LuleÃ ¥ University of Technology Lunds universitet Lund University LÃ ¤kemedelsverket Medical Products Agency LÃ ¤nsarbetsnÃ ¤mnderna (20) County Labour Boards (20) LÃ ¤nsrÃ ¤tterna (23) County Administrative Courts (23) LÃ ¤nsstyrelserna (21) County Administrative Boards (21) LÃ ¤rarhÃ ¶gskolan i Stockholm Stockholm Institute of Education M MalmÃ ¶ hÃ ¶gskola MalmÃ ¶ University Manillaskolan Manilla School, Special School for Deaf and Hard-of-Hearing Children Marknadsdomstolen Market Court Medlingsinstitutet National Mediation Office Meteorologiska och hydrologiska institut, Sveriges Swedish Meteorological and Hydrological Institute Migrationsverket Swedish Migration Board MilitÃ ¤rhÃ ¶gskolor Military Academies MitthÃ ¶gskolan Mid Sweden University Moderna museet Modern Museum Museer fÃ ¶r vÃ ¤rldskultur, statens National Museums of World Culture Musiksamlingar, statens Music Library of Sweden Myndigheten fÃ ¶r kvalificerad yrkesutbildning Swedish Agency for Advanced Vocational Education Myndigheten fÃ ¶r Sveriges nÃ ¤tuniversitet Swedish Agency for Distance Education MÃ ¤lardalens hÃ ¶gskola University Collage of MÃ ¤lardalen N Nationalmuseum National Museum of Fine Arts Nationellt centrum fÃ ¶r flexibelt lÃ ¤rande National Agency for Flexible Learning Naturhistoriska riksmuseet Museum of Natural History NaturvÃ ¥rdsverket Swedish Environmental Protection Agency Nordiska Afrikainstitutet Nordic Africa Institute NotarienÃ ¤mnden Recorders Committee NÃ ¤mnden fÃ ¶r offentlig upphandling National Board for Public Procurement O Ombudsmannen mot diskriminering pÃ ¥ grundav sexuell lÃ ¤ggning Office of the Ombudsman against Discrimination on the grounds of Sexual Orientation Ombudsmannen mot etnisk diskriminering Office of the Ethnic Discrimination Ombudsman OperahÃ ¶gskolan i Stockholm University Collage of Opera, Stockholm P Patent- och registreringsverket Patents and Registration Office PatentbesvÃ ¤rsrÃ ¤tten Court of Patent Appeals Pensionsverk, statens The National Government Employee Pensions Board Person- och adressregisternÃ ¤mnd, statens Co-ordinated Population and Address Register Pliktverk, TotalfÃ ¶rsvarets National Service Administration Polarforskningssekretariatet Swedish Polar Research Secretariat Polismyndigheter (21) Police authorities (21) Post- och telestyrelsen National Post and Telecoms Agency Premiepensionsmyndigheten Premium Pension Authority PresstÃ ¶dsnÃ ¤mnden Press Subsidies Council R Radio- och TV-verket Radio and TV Authority Regeringskansliet Government Offices RegeringsrÃ ¤tten Supreme Administrative Court RevisorsnÃ ¤mnden Supervisory Board of Public Accountants RiksantikvarieÃ ¤mbetet Central Board of National Antiquities Riksarkivet National Archives Riksbanken Bank of Sweden Riksdagens fÃ ¶rvaltningskontor Administration Department of the Swedish Parliament Riksdagens ombudsmÃ ¤n The Parliamentary Ombudsmen Riksdagens revisorer The Parliamentary Auditors RiksfÃ ¶rsÃ ¤kringsverket National Social Insurance Board RiksgÃ ¤ldskontoret National Debt Office Rikspolisstyrelsen National Police Board Riksrevisionsverket National Audit Bureau Riksskatteverket National Tax Board Rikstrafiken The National Public Transport Agency RiksutstÃ ¤llningar, Stiftelsen Travelling Exhibitions Service RiksÃ ¥klagaren Office of the Prosecutor- General Rymdstyrelsen National Space Board RÃ ¥d fÃ ¶r byggnadsforskning, statens Council for Building Research RÃ ¥det fÃ ¶r grundlÃ ¤ggande hÃ ¶gskoleutbildning Council for Renewal of Undergraduate Education RÃ ¤ddningsverk, statens Swedish Rescue Services Agency RÃ ¤ttshjÃ ¤lpsmyndigheten National Legal Aid Authority RÃ ¤ttsmedicinalverket National Board of Forensic Medicine S Sameskolstyrelsen och sameskolor Sami School Board and Sami Schools Sametinget Sami Parliament SjÃ ¶fartsverket Swedish Maritime Administration SjÃ ¶historiska museer, statens National Maritime Museums Skattemyndigheterna (10) Tax Offices (10) Skogsstyrelsen National Board of Forestry Skolverk, statens National Agency for Education Smittskyddsinstitutet Swedish Institute for Infectious Disease Control Socialstyrelsen National Board of Health and Welfare Specialpedagogiska institutet Swedish Institute for Special Needs Education Specialskolemyndigheten National Agency for Special Schools for the Deaf and Hard-of-Hearing SprÃ ¥k- och folkminnesinstitutet Institute for Dialectology, Onomastics and Folklore Research SprÃ ¤ngÃ ¤mnesinspektionen National Inspectorate of Explosives and Flammables Statens personregisternÃ ¤mnd, SPAR-nÃ ¤mnden Swedish Population Address Register Board Statistiska centralbyrÃ ¥n Statistics Sweden Statskontoret The Swedish Agency for Public Management Stockholms universitet Stockholm University StrÃ ¥lskyddsinstitut, statens Swedish Radiation Protection Authority Styrelsen fÃ ¶r ackreditering och teknisk kontroll Swedish Board for Accreditation and Conformity Assessment Styrelsen fÃ ¶r internationell utvecklings- samarbete, SIDA Swedish International Development Cooperation Authority Styrelsen fÃ ¶r psykologiskt fÃ ¶rsvar National Board of Psychological Defence Svenska institutet Swedish Institute SÃ ¤kerhetspolisen Swedish Security Service SÃ ¶dertÃ ¶rns hÃ ¶gskola University College of South Stockholm T Talboks- och punktskriftsbiblioteket Library of Talking Books and Braille Publications TeaterhÃ ¶gskolan University College of Acting Tekniska museet, stiftelsen National Museum of Science and Technology TingsrÃ ¤tterna (72) District and City Courts (72) TjÃ ¤nstefÃ ¶rslagsnÃ ¤mnden fÃ ¶r domstolsvÃ ¤sendet Judges Nomination Proposal Committee TotalfÃ ¶rsvarets forskningsinstitut Swedish Defence Research Agency Transportforskningsberedningen Transport Research Board TransportrÃ ¥det Board of Transport Tullverket Customs Administration Turistdelegationen Swedish Tourist Authority U UmeÃ ¥ universitet UmeÃ ¥ University Ungdomsstyrelsen National Board for Youth Affairs Uppsala universitet Uppsala University UtlÃ ¤nningsnÃ ¤mnden Aliens Appeals Board UtsÃ ¤deskontroll, statens Swedish Seed Testing and Certification Institute V Valmyndigheten Election Authority Vatten- och avloppsnÃ ¤mnd, statens National Water Supply and Sewage Tribunal VattenÃ ¶verdomstolen Water Rights Court of Appeal Verket fÃ ¶r hÃ ¶gskoleservice (VHS) National Agency for Higher Education Verket fÃ ¶r innovationssystem (VINNOVA) Swedish Agency for Innovation Systems Verket fÃ ¶r nÃ ¤ringslivsutveckling (NUTEK) Swedish Business Development Agency VetenskapsrÃ ¥det Swedish Research Council VeterinÃ ¤rmedicinska anstalt, statens National Veterinary Institute VÃ ¤gverket Swedish National Road Administration VÃ ¤nerskolan VÃ ¤ner School VÃ ¤xjÃ ¶ universitet VÃ ¤xjÃ ¶ University VÃ ¤xtsortnÃ ¤mnd, statens National Plant Variety Board Ã Ã klagarmyndigheterna Regional Public Prosecution Offices (6) Ã sbackaskolan Ã sbacka School Ã  Ã rebro universitet Ã rebro University Ã stervÃ ¥ngsskolan Ã stervÃ ¥ng School Ã verbefÃ ¤lhavaren Supreme Commander of the Armed Forces Ã verstyrelsen fÃ ¶r civil beredskap Swedish Agency for Civil Emergency Planning UNITED KINGDOM  Cabinet Office  Civil Service College  Office of the Parliamentary Counsel  Central Office of Information  Charity Commission  Crown Prosecution Service  Crown Estate Commissioners (Vote Expenditure Only)  HM Customs and Excise  Department for Culture, Media and Sport  British Library  British Museum  Historic Buildings and Monuments Commission for England (English Heritage)  Imperial War Museum  Museums and Galleries Commission  National Gallery  National Maritime Museum  National Portrait Gallery  Natural History Museum  Royal Commission on Historical Manuscripts  Royal Commission on Historical Monuments of England  Royal Fine Art Commission (England)  Science Museum  Tate Gallery  Victoria and Albert Museum  Wallace Collection  Department for Education and Skills Higher Education Funding Council for England  Department for Environment, Food and Rural Affairs  Agricultural Dwelling House Advisory Committees  Agricultural Land Tribunals  Agricultural Wages Board and Committees  Cattle Breeding Centre  Countryside Agency  Plant Variety Rights Office  Royal Botanic Gardens, Kew  Royal Commission on Environmental Pollution  Department of Health  Central Council for Education and Training in Social Work  Dental Practice Board  National Board for Nursing, Midwifery and Health Visiting for England  National Health Service Strategic Health Authorities and Trusts  Prescription Pricing Authority  Public Health Service Laboratory Board  UK Central Council for Nursing, Midwifery and Health Visiting  Department for International Development  Department for National Savings  Department for Transport Maritime and Coastguard Agency  Department for Work and Pensions  Disability Living Allowance Advisory Board  Independent Tribunal Service  Medical Boards and Examining Medical Officers (War Pensions)  Occupational Pensions Regulatory Authority  Regional Medical Service  Social Security Advisory Committee  Department of the Procurator General and Treasury Solicitor Legal Secretariat to the Law Officers  Department of Trade and Industry  Central Transport Consultative Committees  Competition Commission  Electricity Committees  Employment Appeal Tribunal  Employment Tribunals  Gas Consumers' Council  National Weights and Measures Laboratory  Office of Manpower Economics  Patent Office  Export Credits Guarantee Department  Foreign and Commonwealth Office Wilton Park Conference Centre  Government Actuary's Department  Government Communications Headquarters  Home Office  Boundary Commission for England  Gaming Board for Great Britain  Inspectors of Constabulary  Parole Board and Local Review Committees  House of Commons  House of Lords  Inland Revenue, Board of  Lord Chancellor's Department  Circuit Offices and Crown, County and Combined Courts (England and Wales)  Combined Tax Tribunal  Council on Tribunals  Court of Appeal  Criminal  Immigration Appellate Authorities  Immigration Adjudicators  Immigration Appeals Tribunal  Lands Tribunal  Law Commission  Legal Aid Fund (England and Wales)  Office of the Social Security Commissioners  Pensions Appeal Tribunals  Public Trust Office  Supreme Court Group (England and Wales)  Transport Tribunal  Ministry of Defence  Meteorological Office  Defence Procurement Agency  National Assembly for Wales  Higher Education Funding Council for Wales  Local Government Boundary Commission for Wales  Royal Commission for Ancient and Historical Monuments in Wales  Valuation Tribunals (Wales)  Welsh National Health Service Authorities and Trusts  Welsh Rent Assessment Panels  Welsh National Board for Nursing, Midwifery and Health Visiting  National Audit Office  National Investment and Loans Office  Northern Ireland Assembly Commission  Northern Ireland Court Service  Coroners Courts  County Courts  Court of Appeal and High Court of Justice in Northern Ireland  Crown Court  Enforcement of Judgements Office  Legal Aid Fund  Magistrates Courts  Pensions Appeals Tribunals  Northern Ireland, Department for Employment and Learning  Northern Ireland, Department for Regional Development  Northern Ireland, Department for Social Development  Northern Ireland, Department of Agriculture and Rural Development  Northern Ireland, Department of Culture, Arts and Leisure  Northern Ireland, Department of Education  Northern Ireland, Department of Enterprise, Trade and Investment  Northern Ireland, Department of the Environment  Northern Ireland, Department of Finance and Personnel  Northern Ireland, Department of Health, Social Services and Public Safety  Northern Ireland, Department of Higher and Further Education, Training and Employment  Northern Ireland, Office of the First Minister and Deputy First Minister  Northern Ireland Office  Crown Solicitor's Office  Department of the Director of Public Prosecutions for Northern Ireland  Forensic Science Agency of Northern Ireland  Office of Chief Electoral Officer for Northern Ireland  Police Service of Northern Ireland  Probation Board for Northern Ireland  State Pathologist Service  Office of Fair Trading  Office for National Statistics  National Health Service Central Register  Office of the Parliamentary Commissioner for Administration and Health Service Commissioners  Office of the Deputy Prime Minister Rent Assessment Panels  Paymaster General's Office  Postal Business of the Post Office  Privy Council Office  Public Record Office  Royal Commission on Historical Manuscripts  Royal Hospital, Chelsea  Royal Mint  Rural Payments Agency  Scotland, Auditor-General  Scotland, Crown Office and Procurator Fiscal Service  Scotland, General Register Office  Scotland, Queen's and Lord Treasurer's Remembrancer  Scotland, Registers of Scotland  The Scotland Office  The Scottish Executive Corporate Services  The Scottish Executive Education Department  National Galleries of Scotland  National Library of Scotland  National Museums of Scotland  Scottish Higher Education Funding Council  The Scottish Executive Development Department  The Scottish Executive Enterprise and Lifelong Learning Department  The Scottish Executive Finance  The Scottish Executive Health Department  Local Health Councils  National Board for Nursing, Midwifery and Health Visiting for Scotland  Scottish Council for Postgraduate Medical Education  Scottish National Health Service Authorities and Trusts  The Scottish Executive Justice Department  Accountant of Court's Office  High Court of Justiciary  Court of Session  HM Inspectorate of Constabulary  Lands Tribunal for Scotland  Parole Board for Scotland and Local Review Committees  Pensions Appeal Tribunals  Scottish Land Court  Scottish Law Commission  Sheriff Courts  Scottish Criminal Record Office  Scottish Crime Squad  Scottish Fire Service Training Squad  Scottish Police College  Social Security Commissioners' Office  The Scottish Executive Rural Affairs Department  Crofters Commission  Red Deer Commission  Rent Assessment Panel and Committees  Royal Botanic Garden, Edinburgh  Royal Commission on the Ancient and Historical Monuments of Scotland  Royal Fine Art Commission for Scotland  The Scottish Executive Secretariat  The Scottish Parliamentary Body Corporate  Scottish Record Office  HM Treasury  Office of Government Commerce  The Wales Office (Office of the Secretary of State for Wales) (1) For the purposes of this Directive central government authorities means the authorities that are listed by way of indication in this Annex and, insofar as corrections or amendments have been made at national level, their successor entities. (2) Non-warlike materials covered by Annex V. (3) Non-warlike materials. (4) Non-warlike materials. (5) Acts as the central purchasing entity for all the Ministries and, at request, for other public entities on the basis of a concession or framework agreement. (6) Non-warlike materials covered by Annex V. (7) Non-warlike materials. ANNEX V LIST OF PRODUCTS REFERRED TO IN ARTICLE 7 WITH REGARD TO CONTRACTS AWARDED BY CONTRACTING AUTHORITIES IN THE FIELD OF DEFENCE (1) Chapter 25: Salt, sulphur, earths and stone, plastering materials, lime and cement Chapter 26: Metallic ores, slag and ash Chapter 27: Mineral fuels, mineral oils and products of their distillation, bituminous substances, mineral waxes except: ex 27.10: special engine fuels Chapter 28: Inorganic chemicals, organic and inorganic compounds of precious metals, of rare-earth metals, of radioactive elements and of isotopes except: ex 28.09: explosives ex 28.13: explosives ex 28.14: tear gas ex 28.28: explosives ex 28.32: explosives ex 28.39: explosives ex 28.50: toxic products ex 28.51: toxic products ex 28.54: explosives Chapter 29: Organic chemicals except: ex 29.03: explosives ex 29.04: explosives ex 29.07: explosives ex 29.08: explosives ex 29.11: explosives ex 29.12: explosives ex 29.13: toxic products ex 29.14: toxic products ex 29.15: toxic products ex 29.21: toxic products ex 29.22: toxic products ex 29.23: toxic products ex 29.26: explosives ex 29.27: toxic products ex 29.29: explosives Chapter 30: Pharmaceutical products Chapter 31: Fertilisers Chapter 32: Tanning and dyeing extracts, tannings and their derivatives, dyes, colours, paints and varnishes, putty, fillers and stoppings, inks Chapter 33: Essential oils and resinoids, parfumery, cosmetic or toilet preparations Chapter 34: Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing and scouring preparations, candles and similar articles, modelling pastes and dental waxes Chapter 35: Albuminoidal substances, glues, enzymes Chapter 37: Photographic and cinematographic goods Chapter 38: Miscellaneous chemical products, except: ex 38.19: toxic products Chapter 39: Artificial resins and plastic materials, celluloses esters and ethers, articles thereof, except: ex 39.03: explosives Chapter 40: Rubber, synthetic rubber, factice, and articles thereof, except: ex 40.11: bullet-proof tyres Chapter 41: Raw hides and skins (other than furskins) and leather Chapter 42: Articles of leather, saddlery and harness, travel goods, handbags and similar containers, articles of animal gut (other than silk-worm gut) Chapter 43: Furskins and artificial fur, manufactures thereof Chapter 44: Wood and articles of wood, wood charcoal Chapter 45: Cork and articles of cork Chapter 46: Manufactures of straw of esparto and of other plaiting materials, basketware and wickerwork Chapter 47: Paper-making material Chapter 48: Paper and paperboard, articles of paper pulp, of paper or of paperboard Chapter 49: Printed books, newspapers, pictures and other products of the printing industry, manuscripts, typescripts and plans Chapter 65: Headgear and parts thereof Chapter 66: Umbrellas, sunshades, walking-sticks, whips, riding-crops and parts thereof Chapter 67: Prepared feathers and down and articles made of feathers or of down, artificial flowers, articles of human hair Chapter 68: Articles of stone, of plaster, of cement, of asbestos, of mica and of similar materials Chapter 69: Ceramic products Chapter 70: Glass and glassware Chapter 71: Pearls, precious and semi-precious stones, precious metals, rolled precious metals, and articles thereof; imitation jewellery Chapter 73: Iron and steel and articles thereof Chapter 74: Copper and articles thereof Chapter 75: Nickel and articles thereof Chapter 76: Aluminium and articles thereof Chapter 77: Magnesium and beryllium and articles thereof Chapter 78: Lead and articles thereof Chapter 79: Zinc and articles thereof Chapter 80: Tin and articles thereof Chapter 81: Other base metals employed in metallurgy and articles thereof Chapter 82: Tools, implements, cutlery, spoons and forks, of base metal, parts thereof, except: ex 82.05: tools ex 82.07: tools, parts Chapter 83: Miscellaneous articles of base metal Chapter 84: Boilers, machinery and mechanical appliances, parts thereof, except: ex 84.06: engines ex 84.08: other engines ex 84.45: machinery ex 84.53: automatic data-processing machines ex 84.55: parts of machines under heading No 84.53 ex 84.59: nuclear reactors Chapter 85: Electrical machinery and equipment, parts thereof, except: ex 85.13: telecommunication equipment ex 85.15: transmission apparatus Chapter 86: Railway and tramway locomotives, rolling-stock and parts thereof, railway and tramway tracks fixtures and fittings, traffic signalling equipment of all kinds (not electrically powered), except: ex 86.02: armoured locomotives, electric ex 86.03: other armoured locomotives ex 86.05: armoured wagons ex 86.06: repair wagons ex 86.07: wagons Chapter 87: Vehicles, other than railway or tramway rolling-stock, and parts thereof, except: ex 87.08: tanks and other armoured vehicles ex 87.01: tractors ex 87.02: military vehicles ex 87.03: breakdown lorries ex 87.09: motorcycles ex 87.14: trailers Chapter 89: Ships, boats and floating structures, except: ex 89.01A: warships Chapter 90: Optical, photographic, cinematographic, measuring, checking, precision, medical and surgical instruments and apparatus, parts thereof, except: ex 90.05: binoculars ex 90.13: miscellaneous instruments, lasers ex 90.14: telemeters ex 90.28: electrical and electronic measuring instruments ex 90.11: microscopes ex 90.17: medical instruments ex 90.18: mechano-therapy appliances ex 90.19: orthopaedic appliances ex 90.20: X-ray apparatus Chapter 91: Manufacture of watches and clocks Chapter 92: Musical instruments, sound recorders or reproducers, television image and sound recorders or reproducers, parts and accessories of such articles Chapter 94: Furniture and parts thereof, bedding, mattresses, mattress supports, cushions and similar stuffed furnishings, except: ex 94.01A: aircraft seats Chapter 95: Articles and manufactures of carving or moulding material Chapter 96: Brooms, brushes, powder-puffs and sieves Chapter 98: Miscellaneous manufactured articles (1) The only text applicable for the purpose of this Directive is that within Annex 1, point 3 of the Agreement. ANNEX VI DEFINITION OF CERTAIN TECHNICAL SPECIFICATIONS For the purposes of this Directive: 1. (a) technical specification, in the case of public works contracts, means the totality of the technical prescriptions contained in particular in the tender documents, defining the characteristics required of a material, product or supply, which permits a material, a product or a supply to be described in a manner such that it fulfils the use for which it is intended by the contracting authority. These characteristics shall include levels of environmental performance, design for all requirements (including accessibility for disabled persons) and conformity assessment, performance, safety or dimensions, including the procedures concerning quality assurance, terminology, symbols, testing and test methods, packaging, marking and labelling and production processes and methods. They shall also include rules relating to design and costing, the test, inspection and acceptance conditions for works and methods or techniques of construction and all other technical conditions which the contracting authority is in a position to prescribe, under general or specific regulations, in relation to the finished works and to the materials or parts which they involve; (b) technical specification, in the case of public supply or service contracts, means a specification in a document defining the required characteristics of a product or a service, such as quality levels, environmental performance levels, design for all requirements (including accessibility for disabled persons) and conformity assessment, performance, use of the product, safety or dimensions, including requirements relevant to the product as regards the name under which the product is sold, terminology, symbols, testing and test methods, packaging, marking and labelling, user instructions, production processes and methods and conformity assessment procedures; 2. standard means a technical specification approved by a recognised standardising body for repeated or continuous application, compliance with which is not compulsory and which falls into one of the following categories:  international standard: a standard adapted by an international standards organisation and made available to the general public,  European standard: a standard adopted by a European standards organisation and made available to the general public,  national standard: a standard adopted by a national standards organisation and made available to the general public; 3. European technical approval means a favourable technical assessment of the fitness for use of a product for a particular purpose, based on the fulfilment of the essential requirements for building works, by means of the inherent characteristics of the product and the defined conditions of application and use. European technical approvals are issued by an approval body designated for this purpose by the Member State; 4. Common technical specification means a technical specification laid down in accordance with a procedure recognised by the Member States which has been published in the Official Journal of the European Union; 5. technical reference: any product produced by European standardisation bodies, other than official standards, according to procedures adopted for the development of market needs. ANNEX VII INFORMATION TO BE INCLUDED IN NOTICES ANNEX VII A INFORMATION WHICH MUST BE INCLUDED IN PUBLIC CONTRACT NOTICES NOTICE OF THE PUBLICATION OF A PRIOR INFORMATION NOTICE ON A BUYER PROFILE 1. Country of the contracting authority 2. Name of the contracting authority 3. Internet address of the buyer profile (URL) 4. CPV Nomenclature reference No(s) PRIOR INFORMATION NOTICE 1. The name, address, fax number and email address of the contracting authority and, if different, of the service from which additional information may be obtained and, in the case of services and works contracts, of the services, e.g. the relevant governmental internet site, from which information can be obtained concerning the general regulatory framework for taxes, environmental protection, employment protection and working conditions applicable in the place where the contract is to be performed. 2. Where appropriate, indicate whether the public contract is restricted to sheltered workshops, or whether its execution is restricted to the framework of protected job programmes. 3. In the case of public works contracts: the nature and extent of the works and the place of execution; if the work is to be subdivided into several lots, the essential characteristics of those lots by reference to the work; if available, an estimate of the range of the cost of the proposed works; Nomenclature reference No(s). In the case of public supply contracts: the nature and quantity or value of the products to be supplied, Nomenclature reference No(s). In the case of public services contracts: the total value of the proposed purchases in each of the service categories in Annex II A; Nomenclature reference No(s). 4. Estimated date for initiating the award procedures in respect of the contract or contracts, in the case of public service contracts by category. 5. Where appropriate, indicate whether a framework agreement is involved. 6. Where appropriate, other information. 7. Date of dispatch of the notice or of dispatch of the notice of the publication of the prior information notice on the buyer profile. 8. Indicate whether the contract is covered by the Agreement. CONTRACT NOTICES Open and restricted procedures, competitive dialogues, procedures, negotiated procedures: 1. Name, address, telephone and fax number, email address of the contracting authority. 2. Where appropriate, indicate whether the public contract is restricted to sheltered workshops, or whether its execution is restricted to the framework of protected job programmes. 3. (a) The award procedure chosen; (b) Where appropriate, the reasons for use of the accelerated procedure (in restricted and negotiated procedures); (c) Where appropriate, indicate whether a framework agreement is involved; (d) Where appropriate, indicate whether a dynamic purchasing system is involved; (e) Where appropriate, the holding of an electronic auction (in the event of open, restricted or negotiated procedures, in the situation covered by Article 30(1)(a)). 4. Form of the contract. 5. Place of execution/performance of the works, for delivery of products or of the provision of services. 6. (a) Public works contracts:  nature and extent of the works and general nature of the work. Indication in particular of options concerning supplementary works, and, if known, the provisional timetable for recourse to these options as well as the number of possible renewals, if any. If the work or the contract is subdivided into several lots, the size of the different lots; Nomenclature reference number(s),  information concerning the purpose of the work or the contract where the latter also involves the drawing up of projects,  in the event of a framework agreement, indication also of the planned duration of the framework agreement, the estimated total value of the works for the entire duration of the framework agreement and, as far as possible, the value and the frequency of the contracts to be awarded. (b) Public supply contracts:  nature of the products to be supplied, indicating in particular whether tenders are requested with a view to purchase, lease rental, hire or hire purchase or a combination of these, nomenclature reference number. Quantity of products to be supplied, indicating in particular options concerning supplementary purchases and, if known, the provisional timetable for recourse to these options as well as the number of renewals, if any. Nomenclature reference number(s),  in the case of regular or renewable contracts during the course of a given period, indicate also, if known, the timetable for subsequent contracts for purchase of intended supplies,  in the event of a framework agreement, indication also of the planned duration of the framework agreement, the estimated total value of the supplies for the entire duration of the framework agreement and, as far as possible, the value and the frequency of the contracts to be awarded. (c) Public service contracts:  category and description of service. Nomenclature reference number(s). Quantity of services to be provided. Indicate in particular options concerning supplementary purchases and, if known, the provisional timetable for recourse to these options as well as the number of renewals, if any. In the case of renewable contracts over a given period, an estimate of the time frame, if known, for subsequent public contracts for purchase of intended services, in the event of a framework agreement, indication also of the planned duration of the framework agreement, the estimated total value of the services for the entire duration of the framework agreement and, as far as possible, the value and the frequency of the contracts to be awarded,  indication of whether the execution of the service is reserved by law, regulation or administrative provision to a particular profession. Reference to the law, regulation or administrative provision.  indication of whether legal persons should indicate the names and professional qualifications of the staff to be responsible for the execution of the service. 7. If the contracts are subdivided into lots, indication of the possibility of tendering for one, for several or for all the lots. 8. Any time limit for completion of works/supplies/services or duration of the works/supply/services contract; where possible any time limit by which works will begin or any time limit by which delivery of supplies or services will begin. 9. Admission or prohibition of variants. 10. Where applicable particular conditions to which the performance of the contract is subject. 11. In the case of open procedures: (a) name, address, telephone and telefax number and electronic address of the service from which contract documents and additional documents can be requested; (b) where appropriate, time limit for submission of such requests; (c) where appropriate, cost of and payment conditions for obtaining these documents. 12. (a) Time limit for receipt of tenders or indicative tenders where a dynamic purchasing system is being used (open procedures); (b) time limit for receipt of request to participate (restricted and negotiated procedures); (c) address where these have to be transmitted; (d) the language or languages in which they must be drawn up. 13. In the case of open procedures: (a) persons authorised to be present at the opening of tenders; (b) date, time and place for such opening. 14. Where appropriate any deposit and guarantees required. 15. Main terms concerning financing and payment and/or references to the texts in which these are contained. 16. Where applicable, the legal form to be taken by the grouping of economic operators to whom the contract is to be awarded. 17. Selection criteria regarding the personal situation of economic operators that may lead to their exclusion, and required information proving that they do not fall within the cases justifying exclusion. Selection criteria and information concerning the economic operators' personal situation, information and any necessary formalities for assessment of the minimum economic and technical standards required of the economic operator. Minimum level(s) of standards possibly required. 18. Where there is a framework agreement: the number and, where appropriate, proposed maximum number of economic operators who will be members of it, the duration of the framework agreement provided for, stating, if appropriate, the reasons for any duration exceeding four years. 19. In the case of a competitive dialogue or a negotiated procedure with the publication of a contract notice, indicate, if appropriate, recourse to a staged procedure in order gradually to reduce the number of solutions to be discussed or tenders to be negotiated. 20. In the case of a restricted procedure, a competitive dialogue or a negotiated procedure with the publication of a contract notice, when recourse is had to the option of reducing the number of candidates to be invited to submit tenders, to engage in dialogue or to negotiate: minimum and, if appropriate, proposed maximum number of candidates and objective criteria to be used to choose that number of candidates. 21. Time frame during which the tenderer must maintain its tender (open procedures). 22. Where appropriate, names and addresses of economic operators already selected by the contracting authority (negotiated procedures). 23. Criteria referred to in Article 53 to be used for award of the contract: lowest price or most economically advantageous tender. Criteria representing the most economically advantageous tender as well as their weighting shall be mentioned where they do not appear in the specifications or, in the event of a competitive dialogue, in the descriptive document. 24. Name and address of the body responsible for appeal and, where appropriate, mediation procedures. Precise information concerning deadlines for lodging appeals, or if need be the name, address, telephone number, fax number and email address of the service from which this information may be obtained. 25. Date(s) of publication of the prior information notice in accordance with the technical specifications of publication indicated in Annex VIII or statement that no such publication was made. 26. Date of dispatch of the notice. 27. Indicate whether the contract is covered by the Agreement. SIMPLIFIED CONTRACT NOTICE FOR USE IN A DYNAMIC PURCHASING SYSTEM 1. Country of contracting authority. 2. Name and e-mail address of contracting authority. 3. Publication reference of the contract notice for the dynamic purchasing system. 4. E-mail address at which the technical specification and additional documents relating to the dynamic purchasing system are available. 5. Subject of contract: description by reference number(s) of CPV nomenclature and quantity or extent of the contract to be awarded. 6. Time frame for submitting indicative tenders. CONTRACT AWARD NOTICES 1. Name and address of the contracting authority. 2. Award procedures chosen. In the case of negotiated procedure without prior publication of a contract notice (Article 28), justification. 3. Public works contracts: nature and extent of the contract, general characteristics of the work. Public supply contracts: nature and quantity of products supplied, where appropriate, by the supplier; nomenclature reference number. Public service contracts: category and description of the service; nomenclature reference number; quantity of services bought. 4. Date of contract award. 5. Contract award criteria. 6. Number of tenders received. 7. Name and address of the successful economic operators. 8. Price or range of prices (minimum/maximum) paid. 9. Value of the tender (tenders) retained or the highest tender and lowest tender taken into consideration for the contract award. 10. Where appropriate, value and proportion of contract likely to be subcontracted to third parties. 11. Date of publication of the tender notice in accordance with the technical specifications for publication in Annex VIII. 12. Date of dispatch of the notice. 13. Name and address of the body responsible for appeal and, where appropriate, mediation procedures. Precise information concerning the deadline for lodging appeals, or if need be the name, address, telephone number, fax number and email address of the service from which this information may be obtained. ANNEX VII B INFORMATION WHICH MUST APPEAR IN PUBLIC WORKS CONCESSION NOTICES 1. Name, address, fax number and email address of the contracting authority 2. (a) Place of execution (b) Subject of the concession; nature and extent of the services 3. (a) Time limit for the submission of applications (b) Address to which they must be sent (c) Language(s) in which they must be written 4. Personal, technical and financial conditions to be met by the candidates 5. Criteria which will be applied in the award of the contract 6. If appropriate, the minimum proportion of the works which will be contracted out 7. Date of dispatch of the notice 8. Name and address of the body responsible for appeal and, where appropriate, mediation procedures. Precise information concerning the deadline for lodging appeals, or if need be the name, address, telephone number, fax number and email address of the service from which this information may be obtained. ANNEX VII C INFORMATION WHICH MUST APPEAR IN WORKS CONTRACT NOTICES OF CONCESSIONNAIRES WHO ARE NOT CONTRACTING AUTHORITIES 1. (a) Place of execution (b) Nature and extent of the services, general characteristics of the works 2. Any time limit for completion imposed 3. Name and address of the body from whom the specifications and the additional documents may be requested 4. (a) Time limit for the receipt of applications to participate and/or the receipt of tenders (b) Address to which they must be sent (c) Language(s) in which they must be written 5. Any deposits or guarantees required 6. Economic and technical conditions to be met by the contractor 7. Criteria which will be applied in the award of the contract 8. Date of dispatch of the notice ANNEX VII D INFORMATION WHICH MUST APPEAR IN DESIGN CONTEST NOTICES CONTEST NOTICES 1. Name, address, fax number and email address of the contracting authority and those of the service from which the additional documents may be obtained 2. Description of the project 3. Type of contest: open or restricted 4. In the event of an open contest: time limit for the submission of projects 5. In the event of a restricted contest: (a) number of participants contemplated (b) names of the participants already selected, if any (c) criteria for the selection of participants (d) time limit for requests to participate 6. If appropriate, indicate that the participation is restricted to a specified profession 7. Criteria which will be applied in the evaluation of the projects 8. Names of any members of the jury who have already been selected 9. Indicate whether the jury's decision is binding on the contracting authority 10. Number and value of any prizes 11. Payments to be made to all participants, if any 12. Indicate whether any contracts following the contest will or will not be awarded to the winner or winners of the contest 13. Date of dispatch of the notice NOTICE OF THE RESULTS OF A CONTEST 1. Name, address, fax number and email address of the contracting authority 2. Description of the project 3. Total number of participants 4. Number of foreign participants 5. Winner(s) of the contest 6. Any prizes 7. Reference of the contest notice 8. Date of dispatch of the notice ANNEX VIII FEATURES CONCERNING PUBLICATION 1. Publication of notices (a) Notices referred to in Articles 35, 58, 64 and 69 are sent by the contracting authorities to the Office for Official Publications of the European Communities in the format required by Commission Directive 2001/78/EC of 13 September 2001 on the use of standard forms in the publication of public contract notices (1). The prior information notices referred to in Article 35(1), first subparagraph, published on a buyer profile as described in point 2(b), must also use that format, as must the notice of such publication. (b) Notices referred to in Articles 35, 58, 64 and 69 are published by the Office for Official Publications of the European Communities or by the contracting authorities in the event of a prior information notice published on a buyer profile in accordance with Article 35(1), first subparagraph. In addition, contracting authorities may publish this information on the Internet on a buyer profile as referred to in point 2(b). (c) The Office for Official Publications of the European Communities will give the contracting authority the confirmation referred to in Article 36(8). 2. Publication of complementary or additional information (a) Contracting authorities are encouraged to publish the specifications and the additional documents in their entirety on the Internet. (b) The buyer profile may include prior information notices as referred to in Article 35(1), first subparagraph, information on ongoing invitations to tender, scheduled purchases, contracts concluded, procedures cancelled and any useful general information, such as a contact point, a telephone and a fax number, a postal address and an e-mail address. 3. Format and procedures for sending notices electronically The format and procedure for sending notices electronically are accessible at the Internet address http://simap.eu.int. (1) OJ L 285, 29.10.2001, p. 1. ANNEX IX REGISTERS ANNEX IX A (1) PUBLIC WORKS CONTRACTS The professional registers and corresponding declarations and certificates for each Member State are:  in Belgium, the Registre du commerce/Handelsregister;  in Denmark, the Erhvervs-og Selskabsstyrelsen;  in Germany, the Handelsregister and the Handwerksrolle;  in Greece, the MÃ ·Ã Ã Ã Ã ¿ Ã Ã Ã ³Ã ¿Ã »Ã ·ÃÃ Ã ¹Ã ºÃ Ã ½ Ã ÃÃ ¹Ã Ã µÃ ¹Ã Ã ®Ã Ã µÃ Ã ½  MEEÃ of the Ministry for Environment, Town and Country Planning and Public Works (YÃ Ã Ã §Ã ©Ã Ã );  in Spain, the Registro Oficial de Empresas Clasificadas del Ministerio de Hacienda;  in France, the Registre du commerce et des sociÃ ©tÃ ©s and the RÃ ©pertoire des mÃ ©tiers;  in Ireland, the contractor may be requested to provide a certificate from the Registrar of companies or the Registrar of Friendly Societies or, if this is not the case, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question in the country in which he is established, in a specific place and under a given business name;  in Italy, the Registro della Camera di commercio, industria, agricoltura e artigianato;  in Luxembourg, the Registre aux firmes and the RÃ ´le de la chambre des mÃ ©tiers;  in the Netherlands, the Handelsregister;  in Austria, the Firmenbuch, the Gewerberegister, the Mitgliederverzeichnisse der Landeskammern;  in Portugal, the Instituto dos Mercados de Obras PÃ ºblicas e Particulares e do ImobiliÃ ¡rio (IMOPPI)(CAEOPP);  in Finland, the Kaupparekisteri/ Handelsregistret;  in Sweden, aktiebolags-, handels- eller fÃ ¶reningsregistren;  in the United Kingdom, the contractor may be requested to provide a certificate from the Registrar of Companies or, if this is not the case, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question in the country in which he is established, in a specific place and under a given business name. (1) For the purposes of Article 46, professional and trade registers means those listed in this Annex and, where changes have been made at national level, the registers which have replaced them. ANNEX IX B PUBLIC SUPPLY CONTRACTS The relevant professional or trade registers and the corresponding declarations and certificates are:  in Belgium, the Registre du commerce/Handelsregister;  in Denmark, Erhvers- og Selskabsstyrelsen;  in Germany, the Handelsregister and Handwerksrolle;  in Greece, the Ã Ã ¹Ã ¿Ã Ã µÃ Ã ½Ã ¹Ã ºÃ  Ã ® Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ  Ã ® Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ  Ã ÃÃ ¹Ã ¼Ã µÃ »Ã ·Ã Ã ®Ã Ã ¹Ã ¿;  in Spain, the Registro Mercantil or, in the case of non-registered individuals, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question;  in France, the Registre du commerce et des sociÃ ©tÃ ©s and RÃ ©pertoire des mÃ ©tiers;  in Ireland, the supplier may be requested to provide a certificate from the Registrar of companies or the Registrar of Friendly Societies that he is certified as incorporated or registered or, if he is not so certified, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question in the country in which he is established, in a specific place under a given business name and under a specific trading name;  in Italy, the Registro della Camera di commercio, industria, agricoltura e artigianato, and Registro delle commissioni provinciali per l'artigianato;  in Luxembourg, the Registre aux firmes and RÃ ´le de la chambre des mÃ ©tiers;  in the Netherlands, the Handelsregister;  in Austria, the Firmenbuch, the Gewerberegister, the Mitgliederverzeichnisse der Landeskammern;  in Portugal, the Registo Nacional das Pessoas Colectivas;  in Finland, the Kaupparekisteri and Handelsregistret;  in Sweden, aktiebolags-, handels- eller fÃ ¶reningsregistren;  in the United Kingdom, the supplier may be requested to provide a certificate from the Registrar of Companies stating that he is certified as incorporated or registered or, if he is not so certified, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question in the country in which he is established in a specific place under a given business name and under a specific trading name. ANNEX IX C PUBLIC SERVICE CONTRACTS The relevant professional and trade registers or declarations or certificates are:  in Belgium, the Registre du commerce/Handelsregister and the Ordres professionels/Beroepsorden;  in Denmark, Erhvervs- og Selskabsstyrelsen;  in Germany, the Handelsregister, the Handwerksrolle, the Vereinsregister, Partnerschaftsregister and the Mitgliedsverzeichnisse de Berufskammern der LÃ ¤ndern;  in Greece, the service provider may be asked to provide a declaration on the exercise of the profession concerned made on oath before a notary; in the cases provided for by existing national legislation, for the provision of research services as mentioned in Annex I A, the professional register MÃ ·Ã Ã Ã Ã ¿ Ã Ã µÃ »Ã µÃ Ã ·Ã Ã Ã ½ and Ã Ã ·Ã Ã Ã Ã ¿ Ã Ã Ã ±Ã Ã µÃ ¯Ã Ã ½ Ã Ã µÃ »Ã µÃ Ã Ã ½;  in Spain, the Registro Oficial de Empresas Clasificadas del Ministerio de Hacienda;  in France, the Registre du commerce and the RÃ ©pertoire des mÃ ©tiers;  in Ireland, the service provider may be requested to provide a certificate from the Registrar of companies or the Registrar of Friendly Societies or, if he is not so certified, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question in the country in which he is established, in a specific place under a given business name and under a specific trading name;  in Italy, the Registro della Camera di commercio, industria, agricoltura e artigianato, the Registro delle commissioni provinciali per l'artigianato or the Consiglio nazionale degli ordini professionali;  in Luxembourg, the Registre aux firmes and the RÃ ´le de la chambre des mÃ ©tiers;  in the Netherlands, the Handelsregister;  in Austria, the Firmenbuch, the Gewerberegister, the Mitgliederverzeichnisse der Landeskammern;  in Portugal, the Registo nacional das Pessoas Colectivas;  in Finland, the Kaupparekisteri and Handelsregistret;  in Sweden, aktiebolags-, handels- eller fÃ ¶reningsregistren;  in the United Kingdom, the service provider may be requested to provide a certificate from the Registrar of Companies or, if he is not so certified, a certificate stating that the person concerned has declared on oath that he is engaged in the profession in question in the country in which he is established in a specific place under a given business name. ANNEX X REQUIREMENTS RELATING TO DEVICES FOR THE ELECTRONIC RECEIPT OF TENDERS, REQUESTS FOR PARTICIPATION AND PLANS AND PROJECTS IN CONTESTS Devices for the electronic receipt of tenders, requests for participation and plans and projects in contests must at least guarantee, through technical means and appropriate procedures, that: (a) electronic signatures relating to tenders, requests to participate and the forwarding of plans and projects comply with national provisions adopted pursuant to Directive 1999/93/EC; (b) the exact time and date of the receipt of tenders, requests to participate and the submission of plans and projects can be determined precisely; (c) it may be reasonably ensured that, before the time limits laid down, no-one can have access to data transmitted under these requirements; (d) if that access prohibition is infringed, it may be reasonably ensured that the infringement is clearly detectable; (e) only authorised persons may set or change the dates for opening data received; (f) during the different stages of the contract award procedure or of the contest access to all data submitted, or to part thereof, must be possible only through simultaneous action by authorised persons; (g) simultaneous action by authorised persons must give access to data transmitted only after the prescribed date; (h) data received and opened in accordance with these requirements must remain accessible only to persons authorised to acquaint themselves therewith. ANNEX XI DEADLINES FOR TRANSPOSITION AND APPLICATION (Article 80) Directives Deadlines for transposition and application 92/50/CEE (OJ L 209, 24.7.1992, p. 1) Austria, Finland, Sweden (1) 1 July 1993 1 January 1995 93/36/EEC (OJ L 199, 09.08.93, p. 1) Austria, Finland, Sweden (1) 13 June 1994 1 January 1995 93/37/EEC (OJ L 199, 09.08.93, p. 54) consolidation of directives:  71/305/EEC (OJ L 185, 16.08.71, p. 5):  EC of 6 30 July 1972  DK, IRL, UK 1 January 1973  Greece 1 January 1981  Spain, Portugal 1 January 1986  Austria, Finland, Sweden (1) 1 January 1995  89/440/EEC (OJ L 210, 21.07.1989, p. 1):  EC of 9 19 July 1990  Greece, Spain, Portugal 1 March 1992  Austria, Finland, Sweden (1) 1 January 1995 97/52/EC (OJ L 328, 28.11.97, p. 1) 13 October 1998 (1) EEA: 1 January 1994. ANNEX XII CORRELATION TABLE (1) This Directive Directive 93/37/EEC Directive 93/36/EEC Directive 92/50/EEC Other acts Art. 1, par.1 Art. 1, first line, adapted Art. 1, first line, adapted Art. 1, first line, adapted Art. 1, par. 2, point (a) Art. 1, point (a), first part of sentence Art. 1, point (a), first and last parts of first sentence Art. 1, point a) Amended Art. 1, par. 2, point (b) Art. 1, point (a) and point (c), adapted   Art. 1, par. 2, point (c), first subparagraph  Art. 1, point (a), second part of the first sentence and second sentence, adapted  Art. 1, par. 2, point (c), second subparagraph  Art. 1, point (a), adapted  Art. 1, par. 2, point (d), first subparagraph    New Art. 1, par. 2, point (d), second subparagraph   Art. 2, adapted Art. 1, par. 2, point (d), third subparagraph   16th recital adapted Art. 1, par. 3 Art. 1, point (d)   Art. 1, par. 4    New Art. 1, par. 5    New Art. 1, par. 6    New Art. 1, par. 7    New Art. 1, par. 8, first subparagraph   Art. 1, point (c), first sentence adapted Art. 1, par. 8, second subparagraph    New Art. 1, par. 8, third subparagraph Art. 1, point h) Art. 1, point (c) Art. 1, point (c), second sentence Amended Art. 1, par. 9 Art. 1, point (b), adapted Art. 1 point (b), adapted Art. 1, point (b), adapted Art. 1, par. 10    New Art. 1, par. 11, first subparagraph Art. 1, point (e), adapted Art. 1, point (d), adapted Art. 1, point (d), adapted Art. 1, par. 11, second subparagraph Art. 1, point (f), adapted Art. 1, point (e), adapted Art. 1, point (e), adapted Art. 1, par. 11, third subparagraph    New Art. 1, par. 11, fourth subparagraph Art. 1, point g), adapted Art. 1, point (f), adapted Art. 1, point (f), adapted Art. 1, par. 11, fifth subparagraph   Art. 1, point g), adapted Art. 1, par. 12    New Art. 1, par. 13    New Art. 1, par. 14    New Art. 1, par. 15    New Art. 2 Art. 6, par. 6 Art. 5, par. 7 Art. 3, par. 2 Amended Art. 3  Art. 2, par. 2  Art. 4, par. 1 New New Art. 26, par. 2 and 3, adapted Art. 4, par. 2 Art. 21 amended Art. 18 adapted Art. 26, par. 1 amended Art. 5 Art. 33a adapted Art. 28 amended Art. 38a adapted Art. 6  Art. 15, par. 2  Amended Art. 7, points (a) and (b)  Art. 5, par. 1, point (a), adapted Art. 7, par. 1, point (a), adapted Art. 7, point (c) Art. 6, par. 1, point (a), adapted   Art. 8 Art. 2 and Art. 6, par. 1, point (b), adapted  Art. 3, par. 3 and Art. 7, par. 1, point (a), adapted Art. 9, par. 1, first subparagraph  Art. 5, par. 5 Art. 7, par. 2 and 7 Amended Art. 9, par. 1, second subparagraph    New Art. 9, par. 2  Art. 5, par. 1, point (b)  Amended Art. 9, par. 3 Art. 6, par. 4 Art. 5, par. 6 Art. 7, par. 3, second clause Art. 9, par. 4 Art. 6, par. 5, adapted Art.9, par. 5, point (a) Art. 6, par. 3, adapted  Art. 7, par. 4, third subparagraph, adapted Art. 9, par. 5, point (b)  Art. 5, par. 4  Amended Art. 9, par. 6  Art. 5, par. 2  Art. 9, par. 7  Art. 5, par. 3 Art. 7, par. 6 Art. 9, par. 8, point (a)   Art. 7, par. 4, Amended Art. 9, par. 8, point (b)   Art. 7, par. 5, Amended Art. 9, par. 9    New Art. 10 New Art. 3 adapted Art. 4, par. 1 adapted Art. 11    New Art. 12 Art. 4, point (a) Art. 2, point (a) Art. 1, point (a) (ii) Amended Art. 13    New Art. 14 Art. 4, point (b) Art. 2, par. 1, point (b) Art. 4, par. 2 Art. 15, point (a) Art. 5, point (a) adapted Art. 4, point (a) adapted Art. 5, point (a) adapted Art. 15, points (b) and (c) Art. 5, points (b) and (c) Art. 4, points (b) and (c) Art. 5, points (b) and (c) Art. 16   Art. 1, point (a), (iii) to (ix), adapted Art. 17    New Art. 18   Art. 6 Amended Art. 19    New Art. 20   Art. 8 Art. 21 Art. 9 Art. 22   Art. 10 Art. 23 Art. 10 Art. 8 Art. 14 Amended Art. 24, par. 1 to 4, first subparagraph Art. 19 Art. 16, par. 1, Art. 24, par. 1 Amended Art. 24, par. 4, second subparagraph  Art. 16, par. 2, adapted Art. 24, par. 2, adapted Art. 25, first paragraph Art. 20, first paragraph Art. 17, first paragraph Art. 25, first paragraph Amended Art. 25, second paragraph Art. 20, second paragraph Art. 17, second paragraph Art. 25, second paragraph Art. 26    New Art. 27, first paragraph Art. 23, par. 1  Art. 28, par. 1 Amended Art. 27, second and third paragraphs Art. 23, par. 2  Art. 28, par. 2 Art. 28, first paragraph Art. 7, par. 1 adapted Art. 6, par. 1 adapted Art. 11, par. 1 adapted Art. 28, second paragraph Art. 7, par. 4 Art. 6, par. 4 Art. 11, par. 4 Amended Art. 29    New Art. 30, par. 1, point (a) Art. 7, par. 2, point (a) Art. 6, par. 2 Art. 11, par. 2, point (a) Art. 30, par 1, point (b) Art. 7, par. 2, point (c) New Art. 11, par. 2, point (b) Art. 30, par. 1, point (c)  Art. 11, par. 2, point (c) Art. 30, par. 1, point (d) Art. 7, par. 2, point (b)   Art. 30, paragraphs 2, 3 and 4    New Art. 31, point (1), point (a) Art. 7, par. 3 point (a) Art. 6, par. 3, point (a) Art. 11, par. 3, point (a) Art. 31, point (1), point (b) Art. 7, par. 3, point (b) Art. 6, par. 3, point (c) Art. 11, par. 3, point (b) Art. 31, point (1), point (c) Art. 7, par. 3, point (c) Art. 6, par. 3, point (d) Art. 11, par. 3, point (d) Art. 31, point (2), point (a)  Art. 6, par. 3, point (b)  Art. 31, point (2), point (b)  Art. 6, par. 3, point (e)  Art. 31, point (2), point (c)  New  Art. 31, point (2), point (d)  New  Art. 31, point (3)   Art. 11, par. 3, point (c) Art. 31, point (4), point (a) Art. 7, par. 3, point (d)  Art. 11, par. 3, point (e) Art. 31, point (4), point (b) Art. 7, par. 3, point (e)  Art. 11, par. 3, point (f) Art. 32    New Art. 33    New Art. 34, first and second paragraphs Art. 9, first and second paragraphs   Art. 34, third paragraph Art. 9, third paragraph Amended Art. 35, par. 1, first subparagraph, point (a), first subparagraph  Art. 9, par. 1, first subparagraph  Art. 35, par. 1, first subparagraph, point (a), second subparagraph  Art. 9, par. 1, second subparagraph, first sentence  Amended Art. 35, par. 1, first subparagraph, point (b)   Art. 15, par. 1 Art. 35, par. 1, first subparagraph, point (c) Art. 11, par. 1   Art. 35, par. 1, second subparagraph  Art. 9, par. 5, second subparagraph Art. 17, par. 2, second subparagraph Amended Art. 35, par. 1, third subparagraph Art. 11, par. 7, second subparagraph   Amended Art. 35, par. 1, fourth, fifth and sixth subparagraphs    New Art. 35, par. 2 Art. 11, par. 2 Art. 9, par. 2 Art. 15, par. 2 Amended Art. 35, par. 3    New Art. 35, par. 4, first subparagraph Art. 11, par. 5, first sentence Art. 9, par. 3, first sentence Art. 16, par. 1 Amended Art. 35, par. 4, second and third subparagraphs    New Art. 35, par. 4, fourth subparagraph Art. 16, par. 3 and 4 Art. 35, par. 4, fifth subparagraph Art. 11, par. 5, second sentence Art. 9, par. 3, second sentence Art. 16, par. 5 Amended Art. 36, par. 1 Art. 11, par. 6, first subparagraph, adapted Art. 9, par. 4, first sentence, adapted Art. 17, par. 1, first sentence, adapted Art. 36, par. 2, first subparagraph Art. 11, par. 7, first sentence Art. 9, par. 5, first subparagraph Art. 17, par. 2, first subparagraph Amended Art. 36, par. 2, second subparagraph    New Art. 36, par. 3 Art. 11, par. 10 Art. 9, par. 8 Art. 17, par. 5 Amended Art. 36, par. 4 Art. 11, par. 8 and 13 Art. 9, par. 6 and 11 Art. 17, par. 4 and 8 Amended Art. 36, par. 5 Art. 11, par. 11, adapted Art. 9, par. 9, adapted Art. 17, par. 6, adapted Art. 36, par. 6 Art. 11, par. 13, second sentence Art. 9, par. 11, second sentence Art. 17, par. 8, second sentence Amended Art. 36, par. 7, first subparagraph Art. 11, par. 12 Art. 9, par. 10 Art. 17, par. 7 Art. 36, par. 7, second subparagraph    New Art. 37 Art. 17 Art. 13 Art. 21 Amended Art. 38, par. 1    New Art. 38, par. 2 Art. 12, par. 2, adapted Art. 10, par. 1, adapted Art. 18, par. 1, adapted Art. 38, par. 3 Art. 13, par. 1 and 3, adapted Art. 11, par. 1 and 3, adapted Art. 19, par. 1 and 3, adapted Amended Art. 38, par. 4 Art. 12, par. 2 and Art. 13, par. 4, adapted Art. 10, par. 1a and Art. 11, par. 3a, adapted Art. 18, par. 2 and Art. 19, par. 4, adapted Art. 38, par. 5 and 6    New Art. 38, par. 7 Art. 12, par. 5 Art. 10, par. 4 Art. 18, par. 5 Amended Art. 38, par. 8 Art. 14, par. 1 Art. 12, par. 1 Art. 20, par. 1 Amended Art. 39 Art. 12, par. 3 and 4, Art. 13, par. 6, and Art. 14, par. 2 adapted Art. 10, par. 2 and 3, Art. 11, par. 5, and Art. 12, par. 2 adapted Art. 18, par. 3 and 4, Art. 19, par. 6 and Art. 20, par. 2 adapted Art. 40 Art. 13, par. 2, and Art. 14, par. 3 Art. 11, par. 2, and Art. 12, par. 3 Art. 19, par. 2, and Art. 20, par. 3 Amended Art. 41, par. 1 Art. 8, par. 2, first sentence, adapted Art. 7, par. 2, first sentence, adapted Art. 12, par. 2, first sentence, adapted Art. 41, par. 2 Art. 8, par. 1, first subparagraph, adapted Art. 7, par. 1, first subparagraph, adapted Art. 12, par. 1, first subparagraph, adapted Art. 41, par. 3 Art. 8, par. 1, second subparagraph, adapted Art. 7, par. 1, second subparagraph, adapted Art. 12, par. 1, second subparagraph, adapted Art. 8, par. 2, last sentence Art. 7, par. 2, last sentence Art. 12, par. 2, last sentence Deleted Art. 42, par. 1, 3 and 6 Art. 13, par. 5, and Art. 18, par. 2 Art. 11, par. 4, and Art. 15, par. 3 Art. 19, par. 5, and Art. 23, par. 2 Amended Art. 42, par. 2, 4 and 5    New Art. 43 Art. 8, par. 3 Art. 7, par.3 Art.12, par. 3 Amended Art. 44, par. 1 Art. 18, par. 1 adapted Art. 15, par. 1 adapted Art. 23, par. 1 adapted Amended Art. 44, par. 2    New Art. 44, par. 3 Art. 22 Art. 23, par. 3 Art. 32, par. 4 Amended Art. 44, par. 4    New Art. 45, par. 1    New Art. 45, par. 2, first subparagraph Art. 24, first paragraph, adapted Art. 20, par. 1, adapted Art. 29, first paragraph, adapted Art. 45, par. 2, second subparagraph    New Art. 45, par. 3 Art. 24, second and third paragraphs, adapted Art. 20, par. 2 and 3 adapted Art. 29, second and third paragraphs, adapted Art. 45, par. 4 Art. 24, fourth paragraph Art. 20, par. 4 Art. 29, fourth paragraph Amended Art. 46, first paragraph Art. 25, first sentence amended Art. 21, par. 1 and par. 2, first sentence, adapted Art. 30, par. 1 and 3, first sentence, adapted Art. 46, second paragraph   Art. 30, par. 2 Art. 47, par. 1, points (a) and (b) Art. 26, par. 1, points (a) and (b), adapted Art. 22, par. 1, points (a) and (b), adapted Art. 31, par. 1, points (a) and (b), adapted Art. 47, par. 1, point (c) Art. 26, par. 1, point (c) Art. 22, par. 1, point (c) Art. 31, par. 1, point (c) Amended Art. 47, par. 2 and 3    New Art. 47, par. 4 and 5 Art. 26, par. 2 and 3, adapted Art. 22, par. 2 and 3, adapted Art. 31, par. 2 and 3, adapted Amended Art. 48, par. 1 and par. 2, points (a) to (e) and (g) to (j) Art. 27, par. 1, adapted Art. 23, par. 1, adapted Art. 32, par. 2, adapted Art. 48, par. 2, point (f)   New Art. 48, par. 3 and 4    New Art. 48, par. 5 New New Art. 32, par. 1, adapted Art. 48, par. 6 Art. 27, par. 2 Art. 23, par. 2 Art. 32, par. 3 Art. 49 New New Art. 33 Amended Art. 50    New Art. 51 Art. 28 Art. 24 Art. 34 Art. 52 Art. 29 Art. 25 Art. 35 Amended Art. 53, par. 1 Art. 30, par. 1 adapted Art. 26, par. 1 adapted Art. 36, par. 1 adapted Art. 53, par. 2 Art. 30, par. 2 Art. 26, par. 2 Art. 36, par. 2 Amended Art. 30, par. 3   Deleted Art. 54    New Art. 55 Art. 30, par. 4, first and second subparagraphs Art. 27, first and second paragraphs Art. 37, first and second paragraphs Amended  Art. 30, par. 4, third subparagraph Art. 27, third paragraph Art. 37, third paragraph Deleted  Art. 30, par. 4, fourth subparagraph   Deleted  Art. 31   Deleted  Art. 32   Deleted Art. 56 Art. 3, par. 1, adapted Art. 57  New Art. 58 Art. 11 par. 3, par. 6 to 11 and par. 13 Amended Art. 59 Art. 15   Art. 60 Art. 3, par. 2   Art. 61 New   Art. 62 Art. 3, par. 3 Art. 63 Art. 3, par. 4 Amended Art. 64 Art. 11, par. 4, par. 6, first subparagraph, par. 7, first subparagraph, and par. 9   Amended Art. 65 Art. 16 Art. 66   Art. 13, par. 3 and 4 Art. 67, par 1   Art. 13, par. 1, first subparagraph and par. 2, first subparagraph Art. 67, par.2 Art. 13, par. 1, indents 1 to 3 and par. 2, indents 1 to 3 Amended Art. 68   New Art. 69, par. 1   Art. 15, par. 3 Art. 69, par. 2, first subparagraph   Art. 16, par. 1 and par. 2, second indent Amended Art. 69, par. 2, second subparagraph and par. 3   New Art. 70   Art. 17, par. 1, par. 2, first and third subparagraphs, par. 3 to 6 and par. 8 Amended Art. 71   New Art. 72   Art. 13, par. 5 Art. 73   Art. 13, par. 6, first subparagraph Art. 74   Art. 13, par. 6, second subparagraph Amended Art. 33 Art. 30 Art. 38 Deleted Art. 75 Art. 34, par. 1, adapted Art. 31, par. 1, adapted Art. 39, par. 1, adapted Art. 76 Art. 34, par. 2 Art. 31, par. 2 Art. 39, par. 2 Amended Art. 39, par. 2, point (d), second subparagraph Deleted Art. 77, par. 1  Art. 32, par. 1 Art. 40, par. 1 Art. 77, par. 2 Art. 35, par. 3 Art. 32, par. 2 Art. 40, par. 3 Amended   Art. 40, par. 2 Deleted Art. 77, par. 3  Art. 32, par. 3 Art. 40, par. 4 Amended Art. 78, par. 1 and 2 New Art. 78, par. 3 and 4 Art. 6, par. 2, point (a), Art. 5, par. 1, point (d) Art. 7, par. 1, point (c) Amended Art. 79, point (a) Art. 6, par. 1, point (b), adapted Art. 5, par. 1, point (c), second sub-paragraph, adapted Art. 7, par. 1, point (b), second subparagraph, adapted Art. 79, point (b) Art. 35, par. 2  Art. 16, par. 4 Amended Art. 79, point c)    New Art. 79, point (d) Art. 35, par. 1, adapted   Art. 79, point (e) Art. 29, par. 3, adapted  Art. 79, point (f) Art. 35, par. 2 adapted   New Art. 79, point (g)    Art. 79, points (h) and (i)    New Art. 80 Art. 81 Art. 82 Art. 83 Art. 84 Annex I Annex II Amended Annexes II A and II B   Annexes IA and IB Amended Annex III Annex I   Acts on the accession of Austria, Finland and Sweden Adapted Annex IV  Annex I  Acts on the accession of Austria, Finland and Sweden Adapted Annex V  Annex II  Amended Annex VI Annex III Annex III Annex II Amended Annex VII A, B, C and D Annexes IV, V and VI Annex IV Annexes III and IV Amended Annex VIII    New Annex IX Adapted Annex IX A  Art. 21, par. 2  Acts on the accession of Austria, Finland and Sweden Adapted Annex IX B   Art. 30, par. 3 Acts on the accession of Austria, Finland and Sweden Adapted Annex IX C Art. 25, adapted   Acts on the accession of Austria, Finland and Sweden Adapted Annex X New Annex XI New Annex XII New (1) Adapted means that the wording of the text was changed, while the meaning of the repealed directives was preserved. Changes to the meaning of the provisions of the repealed directives are indicated by the term amended. This term appears in the last column when the amendment concerns the provisions of the three repealed directives. When the amendment affects only one or two of these directives, the term amended is included in the column of the directives concerned.